NEA Valuebuilder® Select Nationwide Life Insurance Company Deferred Variable Annuity Contracts Issued by Nationwide Life Insurance Company through its Nationwide Variable Account-9 The date of this prospectus is May 1, 2007. This prospectus contains basic information you should understand about the contracts before investing – the annuity contract is the legally binding instrument governing the relationship between you and Nationwide should you choose to invest.Please read this prospectus carefully and keep it for future reference. Variable annuities are complex investment products with unique benefits and advantages that may be particularly useful in meeting long-term savings and retirement needs. There are costs and charges associated with these benefits and advantages - costs and charges that are different, or do not exist at all, within other investment products. With help from financial consultants and advisers, investors are encouraged to compare and contrast the costs and benefits of the variable annuity described in this prospectus against those of other investment products, especially other variable annuity and variable life insurance products offered by Nationwide and its affiliates. Nationwide offers a wide array of such products, many with different charges, benefit features and underlying investment options. This process of comparison and analysis should aid in determining whether the purchase of the contract described in this prospectus is consistent with your investment objectives, risk tolerance, investment time horizon, marital status, tax situation and other personal characteristics and needs. The Statement of Additional Information (dated May 1, 2007), which contains additional information about the contracts and the variable account, including the Condensed Financial Information for the various variable account charges applicable to the contracts, has been filed with the Securities and Exchange Commission ("SEC") and is incorporated herein by reference.(The Condensed Financial Information for the minimum and maximum variable account charges is available in Appendix B of this prospectus.)The table of contents for the Statement of Additional Information is on page 31.For general information or to obtain FREE copies of the Statement of Additional Information, call 1-800-NEA-VALU (TDD 1-800-238-3035) or write: NEA Valuebuilder Program One Security Benefit Place Topeka, Kansas 66636-0001 The Statement of Additional Information and other material incorporated by reference can be found on the SEC website at: www.sec.gov.Information about this product can be found at:www.neamb.com. Before investing, understand that annuities and/or life insurance products are not insured by the FDIC, NCUSIF, or any other Federal government agency, and are not deposits or obligations of, guaranteed by, or insured by the depository institution where offered or any of its affiliates.Annuities that involve investment risk may lose value.These securities have not been approved or disapproved by the SEC, nor has the SEC passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense. The following is a list of the underlying mutual funds available under the contract. AIM Variable Insurance Funds · AIM V.I. Global Health Care Fund: Series I Shares · AIM V.I. Global Real Estate Fund: Series I Shares · AIM V.I. International Growth Fund: Series I Shares American Century Variable Portfolios, Inc. ·American Century VP Income & Growth Fund: Class I · American Century VP International Fund: Class I · American Century VP Value Fund: Class I Dreyfus · Dreyfus Socially Responsible Growth Fund, Inc.: Initial Shares · Dreyfus Stock Index Fund, Inc.: Initial Shares · Dreyfus Variable Investment Fund - Appreciation Portfolio: Initial Shares Federated Insurance Series · Federated Quality Bond Fund II: Primary Shares Fidelity Variable Insurance Products Fund · VIP Equity-Income Portfolio: Service Class · VIP Growth Portfolio: Service Class · VIP High Income Portfolio: Service Class · VIP Overseas Portfolio: Service Class Fidelity Variable Insurance Products Fund II · VIP Contrafund® Portfolio: Service Class Franklin Templeton Variable Insurance Products Trust · Templeton Foreign Securities Fund: Class 1 Janus Aspen Series · Forty Portfolio: Service Shares · Global Technology Portfolio: Service Shares · International Growth Portfolio: Service Shares 1 Nationwide Variable Insurance Trust ("NVIT") (formerly Gartmore Variable Insurance Trust (“GVIT”)) · Federated NVIT High Income Bond Fund: Class I · Gartmore NVIT Emerging Markets Fund: Class I · Gartmore NVIT International Growth Fund: Class I · Gartmore NVIT Worldwide Leaders Fund: Class I · J.P. Morgan NVIT Balanced Fund: Class I · Nationwide Multi-Manager NVIT Small Cap Growth Fund: Class I (formerly, GVIT Small Cap Growth Fund: Class I) ·Nationwide Multi-Manager NVIT Small Cap Value Fund: Class I (formerly, GVIT Small Cap Value Fund: Class I) · Nationwide Multi-Manager NVIT Small Company Fund: Class I (formerly, GVIT Small Company Fund: Class I) · Nationwide NVIT Global Technology and Communications Fund: Class I · Nationwide NVIT Government Bond Fund: Class I · Nationwide NVIT Growth Fund: Class I · Nationwide NVIT Mid Cap Growth Fund: Class I · Nationwide NVIT Money Market Fund: Class I · NVIT Mid Cap Index Fund: Class I · NVIT Nationwide® Fund: Class I · Van Kampen NVIT Comstock Value Fund: Class I · Van Kampen NVIT Multi Sector Bond Fund: Class I Neuberger Berman Advisers Management Trust · AMT Guardian Portfolio: I Class · AMT Mid-Cap Growth Portfolio: I Class · AMT Partners Portfolio: I Class Oppenheimer Variable Account Funds · Oppenheimer Capital Appreciation Fund/VA: Non-Service Shares · Oppenheimer Global Securities Fund/VA: Non-Service Shares · Oppenheimer Main Street Fund®/VA: Non-Service Shares · Oppenheimer MidCap Fund/VA: Non-Service Shares PIMCO Variable Insurance Trust · Real Return Portfolio: Administrative Class · Total Return Portfolio: Administrative Class Royce Capital Fund · Royce Micro-Cap Portfolio SBL Fund · Series D (Global Series) · Series J (Mid Cap Growth Series) · Series N (Managed Asset Allocation Series) · Series O (Equity Income Series) · Series P (High Yield Series) · Series Q (Small Cap Value Series) · Series V (Mid Cap Value Series) · Series X (Small Cap Growth Series) · Series Y (Select 25 Series) The Universal Institutional Funds, Inc. · Emerging Market Debt Portfolio: Class I · International Magnum Portfolio: Class I · U.S. Real Estate Portfolio: Class I Wells Fargo Advantage Variable Trust · Wells Fargo Advantage VT Opportunity Fund This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2002: Fidelity Variable Insurance Products Fund III · VIP Growth Opportunities Portfolio: Service Class The Universal Institutional Funds, Inc. · Mid-Cap Growth Portfolio: Class I Van Eck Worldwide Insurance Trust ·Worldwide Emerging Markets Fund: Initial Class · Worldwide Hard Assets Fund: Initial Class This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2000: Credit Suisse Trust · Large Cap Value Portfolio This underlying mutual fund is only available in contracts for which good order applications were received before September 27, 1999: Credit Suisse Trust · Global Small Cap Portfolio · International Focus Portfolio Purchase payments not invested in the underlying mutual fund options of the Nationwide Variable Account-9 ("variable account") may be allocated to the fixed account or the Guaranteed Term Options (Guaranteed Term Options may not be available in every jurisdiction – refer to your contract for specific benefit information). 2 Glossary of Special Terms Accumulation unit - An accounting unit of measure used to calculate the contract value allocated to the variable account before the annuitization date. Annuitization date - The date on which annuity payments begin. Annuity commencement date - The date on which annuity payments are scheduled to begin. This date may be changed by the contract owner with Nationwide’s consent. Annuity unit - An accounting unit of measure used to calculate variable annuity payments. Contract value - The total value of all accumulation units in a contract plus any amount held in the fixed account, any amount held under Guaranteed Term Options and any amounts transferred as a loan to the collateral fixed account. Contract year - Each year the contract is in force beginning with the date the contract is issued. ERISA- The Employee Retirement Income Security Act of 1974, as amended. FDIC- Federal Deposit Insurance Corporation. Fixed account- An investment option that is funded by the general account of Nationwide. General account- All assets of Nationwide other than those of the variable account or in other separate accounts that have been or may be established by Nationwide. Individual Retirement Account- An account that qualifies for favorable tax treatment under Section 408(a) of the Internal Revenue Code, but does not include Roth IRAs. Individual Retirement Annuity - An annuity contract that qualifies for favorable tax treatment under Section 408(b) of the Internal Revenue Code, but does not include Roth IRAs. Investment-only Contract- A contract purchased by a Qualified Pension, Profit-Sharing or Stock Bonus Plan as defined by Section 401(a) of the Internal Revenue Code. Nationwide - Nationwide Life Insurance Company. NCUSIF- National Credit Union Share Insurance Fund. Non-Qualified Contract - A contract which does not qualify for favorable tax treatment as a Qualified Plan, Individual Retirement Annuity, Roth IRA, SEP IRA, Simple IRA, or Tax Sheltered Annuity. Qualified Plans - Retirement plans which receive favorable tax treatment under Section 401 of the Internal Revenue Code. Roth IRA- An annuity contract which qualifies for favorable tax treatment under Section 408A of the Internal Revenue Code. SEC- Securities and Exchange Commission. SEP IRA- An annuity contract that qualifies for favorable tax treatment under Section 408(k) of the Internal Revenue Code. Simple IRA- An annuity contract that qualifies for favorable tax treatment under Section 408(p) of the Internal Revenue Code. Sub-accounts - Divisions of the variable account to which underlying mutual fund shares are allocated and for which accumulation units and annuity units are separately maintained – each sub-account corresponds to a single underlying mutual fund. Tax Sheltered Annuity - An annuity that qualifies for favorable tax treatment under Section 403(b) of the Internal Revenue Code. Valuation date - Each day the New York Stock Exchange and Nationwide’s home office are open for business, or any other day during which there is a sufficient degree of trading of underlying mutual fund shares such that the current net asset value of accumulation units or annuity units might be materially affected.Values of the variable account are determined as of the close of the New York Stock Exchange which generally closes at 4:00 p.m. Eastern Time, but may close earlier on certain days and as conditions warrant. Valuation period - Each day the New York Stock Exchange is open for business. Variable account - Nationwide Variable Account-9, a separate account of Nationwide that contains variable account allocations.The variable account is divided into sub-accounts, each of which invests in shares of a separate underlying mutual fund. 3 Table of Contents Page Glossary of Special Terms 3 Contract Expenses 6 Underlying Mutual Fund Annual Expenses 7 Example 7 Synopsis of the Contracts 8 Minimum Initial and Subsequent Purchase Payments Charges and Expenses Annuity Payments Taxation Ten Day Free Look Financial Statements 9 Condensed Financial Information 9 Nationwide Life Insurance Company 9 Security Distributors, Inc. 9 Investing in the Contract 9 The Variable Account and Underlying Mutual Funds Guaranteed Term Options The Fixed Account The Contract in General 11 Distribution, Promotional and Sales Expenses Underlying Mutual Fund Payments Profitability Standard Charges and Deductions 13 Contract Maintenance Charge Mortality and Expense Risk Charge Contingent Deferred Sales Charge Premium Taxes Short-Term Trading Fees Optional Contract Benefits, Charges and Deductions 15 CDSC Options and Charges Optional Death Benefits Contract Ownership 16 Joint Ownership Contingent Ownership Annuitant Beneficiary and Contingent Beneficiary Operation of the Contract 17 Minimum Initial and Subsequent Purchase Payments Pricing Allocation of Purchase Payments Determining the Contract Value Transfers Prior to Annuitization Transfers After Annuitization Transfer Requests Transfer Restrictions Right to Revoke 20 Surrender (Redemption) 21 Partial Surrenders (Partial Redemptions) Full Surrenders (Full Redemptions) Surrenders Under a Tax Sheltered Annuity Surrenders Under a Texas Optional Retirement Program or a Louisiana Optional Retirement Plan 4 Table of Contents (continued) Page Loan Privilege 22 Minimum and Maximum Loan Amounts Maximum Loan Processing Fee How Loan Requests are Processed Interest Loan Repayment Distributions and Annuity Payments Transferring the Contract Grace Period and Loan Default Assignment 23 Contract Owner Services 23 Asset Rebalancing Dollar Cost Averaging Systematic Withdrawals Annuity Commencement Date 25 Annuitizing the Contract 25 Annuitization Date Annuitization Fixed Payment Annuity Variable Payment Annuity Frequency and Amount of Annuity Payments Annuity Payment Options Death Benefits 27 Upon Death Death Benefit Payment Statements and Reports 28 Legal Proceedings 29 Table of Contents of Statement of Additional Information 31 Appendix A: Underlying Mutual Funds 32 Appendix B: Condensed Financial Information 38 Appendix C: Contract Types and Tax Information 65 5 Contract Expenses The following tables describe the fees and expenses that a contract owner will pay when buying, owning, or surrendering the contract. The first table describes the fees and expenses a contract owner will pay at the time the contract is purchased, surrendered, or when cash value is transferred between investment options.State premium taxes may also be deducted. Contract Owner Transaction Expenses Maximum Contingent Deferred Sales Charge ("CDSC") (as a percentage of purchase payments surrendered) 7%1 Maximum Loan Processing Fee $252 Maximum Premium Tax Charge (as a percentage of purchase payments) 5%3 Maximum Short-Term Trading Fee (as a percentage of transaction amount) 1% The next table describes the fees and expenses that a contract owner will pay periodically during the life of the contract (not including underlying mutual fund fees and expenses). Recurring Contract Expenses Annual Loan Interest Charge 2.25%4 Maximum Annual Contract Maintenance Charge $155 Variable Account Annual Expenses (annualized rate of total variable account charges as a percentage of the daily net assets)6 Mortality and Expense Risk Charge 1.10% Five-Year CDSC Option Total Variable Account Charges (including this option only) 0.15%7 1.25% (continued on next page) 1Range of CDSC over time: Number of Completed Years from Date of Purchase Payment 0 1 2 3 4 5 6 7 CDSC Percentage 7% 7% 6% 5% 4% 3% 2% 0% Each contract year, the contract owner may withdraw without a CDSC the greater of: (1)10% of all purchase payments made to the contract (15% of all purchase payments made to the contract if the contract owner elected the Additional Withdrawal Without Charge and Disability Waiver); or (2)any amount withdrawn to meet minimum distribution requirements under the Internal Revenue Code. This free withdrawal privilege is non-cumulative.Free amounts not taken during any given contract year cannot be taken as free amounts in a subsequent contract year.The Internal Revenue Code may impose restrictions on surrenders from contracts issued as Tax Sheltered Annuities. 2 Nationwide assesses a loan processing fee at the time each new loan is processed.Loans are only available for contracts issued as Tax Sheltered Annuities.Loans are not available in all states.In addition, some states may not permit Nationwide to assess a loan processing fee. 3Nationwide will charge between 0% and 5% of purchase payments for premium taxes levied by state or other government entities. 4The loan interest rate is determined, based on market conditions, at the time of loan application or issuance.The loan balance in the collateral fixed account is credited with interest at 2.25% less than the loan interest rate.Thus, the net loan interest charge is 2.25%. 5 The Contract Maintenance Charge is deducted annually from all contracts containing less than $25,000 on each contract anniversary.This charge is waived for any contract valued at $25,000 or more on any contract anniversary. 6 These charges apply only to sub-account allocations.They do not apply to allocations made to the fixed account or to the Guaranteed Term Options.They are charged on a daily basis at the annualized rate noted above. 7Range of Five-Year CDSC over time: Number of Completed Years from Date of Purchase Payment 0 1 2 3 4 5 CDSC Percentage 7% 7% 6% 4% 2% 0% For contracts issued in the State of New York, this option is available only for contracts issued as Roth IRAs. 6 Recurring Contract Expenses (continued) CDSC Waiver Options (an applicant may elect one or more) Additional Withdrawal Without Charge and Disability Waiver Total Variable Account Charges (including this option only) 0.10%1 1.20% 10 Year and Disability Waiver (available for Tax Sheltered Annuities only) Total Variable Account Charges (including this option only) 0.05% 1.15% Hardship Waiver (available for Tax Sheltered Annuities only) Total Variable Account Charges (including this option only) 0.15% 1.25% Death Benefit Options (an applicant may elect one or both) Optional One-Year Step Up Death Benefit Total Variable Account Charges (including this option only) 0.05% 1.15% Optional 5% Enhanced Death Benefit Total Variable Account Charges (including this option only) 0.10% 1.20% The next table shows the fees and expenses that a contract owner would pay if he/she elected all of the optional benefits available under the contract (and the most expensive of mutually exclusive optional benefits). Summary of Maximum Contract Expenses Mortality and Expense Risk Charge (applicable to all contracts) 1.10% Five-Year CDSC Option 0.15% Additional Withdrawal Without Charge and Disability Waiver 0.10% 10 Year and Disability Waiver for Tax Sheltered Annuities 0.05% Hardship Waiver for Tax Sheltered Annuities 0.15% Optional One-Year Step Up Death Benefit 0.05% Optional 5% Enhanced Death Benefit 0.10% Maximum Possible Total Variable Account Charges 1.70% Underlying Mutual Fund Annual Expenses The next table shows the minimum and maximum total operating expenses, as of December 31, 2006, charged by the underlying mutual funds periodically during the life of the contract.The table does not reflect Short-Term Trading Fees.More detail concerning each underlying mutual fund’s fees and expenses is contained in the prospectus for each underlying mutual fund. Total Annual Underlying Mutual Fund Operating Expenses Minimum Maximum (expenses that are deducted from underlying mutual fund assets, including management fees, distribution (12b-1) fees, and other expenses, as a percentage of average underlying mutual fund assets) 0.27% 1.56% The minimum and maximum underlying mutual fund operating expenses indicated above do not reflect voluntary or contractual reimbursements and/or waivers applied to some underlying mutual funds.Therefore, actual expenses could be lower.Refer to the underlying mutual fund prospectuses for specific expense information. Example This Example is intended to help contract owners compare the cost of investing in the contract with the cost of investing in other variable annuity contracts.These costs include contract owner transaction expenses, contract fees, variable account annual expenses, and underlying mutual fund fees and expenses.The Example does not reflect premium taxes or Short-Term Trading Fees which, if reflected, would result in higher expenses. The Example assumes: · a $10,000 investment in the contract for the time periods indicated; · a 5% return each year; · the maximum and the minimum fees and expenses of any of the underlying mutual funds; · the 7 year CDSC schedule; · a $15 Contract Maintenance Charge expressed as a percentage of the average account size; and · the total variable account charges associated with the most expensive combination of optional benefits (1.70%). 1 If this option is elected, the applicant will receive an additional 5% CDSC-free withdrawal privilege, which also includes a disability waiver.This 5% is in addition to the standard 10% CDSC-free withdrawal privilege that applies to every contract. 7 For those contracts that do not elect the most expensive combination of optional benefits, the expenses would be lower. If you surrender your contract at the end of the applicable time period If you do not surrender your contract If you annuitize your contract at the end of the applicable time period 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. Maximum Total Underlying Mutual Fund Operating Expenses (1.56%) 953 1,514 2,097 3,818 358 1,089 1,842 3,818 * 1,089 1,842 3,818 Minimum Total Underlying Mutual Fund Operating Expenses (0.27%) 818 1,111 1,431 2,525 223 686 1,176 2,525 * 686 1,176 2,525 *The contracts sold under this prospectus do not permit annuitization during the first two contract years. Synopsis of the Contracts The contracts described in this prospectus are modified single purchase payment contracts.The contracts may be issued as either individual or group contracts.In those states where contracts are issued as group contracts, references throughout this prospectus to "contract(s)" will also mean "certificate(s)" and "contract owner" will mean "participant." The contracts can be categorized as: · Charitable Remainder Trusts; · Investment Only (Qualified Plan); · Individual Retirement Annuities ("IRAs"); · Non-Qualified Contract; · Roth IRAs; · Simplified Employee Pension ("SEP IRAs"); · Simple IRA; and · Tax Sheltered Annuities. For more detailed information with regard to the differences in contract types, please see "Types of Contracts" in Appendix C of this prospectus. Minimum Initial and Subsequent Purchase Payments Contract Type Minimum Initial Purchase Payment Minimum Subsequent Payments Charitable Remainder Trust $0 $0 Investment only (Qualified Plan) $1,000 $0 IRA $1,000 $0 Non-Qualified $1,000 $0 Roth IRA $1,000 $0 SEP IRA $1,000 $0 Simple IRA $1,000 $0 Tax Sheltered Annuity $0 $25 Guaranteed Term Options Guaranteed Term Options are separate investment options under the contract.The minimum amount that may be allocated to a Guaranteed Term Option is $1,000. Charges and Expenses Nationwide deducts a Mortality and Expense Risk Charge equal to an annualized rate of 1.10% of the daily net assets of the variable account.Nationwide assesses this charge in return for bearing certain mortality and administrative risks (see "Mortality and Expense Risk Charge"). A $15 Contract Maintenance Charge is assessed against each contract on the contract anniversary.This charge will be waived if the contract value is $25,000 or more on any contract anniversary (see "Contract Maintenance Charge"). Nationwide does not deduct a sales charge from purchase payments upon deposit into the contract.However, Nationwide may deduct a CDSC if any amount is withdrawn from the contract.This CDSC reimburses Nationwide for sales expenses.The amount of the CDSC will not exceed 7% of purchase payments surrendered. There are several CDSC options that are available to contract owners, each with different characteristics and costs.The charge associated with each option is charged as a percentage of the daily net assets of the variable account.They are as follows: Option Contract Type Annual Charge Five Year CDSC All 0.15% Additional Withdrawal Without Charge and Disability Waiver All 0.10% 10 Year and Disability Waiver Tax Sheltered Annuities 0.05% Hardship Waiver Tax Sheltered Annuities 0.15% Two optional death benefits are available under the contract.Nationwide will deduct an annualized rate of 0.05% if the One-Year Step Up Death Benefit is elected, or an annualized rate of 0.10% if the 5% Enhanced Death Benefit is elected. Upon annuitization of the contact, any amounts assessed for any rider options elected will be waived and only those charges applicable to the base contract will be assessed. Annuity Payments Annuity payments begin on the annuitization date and will be based on the annuity payment option chosen prior to annuitization.Annuity payments will generally be received within 7 to 10 days after each annuity payment date. Taxation How a contract is taxed depends on the type of contract issued and the purpose for which the contract is purchased.Nationwide will charge against the contract any premium taxes levied by any governmental authority (see "Federal Tax Considerations" in Appendix C and "Premium Taxes"). 8 Ten Day Free Look Contract owners may return the contract for any reason within ten days of receipt and Nationwide will refund the contract value or other amounts required by law (see "Right to Revoke"). Financial Statements Financial statements for the variable account and consolidated financial statements for Nationwide Life Insurance Company are located in the Statement of Additional Information.A current Statement of Additional Information may be obtained without charge by contacting Nationwide’s home office at the telephone number listed on page 1 of this prospectus. Condensed Financial Information The value of an accumulation unit is determined on the basis of changes in the per share value of the underlying mutual funds and the assessment of variable account charges which may vary from contract to contract (for more information on the calculation of accumulation unit values, see "Determining Variable Account Value – Valuing an Accumulation Unit").Please refer to Appendix B for information regarding the minimum and maximum class of accumulation unit values.All classes of accumulation unit values may be obtained FREE OF CHARGE by contacting Nationwide’s home office at the telephone number listed on page 1 of this prospectus. Nationwide Life Insurance Company Nationwide is a stock life insurance company organized under Ohio law in March 1929 with its home office at One Nationwide Plaza, Columbus, Ohio 43215. Nationwide is a provider of life insurance, annuities and retirement products.It is admitted to do business in all states, the District of Columbia and Puerto Rico. Nationwide is a member of the Nationwide group of companies.Nationwide Mutual Insurance Company and Nationwide Mutual Fire Insurance Company (the "Companies") are the ultimate controlling persons of the Nationwide group of companies.The Companies were organized under Ohio law in December 1925 and 1933 respectively.The Companies engage in a general insurance and reinsurance business, except life insurance. Security Distributors, Inc. The contracts are distributed by the general distributor, Security Distributors, Inc., One Security Benefit Place, Topeka, Kansas 66636-0001. Investing in the Contract The Variable Account and Underlying Mutual Funds Nationwide Variable Account-9 is a variable account that invests in the underlying mutual funds listed in Appendix A.Nationwide established the variable account on May 22, 1997, pursuant to Ohio law.Although the variable account is registered with the SEC as a unit investment trust pursuant to the Investment Company Act of 1940 ("1940 Act"), the SEC does not supervise the management of Nationwide or the variable account. Income, gains, and losses credited to, or charged against, the variable account reflect the variable account’s own investment experience and not the investment experience of Nationwide’s other assets.The variable account’s assets are held separately from Nationwide’s assets and are not chargeable with liabilities incurred in any other business of Nationwide.Nationwide is obligated to pay all amounts promised to contract owners under the contracts. The variable account is divided into sub-accounts, each corresponding to a single underlying mutual fund.Nationwide uses the assets of each sub-account to buy shares of the underlying mutual fund based on contract owner instructions. Each underlying mutual fund’s prospectus contains more detailed information about that fund.Prospectuses for the underlying mutual funds should be read in conjunction with this prospectus. Underlying mutual funds in the variable account are NOT publicly traded mutual funds.They are only available as investment options in variable life insurance policies or variable annuity contracts issued by life insurance companies, or in some cases, through participation in certain qualified pension or retirement plans. The investment advisers of the underlying mutual funds may manage publicly traded mutual funds with similar names and investment objectives.However, the underlying mutual funds are NOT directly related to any publicly traded mutual fund.Contract owners should not compare the performance of a publicly traded fund with the performance of underlying mutual funds participating in the variable account.The performance of the underlying mutual funds could differ substantially from that of any publicly traded funds. The particular underlying mutual funds available under the contract may change from time to time.Specifically, underlying mutual funds or underlying mutual fund share classes that are currently available may be removed or closed off to future investment.New underlying mutual funds or new share classes of currently available underlying mutual funds may be added.Contract owners will receive notice of any such changes that affect their contract.Additionally, not all of the underlying mutual funds listed above are available in every state. In the future, additional underlying mutual funds managed by certain financial institutions or brokerage firms may be added to the variable account.These additional underlying mutual funds may be offered exclusively to purchasing customers of the particular financial institution or brokerage firm, or through other exclusive distribution arrangements. Voting Rights Contract owners who have allocated assets to the underlying mutual funds are entitled to certain voting rights.Nationwide will vote contract owner shares at special shareholder meetings based on contract owner instructions.However, if 9 the law changes and Nationwide is allowed to vote in its own right, it may elect to do so. Contract owners with voting interests in an underlying mutual fund will be notified of issues requiring the shareholders’ vote as soon as possible before the shareholder meeting.Notification will contain proxy materials and a form with which to give Nationwide voting instructions.Nationwide will vote shares for which no instructions are received in the same proportion as those that are received.What this means to you is that when only a small number of contract owners vote, each vote has a greater impact on the outcome. The number of shares which a contract owner may vote is determined by dividing the cash value of the amount they have allocated to an underlying mutual fund by the net asset value of that underlying mutual fund.Nationwide will designate a date for this determination not more than 90 days before the shareholder meeting. Material Conflicts The underlying mutual funds may be offered through separate accounts of other insurance companies, as well as through other separate accounts of Nationwide.Nationwide does not anticipate any disadvantages to this.However, it is possible that a conflict may arise between the interests of the variable account and one or more of the other separate accounts in which these underlying mutual funds participate. Material conflicts may occur due to a change in law affecting the operations of variable life insurance policies and variable annuity contracts, or differences in the voting instructions of the contract owners and those of other companies.If a material conflict occurs, Nationwide will take whatever steps are necessary to protect contract owners and variable annuity payees, including withdrawal of the variable account from participation in the underlying mutual fund(s) involved in the conflict. Substitution of Securities Nationwide may substitute, eliminate, or combine shares of another underlying mutual fund for shares already purchased or to be purchased in the future if either of the following occurs: 1) shares of a current underlying mutual fund are no longer available for investment; or 2) further investment in an underlying mutual fund is inappropriate. No substitution, elimination, or combination of shares may take place without the prior approval of the SEC. Guaranteed Term Options Guaranteed Term Options ("GTOs") are separate investment options under the contract.Allocations to Guaranteed Term Options are not subject to variable account charges.The minimum amount that may be allocated to a GTO is $1,000. Allocations to a Guaranteed Term Option are held in a separate account, established by Nationwide pursuant to Ohio law, to aid in the reserving and accounting for Guaranteed Term Option obligations.The separate account's assets are held separately from Nationwide's other assets and are not chargeable with liabilities incurred in any other business of Nationwide.However, the general assets of Nationwide are available for the purpose of meeting the guarantees of any Guaranteed Term Option, subject to Nationwide's claims-paying ability.A Guaranteed Term Option prospectus should be read along with this prospectus. Guaranteed Term Options provide a guaranteed rate of interest over four different maturity durations:three (3), five (5), seven (7) or ten (10) years.Note:The guaranteed term may last for up to 3 months beyond the 3, 5, 7, or 10-year period since every guaranteed term will end on the final day of a calendar quarter. For the duration selected, Nationwide will declare a guaranteed interest rate.The guaranteed interest rate will be credited to amounts allocated to the Guaranteed Term Option(s) unless a distribution is taken before the maturity date.If a distribution occurs before the maturity date, the amount distributed will be subject to a market value adjustment.A market value adjustment can increase or decrease the amount distributed depending on fluctuations in constant maturity treasury rates.No market value adjustment will be applied if Guaranteed Term Option allocations are held to maturity. Because a market value adjustment can affect the value of a distribution, its effects should be carefully considered before surrendering or transferring from Guaranteed Term Options.Please refer to the prospectus for the Guaranteed Term Options for further information. Guaranteed Term Options are available only during the accumulation phase of a contract.They are not available after the annuitization date.In addition, Guaranteed Term Options are not available for use with asset rebalancing, dollar cost averaging, or systematic withdrawals. Guaranteed Term Options may not be available in every state. The Fixed Account The fixed account is an investment option that is funded by assets of Nationwide’s general account.The general account contains all of Nationwide’s assets other than those in this and other Nationwide separate accounts and is used to support Nationwide’s annuity and insurance obligations.The general account is not subject to the same laws as the variable account and the SEC has not reviewed material in this prospectus relating to the fixed account. Purchase payments will be allocated to the fixed account by election of the contract owner.Nationwide reserves the right to limit or refuse purchase payments allocated to the fixed account at its sole discretion.Nationwide reserves the right to refuse transfers into the fixed account if the fixed account value is (or would be after the transfer) equal to or greater than 30% of the contract value at the time the transfer is requested.Generally, Nationwide will invoke this right when interest rates are low by historical standards. The investment income earned by the fixed account will be allocated to the contracts at varying guaranteed interest rate(s) depending on the following categories of fixed account allocations: 10 · New Money Rate – The rate credited on the fixed account allocation when the contract is purchased or when subsequent purchase payments are made.Subsequent purchase payments may receive different New Money Rates than the rate when the contract was issued, since the New Money Rate is subject to change based on market conditions. · Variable Account to Fixed Rate – Allocations transferred from any of the underlying mutual funds in the variable account to the fixed account may receive a different rate.The rate may be lower than the New Money Rate.There may be limits on the amount and frequency of movements from the variable account to the fixed account. · Renewal Rate – The rate available for maturing fixed account allocations that are entering a new guarantee period.The contract owner will be notified of this rate in a letter issued with the quarterly statements when any of the money in the contract owner’s fixed account matures.At that time, the contract owner will have an opportunity to leave the money in the fixed account and receive the Renewal Rate or the contract owner can move the money to any of the underlying mutual fund options. · Dollar Cost Averaging – From time to time, Nationwide may offer a more favorable rate for an initial purchase payment into a new contract when used in conjunction with a dollar cost averaging program. All of these rates are subject to change on a daily basis; however, once applied to the fixed account, the interest rates are guaranteed until the end of the calendar quarter during the 12-month anniversary in which the fixed account allocation occurs. Credited interest rates are annualized rates – the effective yield of interest over a one-year period.Interest is credited to each contract on a daily basis.As a result, the credited interest rate is compounded daily to achieve the stated effective yield. The guaranteed rate for any purchase payment will be effective for not less than twelve months.Nationwide guarantees that the rate will not be less than the minimum interest rate required by applicable state law per year. Any interest in excess of the minimum interest rate required by applicable state law will be credited to fixed account allocations at Nationwide’s sole discretion.The contract owner assumes the risk that interest credited to fixed account allocations may not exceed the minimum interest rate required by applicable state law for any given year. Nationwide guarantees that the fixed account contract value will not be less than the amount of the purchase payments allocated to the fixed account, plus interest credited as described above, less surrenders and any applicable charges including CDSC. The Contract in General Variable annuities are complex investment products with unique benefits and advantages that may be particularly useful in meeting long-term savings and retirement needs.There are costs and charges associated with these benefits and advantages – costs and charges that are different, or do not exist at all, within other investment products.With help from financial consultants and advisers, investors are encouraged to compare and contrast the costs and benefits of the variable annuity described in this prospectus against those of other investment products, especially other variable annuity and variable life insurance products offered by Nationwide and its affiliates. Nationwide offers a wide array of such products, many with different charges, benefit features and underlying investment options.This process of comparison and analysis should aid in determining whether the purchase of the contract described in this prospectus is consistent with your investment objectives, risk tolerance, investment time horizon, marital status, tax situation and other personal characteristics and needs.Not all benefits, programs, features and investment options described in this prospectus are available or approved for use in every state. In order to comply with the USA Patriot Act and rules promulgated thereunder, Nationwide has implemented procedures designed to prevent contracts described in this prospectus from being used to facilitate money laundering or the financing of terrorist activities. These contracts are offered to customers of various financial institutions and brokerage firms.The individual financial institution or brokerage firm may limit the availability of certain features or optional benefits in accordance with their internal policies.No financial institution or brokerage firm is responsible for the guarantees under the contracts.Guarantees under the contracts are the sole responsibility of Nationwide. In general, deferred variable annuities are long-term investments; they are not intended as short-term investments.Accordingly, Nationwide has designed the contract to offer features, pricing, and investment options that encourage long-term ownership.It is very important that contract owners and prospective contract owners understand all the costs associated with owning a contract, and if and how those costs change during the lifetime of the contract.Contract and optional charges may not be the same in later contract years as they are in early contract years.The various contract and optional benefit charges are assessed in order to compensate Nationwide for administrative services, distribution and operational expenses, and assumed actuarial risks associated with the contract. Following is a discussion of some relevant factors that may be of particular interest to prospective investors. Distribution, Promotional and Sales Expenses Nationwide pays commissions to the firms that sell the contracts.The maximum gross commission that Nationwide will pay on the sale of the contracts is 5.25% of purchase payments.Note that the individual registered representatives typically receive only a portion of this amount; the remainder is retained by the firm.Nationwide may also, instead of a premium-based commission, pay an asset-based commission 11 (sometimes referred to as "trails" or "residuals"), or a combination of the two. In addition to or partially in lieu of commission, Nationwide may also pay the selling firms a marketing allowance, which is based on the firm’s ability and demonstrated willingness to promote and market Nationwide's products.How any marketing allowance is spent is determined by the firm, but generally will be used to finance firm activities that may contribute to the promotion and marketing of Nationwide's products.For more information on the exact compensation arrangement associated with this contract, please consult your registered representative. Underlying Mutual Fund Payments Nationwide’s Relationship with the Underlying Mutual Funds The underlying mutual funds incur expenses each time they sell, administer, or redeem their shares.The variable account aggregates contract owner purchase, redemption, and transfer requests and submits net or aggregated purchase/redemption requests to each underlying mutual fund daily.The variable account (and not the contract owners) is the underlying mutual fund shareholder.When the variable account aggregates transactions, the underlying mutual fund does not incur the expense of processing individual transactions it would normally incur if it sold its shares directly to the public.Nationwide incurs these expenses instead. Nationwide also incurs the distribution costs of selling the contract (as discussed above), which benefit the underlying mutual funds by providing contract owners with sub-account options that correspond to the underlying mutual funds. An investment adviser or subadviser of an underlying mutual fund or its affiliates may provide Nationwide or its affiliates with wholesaling services that assist in the distribution of the contract and may pay Nationwide or its affiliates to participate in educational and/or marketing activities.These activities may provide the adviser or subadviser (or their affiliates) with increased exposure to persons involved in the distribution of the contract. Types of Payments Nationwide Receives In light of the above, the underlying mutual funds and their affiliates make certain payments to Nationwide or its affiliates (the “payments”).The amount of these payments is typically based on a percentage of assets invested in the underlying mutual funds attributable to the contracts and other variable contracts Nationwide and its affiliates issue, but in some cases may involve a flat fee.These payments may be used by us for any corporate purpose, which include reducing the prices of the contracts, paying expenses that Nationwide or its affiliates incur in promoting, marketing, and administering the contracts and the underlying mutual funds, and achieving a profit. Nationwide or its affiliates receive the following types of payments: · Underlying mutual fund 12b-1 fees, which are deducted from underlying mutual fund assets; · Sub-transfer agent fees or fees pursuant to administrative service plans adopted by the underlying mutual fund, which may be deducted from underlying mutual fund assets; and · Payments by an underlying mutual fund’s adviser or subadviser (or its affiliates).Such payments may be derived, in whole or in part, from the advisory fee, which is deducted from underlying mutual fund assets and is reflected in mutual fund charges. Furthermore, Nationwide benefits from assets invested in Nationwide’s affiliated underlying mutual funds (i.e., Nationwide Variable Insurance Trust) because its affiliates also receive compensation from the underlying mutual funds for investment advisory, administrative, transfer agency, distribution, and/or other services.Thus, Nationwide may receive more revenue with respect to affiliated underlying mutual funds than unaffiliated underlying mutual funds. Nationwide took into consideration the anticipated payments from the underlying mutual funds when we determined the charges imposed under the contracts (apart from fees and expenses imposed by the underlying mutual funds).Without these payments, Nationwide would have imposed higher charges under the contract. Amount of Payments Nationwide Receives For the year ended December 31, 2006, the underlying mutual fund payments Nationwide and its affiliates received from the underlying mutual funds did not exceed 0.65% (as a percentage of the average daily net assets invested in the underlying mutual funds) offered through this contract or other variable contracts that Nationwide and its affiliates issue.Payments from investment advisers or subadvisers to participate in educational and/or marketing activities have not been taken into account in this percentage. Most underlying mutual funds or their affiliates have agreed to make payments to Nationwide or its affiliates, although the applicable percentages may vary from underlying mutual fund to underlying mutual fund and some may not make any payments at all.Because the amount of the actual payments Nationwide and its affiliates receive depends on the assets of the underlying mutual funds attributable to the contract, Nationwide and its affiliates may receive higher payments from underlying mutual funds with lower percentages (but greater assets) than from underlying mutual funds that have higher percentages (but fewer assets). For additional information related to amount of payments Nationwide receives, go to www.nationwide.com. Identification of Underlying Mutual Funds Nationwide may consider several criteria when identifying the underlying mutual funds, including some or all of the following:investment objectives, investment process, investment performance, risk characteristics, investment capabilities, experience and resources, investment consistency, and fund expenses.Another factor Nationwide considers during the identification process is whether the underlying mutual fund’s adviser or subadviser is one of our affiliates or whether the underlying mutual fund, its adviser, its subadviser(s), or an affiliate will make payments to us or our affiliates. 12 There may be underlying mutual funds with lower fees, as well as other variable contracts that offer underlying mutual funds with lower fees.You should consider all of the fees and charges of the contract in relation to its features and benefits when making your decision to invest.Please note that higher contract and underlying mutual fund fees and charges have a direct effect on your investment performance. Profitability Nationwide does consider profitability when determining the charges in the contract.In early contract years, Nationwide does not anticipate earning a profit, since that is a time when administrative and distribution expenses are typically higher.Nationwide does, however, anticipate earning a profit in later contract years.In general, Nationwide's profit will be greater the higher the investment return and the longer the contract is held. Standard Charges and Deductions Contract Maintenance Charge On each contract anniversary (and upon a full surrender of the contract), Nationwide deducts a $15 Contract Maintenance Charge.This charge reimburses Nationwide for administrative expenses involved in issuing and maintaining the contract. If on any contract anniversary (or on the date of a full surrender), the contract value is $25,000 or more, Nationwide will waive the Contract Maintenance Charge. The deduction of the Contract Maintenance Charge will be taken proportionately from each sub-account, the fixed account and the Guaranteed Term Options based on the value in each option as compared to the total contract value. Nationwide will not increase the Contract Maintenance Charge.Nationwide will not reduce or eliminate the Contract Maintenance Charge where it would be discriminatory or unlawful. Mortality and Expense Risk Charge Nationwide deducts a Mortality and Expense Risk Charge from the variable account.This amount is computed on a daily basis, and is equal to an annualized rate of 1.10% of the daily net assets of the variable account. The Mortality Risk Charge compensates Nationwide for guaranteeing annuity purchase rates of the contracts.This guarantee ensures that the annuity purchase rates will not change regardless of the death rates of annuity payees or the general population.The Mortality Risk Charge also compensates Nationwide for risks assumed in connection with the standard death benefit, but only partially compensates Nationwide in connection with the optional death benefits, for which there are separate charges. The Expense Risk Charge compensates Nationwide for guaranteeing that charges will not increase regardless of actual expenses. If the Mortality and Expense Risk Charge is insufficient to cover actual expenses, the loss is borne by Nationwide.Nationwide may realize a profit from this charge. Contingent Deferred Sales Charge No sales charge deduction is made from the purchase payments when amounts are deposited into the contracts.However, if any part of the contract is surrendered, Nationwide will deduct a CDSC.The CDSC will not exceed 7% of purchase payments surrendered. The CDSC is calculated by multiplying the applicable CDSC percentage (noted below) by the amount of purchase payments surrendered. For purposes of calculating the CDSC, surrenders are considered to come first from the oldest purchase payment made to the contract, then the next oldest purchase payment, and so forth.Earnings are not subject to the CDSC, however, earnings may not be distributed prior to the distribution of all purchase payments.(For tax purposes, a surrender is usually treated as a withdrawal of earnings first.) The CDSC applies as follows: Number of Completed Years from Date of Purchase Payment CDSC Percentage 0 7% 1 7% 2 6% 3 5% 4 4% 5 3% 6 2% 7 0% The CDSC is used to cover sales expenses, including commissions, production of sales material, and other promotional expenses.If expenses are greater than the CDSC, the shortfall will be made up from Nationwide’s general account, which may indirectly include portions of the Contract Maintenance Charge and other variable account charges, since Nationwide may generate a profit from these charges. All or a portion of any withdrawal may be subject to federal income taxes.Contract owners taking withdrawals before age 59½ may be subject to a 10% penalty tax. Waiver of Contingent Deferred Sales Charge Each contract year, the contract owner may withdraw without a CDSC the greater of: a) 10% of all purchase payments (15% of all purchase payments if the contract owner elected the Additional Withdrawal Without Charge and Disability Waiver); or b) any amount withdrawn to meet minimum distribution requirements under the Internal Revenue Code. This CDSC-free privilege is non-cumulative.Free amounts not taken during any given contract year cannot be taken as free amounts in a subsequent contract year. In addition, no CDSC will be deducted: 1) upon the annuitization of contracts which have been in force for at least two years; 13 2) upon payment of a death benefit; or 3) from any values which have been held under a contract for at least 7 years (5 years if the Five Year CDSC option is elected). No CDSC applies to transfers among sub-accounts or between or among the Guaranteed Term Options, the fixed account, or the variable account. A contract held by a Charitable Remainder Trust (within the meaning of Internal Revenue Code Section 664) may withdraw CDSC-free the greater of a) or b), where: a) is the amount which would otherwise be available for withdrawal without a CDSC; and b) is the difference between the total purchase payments made to the contract as of the date of the withdrawal (reduced by previous withdrawals) and the contract value at the close of the day prior to the date of the withdrawal. The CDSC will not be eliminated if to do so would be unfairly discriminatory or prohibited by state law. This contract is not designed for and does not support active trading strategies.In order to protect investors in this contract that do not utilize such strategies, Nationwide may initiate certain exchange offers intended to provide contract owners that meet certain criteria with an alternate variable annuity designed to accommodate active trading.If this contract is exchanged as part of an exchange offer, the exchange will be made on the basis of the relative net asset values of the exchanged contract.Furthermore, no CDSC will be assessed on the exchanged assets and Nationwide will "tack" the contract’s CDSC schedule onto the new contract.This means that the CDSC schedule will not start anew on the exchanged assets in the new contract; rather, the CDSC schedule from the exchanged contract will be applied to the exchanged assets both in terms of percentages and the number of completed contract years.This enables the contract owner to exchange into the new contract without having to start a new CDSC schedule on exchanged assets.However, if subsequent purchase payments are made to the new contract, they will be subject to any applicable CDSC schedule that is part of the new contract. Premium Taxes Nationwide will charge against the contract value any premium taxes levied by a state or other government entity.Premium tax rates currently range from 0% to 5.0%.This range is subject to change.The method used to assess premium tax will be determined by Nationwide at its sole discretion in compliance with state law. If applicable, Nationwide will deduct premium taxes from the contract either at: 1) the time the contract is surrendered; 2) annuitization; or 3) such earlier date as Nationwide becomes subject to premium taxes. Premium taxes may be deducted from death benefit proceeds. Short-Term Trading Fees Some underlying mutual funds may assess (or reserve the right to assess) a short-term trading fee in connection with transfers from a sub-account that occur within 60 days after the date of allocation to the sub-account. Short-term trading fees are intended to compensate the underlying mutual fund (and contract owners with interests allocated in the underlying mutual fund) for the negative impact on fund performance that may result from frequent, short-term trading strategies.Short-term trading fees are not intended to affect the large majority of contract owners not engaged in such strategies. Any short-term trading fee assessed by any underlying mutual fund available in conjunction with the contracts described in this prospectus will equal 1% of the amount determined to be engaged in short-term trading.Short-term trading fees will only apply to those sub-accounts corresponding to underlying mutual funds that charge such fees (see the underlying mutual fund prospectus).Any short-term trading fees paid are retained by the underlying mutual fund, not by Nationwide, and are part of the underlying mutual fund’s assets.Contract owners are responsible for monitoring the length of time allocations are held in any particular underlying mutual fund.Nationwide will not provide advance notice of the assessment of any applicable short-term trading fee. Currently, none of the underlying mutual funds offered as investment options under the contracts assess a short-term trading fee. If a short-term trading fee is assessed, the underlying mutual fund will charge the variable account 1% of the amount determined to be engaged in short-term trading.The variable account will then pass the short-term trading fee on to the specific contract owner that engaged in short-term trading by deducting an amount equal to the short-term trading fee from that contract owner’s sub-account value.All such fees will be remitted to the underlying mutual fund; none of the fee proceeds will be retained by Nationwide or the variable account. When multiple purchase payments (or exchanges) are made to a sub-account that is subject to short-term trading fees, transfers will be considered to be made on a first in/first out (FIFO) basis for purposes of determining short-term trading fees.In other words, units held the longest time will be treated as being transferred first, and units held for the shortest time will be treated as being transferred last. Some transactions are not subject to the short-term trading fees.Transactions that are not subject to short-term trading fees include: · scheduled and systematic transfers, such as Dollar Cost Averaging, Asset Rebalancing, and Systematic Withdrawals; · contract loans or surrenders, including CDSC-free withdrawals; · transfers made upon annuitization of the contract; 14 · surrenders of annuity units to make annuity payments; or · surrenders of accumulation units to pay a death benefit. New share classes of certain currently available underlying mutual funds may be added as investment options under the contracts.These new share classes may require the assessment of short-term trading or redemption fees.When these new share classes are added, new purchase payment allocations and exchange reallocations to the underlying mutual funds in question may be limited to the new share class. Optional Contract Benefits, Charges and Deductions For an additional charge, the following optional benefits are available to contract owners.Not all optional benefits are available in every state.Unless otherwise indicated: (1) optional benefits must be elected at the time of application; (2) optional benefits, once elected, may not be terminated; and (3) the charges associated with the optional benefits will be assessed until annuitization. CDSC Options and Charges Five Year CDSC Option For an additional charge at an annualized rate of 0.15% of the daily net assets of the variable account, the contract owner may choose the Five Year CDSC Option. The Five Year CDSC Option applies as follows: Number of Completed Years from Date of Purchase Payment CDSC Percentage 0 7% 1 7% 2 6% 3 4% 4 2% 5 0% Under this option, CDSC will not exceed 7% of purchase payments surrendered. Nationwide may realize a profit from the charge assessed for this option. Additional Withdrawal Without Charge and Disability Waiver Each contract has a standard 10% CDSC-free withdrawal privilege each year.For an additional charge at an annualized rate of 0.10% of the daily net assets of the variable account, the contract owner can withdraw an additional 5% of total purchase payments each year without incurring a CDSC.This would allow the contract owner to withdraw a total of 15% of the total of all purchase payments each year free of CDSC.Like the standard 10% CDSC-free privilege, this additional withdrawal benefit is non-cumulative. This option also contains a disability waiver.Nationwide will waive CDSC if a contract owner (or annuitant if the contract is owned by a non-natural owner) is disabled after the contract is issued but before reaching age 65.If this waiver becomes effective due to disability, no additional purchase payments may be made to the contract. Nationwide may realize a profit from the charge assessed for this option. Additional CDSC Waiver Options for Tax Sheltered Annuities 10 Year and Disability Waiver For an additional charge of at an annualized rate 0.05% of the daily net assets of the variable account, the contract owner of a Tax Sheltered Annuity can purchase the 10 Year and Disability Waiver.Under this option, Nationwide will waive CDSC if two conditions are met: 1) the contract owner has been the owner of the contract for 10 years; and 2) the contract owner has made regular payroll deferrals during the entire contract year for at least 5 of those 10 years. This option also contains a disability waiver.Nationwide will waive CDSC if the contract owner is disabled after the contract is issued but before reaching age 65.If this waiver becomes effective due to disability, no additional purchase payments may be made to the contract. Nationwide may realize a profit from the charge assessed for this option. Hardship Waiver For an additional charge at an annualized rate of 0.15% of the daily net assets of the variable account, the contract owner of a Tax Sheltered Annuity can purchase the Hardship Waiver.Under this option, Nationwide will waive CDSC if the contract owner experiences a hardship (as defined for purposes of Internal Revenue Code Section 401(k)).The contract owner may be required to provide proof of hardship. If this waiver becomes effective, no additional purchase payments may be made to the contract. Nationwide may realize a profit from the charge assessed for this option. Optional Death Benefits The following death benefit options are available with the contracts.Not all of the death benefit options may be available in every state. If the contract owner chooses an optional death benefit, Nationwide will deduct an additional charge equal to an annualized rate of either 0.05% or 0.10% of the daily net assets of the variable account, depending upon the option(s) chosen. Nationwide may lower either of these charges at any time without notifying contract owners.Nationwide may realize a profit from the charges assessed for these options.Further information about the standard and optional death benefits can be found in the "Death Benefit Payment" provision. 15 Optional One-Year Step Up Death Benefit If the annuitant dies before the annuitization date, the death benefit will be the greatest of: 1) the contract value; 2) the total of all purchase payments, less an adjustment for amounts surrendered; or 3) the highest contract value on any contract anniversary before the annuitant’s 86th birthday, less an adjustment for amounts subsequently surrendered, plus purchase payments received after that contract anniversary. The adjustment for amounts surrendered will reduce items 2) and 3) above in the same proportion that the contract value was reduced on the date(s) of the partial surrender(s). Optional 5% Enhanced Death Benefit If the annuitant dies before the annuitization date, the death benefit will be the greater of: 1) the contract value; or 2) the total of all purchase payments, less any amounts surrendered, accumulated at 5% simple interest from the date of each purchase payment or surrender to the most recent contract anniversary prior to the annuitant’s 86th birthday, less an adjustment for amounts subsequently surrendered, plus purchase payments received since that contract anniversary. The total accumulated amount will not exceed 200% of the net of purchase payments and amounts surrendered.The adjustment for amounts subsequently surrendered after the most recent contract anniversary will reduce the 5% interest anniversary value in the same proportion that the contract value was reduced on the date(s) of the partial surrender(s). Long Term Care Facility Provisions If the contract owner chooses an optional death benefit, no CDSC will be charged if: · the third contract anniversary has passed; and · the contract owner has been confined to a long-term care facility or hospital for a continuous 90-day period that began after the contract issue date. Additionally, if the contract owner chooses an optional death benefit, no CDSC will be charged if: · the contract owner has been diagnosed by a physician, at any time after contract issuance, to have a terminal illness; and · Nationwide receives and records a letter from that physician indicating such diagnosis. Written notice and proof of terminal illness or confinement for 90 days in a hospital or long term care facility must be received in a form satisfactory to Nationwide and recorded at Nationwide’s home offer prior to waiver of the CDSC. For those contracts that have a non-natural person as contract owner for the benefit of a natural person, the annuitant may exercise the rights of the contract owner for the purposes described in this provision.If the non-natural contract owner has not been established for the benefit of a natural person (e.g., the contract owner is a corporation or a trust for the benefit of an entity), the annuitant may not exercise the rights described in this provision. Upon annuitization of the contract, any amounts assessed for any rider options elected will be waived and only those charges applicable to the base contract will be assessed. Contract Ownership The contract owner has all rights under the contract.Purchasers who name someone other than themselves as the contract owner will have no rights under the contract. Contract owners of Non-Qualified Contracts may name a new contract owner at any time before the annuitization date.Any change of contract owner automatically revokes any prior contract owner designation.Changes in contract ownership may result in federal income taxation and may be subject to state and federal gift taxes. A change in contract ownership must be submitted in writing and recorded at Nationwide’s home office.Once recorded, the change will be effective as of the date the request was signed.However, the change will not affect any payments made or actions taken by Nationwide before the change was recorded. The contract owner may also request a change in the annuitant, contingent annuitant, contingent owner, beneficiary, or contingent beneficiary before the annuitization date.These changes must be: · on a Nationwide form; · signed by the contract owner; and · received at Nationwide’s home office before the annuitization date. Nationwide must review and approve any change requests.If the contract owner is not a natural person and there is a change of the annuitant, distributions will be made as if the contract owner died at the time of the change. On the annuitization date, the annuitant will become the contract owner, unless the contract owner is a Charitable Remainder Trust. Joint Ownership Joint owners each own an undivided interest in the contract. Contract owners can name a joint owner at any time before annuitization subject to the following conditions: · joint owners can only be named for Non-Qualified Contracts; · joint owners must be spouses at the time joint ownership is requested, unless state law requires Nationwide to allow non-spousal joint owners; · the exercise of any ownership right in the contract will generally require a written request signed by both joint owners; 16 · an election in writing signed by both contract owners must be made to authorize Nationwide to allow the exercise of ownership rights independently by either joint owner; and · Nationwide will not be liable for any loss, liability, cost, or expense for acting in accordance with the instructions of either joint owner. Contingent Ownership The contingent owner is entitled to certain benefits under the contract if a contract owner who is not the annuitant dies before the annuitization date and there is no surviving joint owner. The contract owner may name or change a contingent owner at any time before the annuitization date.To change the contingent owner, a written request must be submitted to Nationwide.Once Nationwide has recorded the change, it will be effective as of the date it was signed, whether or not the contract owner was living at the time it was recorded.The change will not affect any action taken by Nationwide before the change was recorded. Annuitant The annuitant is the person who will receive annuity payments and upon whose continuation of life any annuity payment involving life contingencies depends.This person must be age 85 or younger at the time of contract issuance, unless Nationwide approves a request for an annuitant of greater age.The annuitant may be changed before the annuitization date with Nationwide’s consent. Beneficiary and Contingent Beneficiary The beneficiary is the person who is entitled to the death benefit if the annuitant dies before the annuitization date and there is no joint owner and/or contingent annuitant.The contract owner can name more than one beneficiary.Multiple beneficiaries will share the death benefit equally, unless otherwise specified. The contract owner may change the beneficiary or contingent beneficiary during the annuitant’s lifetime by submitting a written request to Nationwide.Once recorded, the change will be effective as of the date it was signed, whether or not the annuitant was living at the time it was recorded.The change will not affect any action taken by Nationwide before the change was recorded. Operation of the Contract Minimum Initial and Subsequent Purchase Payments Contract Type Minimum Initial Purchase Payment Minimum Subsequent Payments Charitable Remainder Trust $0 $0 Investment only (Qualified Plan) $1,000 $0 IRA $1,000 $0 Non-Qualified $1,000 $0 Roth IRA $1,000 $0 SEP IRA $1,000 $0 Simple IRA $1,000 $0 Tax Sheltered Annuity $0 $25 Guaranteed Term Options Guaranteed Term Options are separate investment options under the contract.The minimum amount that may be allocated to a Guaranteed Term Option is $1,000. Pricing Initial purchase payments allocated to sub-accounts will be priced at the accumulation unit value determined no later than 2 business days after receipt of an order to purchase if the application and all necessary information are complete.If the application is not complete, Nationwide may retain a purchase payment for up to 5 business days while attempting to complete it.If the application is not completed within 5 business days, the prospective purchaser will be informed of the reason for the delay.The purchase payment will be returned unless the prospective purchaser specifically allows Nationwide to hold the purchase payment until the application is completed. Subsequent purchase payments will be priced based on the next available accumulation unit value after the payment is received.The cumulative total of all purchase payments under contracts issued by Nationwide on the life of any one annuitant cannot exceed $1,000,000 without Nationwide’s prior consent. Except on the days listed below and on weekends, purchase payments, transfers and surrenders are priced every day.Purchase payments will not be priced when the New York Stock Exchange is closed or on the following nationally recognized holidays: ·New Year’s Day ·Independence Day ·Martin Luther King, Jr. Day ·Labor Day ·Presidents’ Day ·Thanksgiving ·Good Friday ·Christmas ·Memorial Day Nationwide also will not price purchase payments if: 1) trading on the New York Stock Exchange is restricted; 2) an emergency exists making disposal or valuation of securities held in the variable account impracticable; or 3) the SEC, by order, permits a suspension or postponement for the protection of security holders. Rules and regulations of the SEC will govern as to when the conditions described in (2) and (3) exist.If Nationwide is closed on days when the New York Stock Exchange is open, contract value may be affected since the contract owner will not have access to their account. Allocation of Purchase Payments Nationwide allocates purchase payments to sub-accounts, the fixed account, and/or Guaranteed Term Options as instructed by the contract owner.Shares of the underlying mutual funds allocated to the sub-accounts are purchased at net asset value, then converted into accumulation units.Nationwide reserves the right to limit or refuse purchase payments allocated to the fixed account at its sole discretion. 17 Contract owners can change allocations or make exchanges among the sub-accounts, fixed account or Guaranteed Term Options.However, no change may be made that would result in an amount less than 1% of the purchase payments being allocated to any sub-account.Certain transactions may be subject to conditions imposed by the underlying mutual funds, as well as those set forth in the contract. Determining the Contract Value The contract value is the sum of: 1) the value of amounts allocated to the sub-accounts of the variable account; 2) amounts allocated to the fixed account; and 3) amounts allocated to a Guaranteed Term Option. If part or all of the contract value is surrendered, or charges are assessed against the contract value, Nationwide will deduct a proportionate amount from each sub-account, the fixed account and any Guaranteed Term Option based on current cash values. Determining Variable Account Value – Valuing an Accumulation Unit Purchase payments or transfers allocated to sub-accounts are accounted for in accumulation units.Accumulation unit values (for each sub-account) are determined by calculating the net investment factor for the underlying mutual funds for the current valuation period and multiplying that result with the accumulation unit values determined on the previous valuation period. Nationwide uses the net investment factor as a way to calculate the investment performance of a sub-account from valuation period to valuation period.For each sub-account, the net investment factor shows the investment performance of the underlying mutual fund in which a particular sub-account invests, including the charges assessed against that sub-account for a valuation period. The net investment factor for any particular sub-account is determined by dividing (a) by (b), and then subtracting (c) from the result, where: a) is the sum of: 1) the net asset value of the underlying mutual fund as of the end of the current valuation period; and 2) the per share amount of any dividend or income distributions made by the underlying mutual fund (if the date of the dividend or income distribution occurs during the current valuation period); b) is the net asset value of the underlying mutual fund determined as of the end of the preceding valuation period; c) is a factor representing the daily variable account charges, which may include charges for contract options chosen by the contract owner.The factor is equal to an annualized rate ranging from 1.10% to 1.70% of the daily net assets of the variable account, depending on which contract features the contract owner chooses. Based on the change in the net investment factor, the value of an accumulation unit may increase or decrease.Changes in the net investment factor may not be directly proportional to changes in the net asset value of the underlying mutual fund shares because of the deduction of variable account charges. Though the number of accumulation units will not change as a result of investment experience, the value of an accumulation unit may increase or decrease from valuation period to valuation period. Determining Fixed Account Value Nationwide determines the value of the fixed account by: 1) adding all amounts allocated to the fixed account, minus amounts previously transferred or withdrawn; and 2) adding any interest earned on the amounts allocated. Determining the Guaranteed Term Option Value Nationwide determines the value of a Guaranteed Term Option by: 1) adding all amounts allocated to any Guaranteed Term Option, minus amounts previously transferred or withdrawn (which may be subject to a market value adjustment); 2) adding any interest earned on the amounts allocated to any Guaranteed Term Option; and 3) subtracting charges deducted in accordance with the contract. Transfers Prior to Annuitization Transfers from the Fixed Account to the Variable Account or a Guaranteed Term Option Contract owners may request to have fixed account allocations transferred to the variable account only upon reaching the end of an interest rate guarantee period.Normally, Nationwide will permit 100% of such fixed account allocations to be transferred to the variable account or a Guaranteed Term Option; however Nationwide may, under certain economic conditions and at its discretion, limit the maximum transferable amount.Under no circumstances will the maximum transferable amount be less than 10% of the fixed account allocation reaching the end of an interest rate guarantee period.Transfers of the fixed account allocations must be made within 45 days after reaching the end of an interest rate guarantee period. Contract owners who use dollar cost averaging may transfer from the fixed account to the variable account (but not to Guaranteed Term Options) under the terms of that program (see "Dollar Cost Averaging"). Transfers to the Fixed Account Contract owners may request to have variable account allocations transferred to the fixed account at any time.Normally, Nationwide will not restrict transfers from the variable account to the fixed account; however, Nationwide may establish a maximum transfer limit from the variable account to the fixed account.Except as noted below, the 18 transfer limit will not be less than 10% of the combined value of the variable account and amounts allocated to the Guaranteed Term Options for any 12 month period.Nationwide reserves the right to refuse transfers to the fixed account if the fixed account value is (or would be after the transfer) equal to or greater than 30% of the contract value at the time the transfer is requested.Generally, Nationwide will invoke this right when interest rates are low by historical standards. Transfers from a Guaranteed Term Option Transfers from a Guaranteed Term Option prior to maturity are subject to a market value adjustment. Transfers Among the Sub-Accounts Contract owners may request to have allocations transferred among the sub-accounts once per valuation period. Transfers After Annuitization After annuitization, transfers may only be made on the anniversary of the annuitization date.Guaranteed Term Options are not available after annuitization. Transfer Requests Contract owners may submit transfer requests in writing, over the telephone, or via the Internet.Nationwide will use reasonable procedures to confirm that instructions are genuine and will not be liable for following instructions that it reasonably determined to be genuine.Nationwide may restrict or withdraw the telephone and/or Internet transfer privilege at any time. Generally, sub-account transfers will receive the accumulation unit value next determined after the transfer request is received.However, if a contract that is limited to submitting transfer requests via U.S. mail submits a transfer request via internet or telephone pursuant to Nationwide's one-day delay policy, the transfer will be executed on the next business day after the exchange request is received by Nationwide (see "Managers of Multiple Contracts"). Interest Rate Guarantee Period The interest rate guarantee period is the period of time that the fixed account interest rate is guaranteed to remain the same.Within 45 days of the end of an interest rate guarantee period, transfers may be made from the fixed account to the variable account or to the Guaranteed Term Options.Nationwide will determine the amount that may be transferred and will declare this amount at the end of the guarantee period.This amount will not be less than 10% of the amount in the fixed account that is maturing. For new purchase payments allocated to the fixed account, or transfers to the fixed account from the variable account or a Guaranteed Term Option, this period begins on the date of deposit or transfer and ends on the one year anniversary of the deposit or transfer.The guaranteed interest rate period may last for up to 3 months beyond the 1-year anniversary because guaranteed terms end on the last day of a calendar quarter. The interest rate guarantee period does not in any way refer to interest rate crediting practices connected with Guaranteed Term Options. During an interest rate guarantee period, transfers cannot be made from the fixed account, and amounts transferred to the fixed account must remain on deposit. Transfer Restrictions Neither the contracts described in this prospectus nor the underlying mutual funds are designed to support active trading strategies that require frequent movement between or among sub-accounts (sometimes referred to as "market-timing" or "short-term trading").A contract owner who intends to use an active trading strategy should consult his/her registered representative and request information on other Nationwide variable annuity contracts that offer underlying mutual funds that are designed specifically to support active trading strategies. Nationwide discourages (and will take action to deter) short-term trading in this contract because the frequent movement between or among sub-accounts may negatively impact other investors in the contract.Short-term trading can result in: · the dilution of the value of the investors’ interests in the underlying mutual fund; · underlying mutual fund managers taking actions that negatively impact performance (keeping a larger portion of the underlying mutual fund assets in cash or liquidating investments prematurely in order to support redemption requests); and/or · increased administrative costs due to frequent purchases and redemptions. To protect investors in this contract from the negative impact of these practices, Nationwide has implemented, or reserves the right to implement, several processes and/or restrictions aimed at eliminating the negative impact of active trading strategies. Nationwide makes no assurances that all risks associated with short-term trading will be completely eliminated by these processes and/or restrictions. Nationwide cannot guarantee that its attempts to deter active trading strategies will be successful.If we are unable to deter active trading strategies, the performance of the sub-accounts that are actively traded may be adversely impacted. Redemption Fees Some underlying mutual funds assess a short-term trading fee in connection with transfers from a sub-account that occur within 60 days after the date of the allocation to the sub-account.The fee is assessed against the amount transferred and is paid to the underlying mutual fund.Redemption fees compensate the underlying mutual fund for any negative impact on fund performance resulting from short-term trading.For more information on short-term trading fees, please see the "Short-Term Trading Fees" provision. 19 U.S. Mail Restrictions Nationwide monitors transfer activity in order to identify those who may be engaged in harmful trading practices.Transaction reports are produced and examined.Generally, a contract may appear on these reports if the contract owner (or a third party acting on their behalf) engages in a certain number of "transfer events" in a given period.A "transfer event" is any transfer, or combination of transfers, occurring on a given trading day (valuation period).For example, if a contract owner executes multiple transfers involving 10 underlying mutual funds in one day, this counts as one transfer event.A single transfer occurring on a given trading day and involving only 2 underlying mutual funds (or one underlying mutual fund if the transfer is made to or from the fixed account or a Guaranteed Term Option) will also count as one transfer event. As a result of this monitoring process, Nationwide may restrict the method of communication by which transfer orders will be accepted. In general, Nationwide will adhere to the following guidelines: Trading Behavior Nationwide's Response 6 or more transfer events in one calendar quarter Nationwide will mail a letter to the contract owner notifying them that: (1)they have been identified as engaging in harmful trading practices; and (2)if their transfer events exceed 11 in 2 consecutive calendar quarters or 20 in one calendar year, the contract owner will be limited to submitting transfer requests via U.S. mail. More than 11 transfer events in 2 consecutive calendar quarters OR More than 20 transfer events in one calendar year Nationwide will automatically limit the contract owner to submitting transfer requests via U.S. mail. Each January 1st, Nationwide will start the monitoring anew, so that each contract starts with 0 transfer events each January 1.See, however, the "Other Restrictions" provision below. Managers of Multiple Contracts Some investment advisers/representatives manage the assets of multiple Nationwide contracts pursuant to trading authority granted or conveyed by multiple contract owners.These multi-contract advisers will generally be required by Nationwide to submit all transfer requests via U.S. mail. Nationwide may, as an administrative practice, implement a "one-day delay" program for these multi-contract advisers, which they can use in addition to or in lieu of submitting transfer requests via U.S. mail.The one-day delay option permits multi-contract advisersto continue to submit transfer requests via the internet or telephone.However, transfer requests submitted by multi-contract advisers via the internet or telephone will not receive the next available accumulation unit value.Rather, they will receive the accumulation unit value that is calculated on the following business day.Transfer requests submitted under the one-day delay program are irrevocable.Multi-contract advisers will receive advance notice of being subject to the one-day delay program. Other Restrictions Nationwide reserves the right to refuse or limit transfer requests, or take any other action it deems necessary, in order to protect contract owners, annuitants, and beneficiaries from the negative investment results that may result from short-term trading or other harmful investment practices employed by some contract owners (or third parties acting on their behalf).In particular, trading strategies designed to avoid or take advantage of Nationwide's monitoring procedures (and other measures aimed at curbing harmful trading practices) that are nevertheless determined by Nationwide to constitute harmful trading practices, may be restricted. Any restrictions that Nationwide implements will be applied consistently and uniformly. Underlying Mutual Fund Restrictions and Prohibitions Pursuant to regulations adopted by the SEC, Nationwide is required to enter into written agreements with the underlying mutual funds which allow the underlying mutual funds to: (1) request the taxpayer identification number, international taxpayer identification number, or other government issued identifier of any Nationwide contract owner; (2) request the amounts and dates of any purchase, redemption, transfer or exchange request (“transaction information”); and (3) instruct Nationwide to restrict or prohibit further purchases or exchanges by contract owners that violate policies established by the underlying mutual fund (whose policies may be more restrictive than Nationwide’s policies). Nationwide is required to provide such transaction information to the underlying mutual funds upon their request.In addition, Nationwide is required to restrict or prohibit further purchases or exchange requests upon instruction from the underlying mutual fund.Nationwide and any affected contract owner may not have advance notice of such instructions from an underlying mutual fund to restrict or prohibit further purchases or exchange requests.If an underlying mutual fund refuses to accept a purchase or exchange request submitted by Nationwide, Nationwide will keep any affected contract owner in their current underlying mutual fund allocation. Right to Revoke Contract owners have a ten day "free look" to examine the contract.The contract may be returned to Nationwide’s home office for any reason within ten days of receipt and Nationwide will refund the contract value or another amount required by law.The refunded contract value will reflect the deduction of any charges, unless otherwise required by law.All IRA, SEP IRA, Simple IRA and Roth IRA refunds will be 20 a return of purchase payments.State and/or federal law may provide additional free look privileges. Liability of the variable account under this provision is limited to the contract value in each sub-account on the date of revocation.Any additional amounts refunded to the contract owner will be paid by Nationwide. Surrender (Redemption) Contract owners may surrender some or all of their contract value before the earlier of the annuitization date or the annuitant’s death.Surrender requests must be in writing and Nationwide may require additional information.When taking a full surrender, the contract must accompany the written request.Nationwide may require a signature guarantee. Nationwide will pay any amounts surrendered from the sub-accounts within 7 days.However, Nationwide may suspend or postpone payment when it is unable to price a purchase payment or transfer (See "Pricing"). Nationwide is required by state law to reserve the right to postpone payment of assets in the fixed account for a period of up to six months from the date of the surrender request. Surrenders from the contract may be subject to federal income tax and/or a penalty tax.See "Federal Income Taxes" in Appendix C. Partial Surrenders (Partial Redemptions) Nationwide will surrender accumulation units from the sub-accounts and an amount from the fixed account and Guaranteed Term Options.The amount withdrawn from each investment option will be in proportion to the value in each option at the time of the surrender request. A CDSC may apply.The contract owner may direct Nationwide to deduct the CDSC from either: a) the amount requested; or b) the contract value remaining after the contract owner has received the requested amount. If the contract owner does not make a specific election, any applicable CDSC will be taken from the contract value remaining after the contract owner has received the requested amount. The CDSC is deducted as a percentage of the amount requested by the contract owner.Amounts deducted for CDSC are not subject to subsequent CDSC. Partial Surrenders to Pay Investment Advisory Fees Some contract owners utilize an investment advisor(s) to manage their assets, for which the investment advisor assesses a fee.Investment advisors are not endorsed or affiliated with Nationwide and Nationwide makes no representation as to their qualifications.The fees for these investment advisory services are specified in the respective account agreements and are separate from and in addition to the contract fees and expenses described in this prospectus.Some contract owners authorize their investment advisor to take a partial surrender(s) from the contract in order to collect investment advisory fees.Surrenders taken from this contract to pay advisory or investment management fees are subject to the CDSC provisions of the contract and may be subject to income tax and/or tax penalties. Full Surrenders (Full Redemptions) The contract value upon full surrender may be more or less than the total of all purchase payments made to the contract.The contract value will reflect: · variable account charges; · a $15 Contract Maintenance Charge, if applicable; · underlying mutual fund charges; · the investment performance of the underlying mutual funds; · amounts allocated to the fixed account and any interest credited; and · any amounts allocated to the Guaranteed Term Options plus or minus any market value adjustment. A CDSC may apply. Surrenders Under a Tax Sheltered Annuity Contract owners of a Tax Sheltered Annuity may surrender part or all of their contract value before the earlier of the annuitization date or the annuitant’s death, except as provided below: A) Contract value attributable to contributions made under a qualified cash or deferred arrangement (within the meaning of Internal Revenue Code Section 402(g)(3)(A)), a salary reduction agreement (within the meaning of Internal Revenue Code Section 402(g)(3)(C)), or transfers from a Custodial Account (described in Section 403(b)(7) of the Internal Revenue Code), may be surrendered only: 1) when the contract owner reaches age 59½, separates from service, dies, or becomes disabled (within the meaning of Internal Revenue Code Section 72(m)(7)); or 2) in the case of hardship (as defined for purposes of Internal Revenue Code Section 401(k)), provided that any such hardship surrender may not include any income earned on salary reduction contributions. B) The surrender limitations described in Section A also apply to: 1) salary reduction contributions to Tax Sheltered Annuities made for plan years beginning after December 31, 1988; 2) earnings credited to such contracts after the last plan year beginning before January 1, 1989, on amounts attributable to salary reduction contributions; and 3) all amounts transferred from 403(b)(7) Custodial Accounts (except that earnings and employer contributions as of December 31, 1988 in such Custodial Accounts may be withdrawn in the case of hardship). C) Any distribution other than the above, including a ten-day free look cancellation of the contract (when available) 21 may result in taxes, penalties, and/or retroactive disqualification of a Qualified Contract or Tax Sheltered Annuity. In order to prevent disqualification of a Tax Sheltered Annuity after a ten-day free look cancellation, Nationwide will transfer the proceeds to another Tax Sheltered Annuity upon proper direction by the contract owner. These provisions explain Nationwide's understanding of current withdrawal restrictions.These restrictions may change. Distributions pursuant to Qualified Domestic Relations Orders will not violate the restrictions stated above. Surrenders Under a Texas Optional Retirement Program or a Louisiana Optional Retirement Plan Redemption restrictions apply to contracts issued under the Texas Optional Retirement Program or the Louisiana Optional Retirement Plan. The Texas Attorney General has ruled that participants in contracts issued under the Texas Optional Retirement Program may only take withdrawals if: · the participant dies; · the participant retires; · the participant terminates employment due to total disability; or · the participant that works in a Texas public institution of higher education terminates employment. A participant under a contract issued under the Louisiana Optional Retirement Plan may only take distributions from the contract upon retirement or termination of employment.All retirement benefits under this type of plan must be paid as lifetime income; lump sum cash payments are not permitted, except for death benefits. Due to the restrictions described above, a participant under either of these plans will not be able to withdraw cash values from the contract unless one of the applicable conditions is met.However, contract value may be transferred to other carriers, subject to any CDSC. Nationwide issues this contract to participants in the Texas Optional Retirement Program in reliance upon and in compliance with Rule 6c-7 of the Investment Company Act of 1940.Nationwide issues this contract to participants in the Louisiana Optional Retirement Plan in reliance upon and in compliance with an exemptive order that Nationwide received from the SEC on August 22, 1990. Loan Privilege The loan privilege is only available to owners of Tax Sheltered Annuities.Contract owners of Tax Sheltered Annuities may take loans from the contract value beginning 30 days after the contract is issued up to the annuitization date.Loans are subject to the terms of the contract, the plan, and the Internal Revenue Code.Nationwide may modify the terms of a loan to comply with changes in applicable law. Minimum and Maximum Loan Amounts Contract owners may borrow a minimum of $1,000, unless Nationwide is required by law to allow a lesser minimum amount.Each loan must individually satisfy the contract minimum amount. Nationwide will calculate the maximum nontaxable loan amount based upon information provided by the participant or the employer.Loans may be taxable if a participant has additional loans from other plans.The total of all outstanding loans must not exceed the following limits: Contract Values Maximum Outstanding Loan Balance Allowed Non-ERISA Plans up to $20,000 up to 80% of contract value (not more than $10,000) $20,000 and over up to 50% of contract value (not more than $50,000*) ERISA Plans All up to 50% of contract value (not more than $50,000*) *The $50,000 limits will be reduced by the highest outstanding balance owed during the previous 12 months. For salary reduction Tax Sheltered Annuities, loans may be secured only by the contract value. Maximum Loan Processing Fee Nationwide charges a $25 loan processing fee at the time each new loan is processed.This fee compensates Nationwide for expenses related to administering and processing loans. The fee is taken from the sub-accounts, fixed account, and Guaranteed Term Options in proportion to the contract value at the time the loan is processed. How Loan Requests are Processed All loans are made from the collateral fixed account.Nationwide transfers accumulation units in proportion to the assets in each sub-account to the collateral fixed account until the requested amount is reached.If there are not enough accumulation units available in the contract to reach the requested loan amount, Nationwide next transfers contract value from the fixed account.Any remaining required collateral will be transferred from the Guaranteed Term Options.Transfers from the Guaranteed Term Options may be subject to a market value adjustment.No CDSC will be deducted on transfers related to loan processing. Interest The outstanding loan balance in the collateral fixed account is credited with interest until the loan is repaid in full.The interest rate will be 2.25% less than the loan interest rate fixed by Nationwide.The interest rate is guaranteed never to fall below the minimum interest rate required by applicable state law. Specific loan terms are disclosed at the time of loan application or issuance. Loan Repayment Loans must be repaid in five years.However, if the loan is used to purchase the contract owner’s principal residence, the contract owner has 15 years to repay the loan. 22 Contract owners must identify loan repayments as loan repayments or they will be treated as purchase payments and will not reduce the outstanding loan.Payments must be substantially level and made at least quarterly. Loan repayments will consist of principal and interest in amounts set forth in the loan agreement.Repayments are allocated to the sub-accounts in accordance with the contract, unless Nationwide and the contract owner have agreed to amend the contract at a later date on a case by case basis. Loan repayments to the Guaranteed Term Options must be at least $1,000.If the proportional share of the repayment to the Guaranteed Term Option is less than $1,000, that portion of the repayment will be allocated to the money market sub-account unless the contract owner directs otherwise. Distributions and Annuity Payments Distributions made from the contract while a loan is outstanding will be reduced by the amount of the outstanding loan plus accrued interest if: · the contract is surrendered; · the contract owner/annuitant dies; · the contract owner who is not the annuitant dies prior to annuitization; or · annuity payments begin. Transferring the Contract Nationwide reserves the right to restrict any transfer of the contract while the loan is outstanding. Grace Period and Loan Default If a loan payment is not made when due, interest will continue to accrue.A grace period may be available (please refer to the terms of the loan agreement).If a loan payment is not made by the end of the applicable grace period, the entire loan will be treated as a deemed distribution and will be taxable to the borrower.This deemed distribution may also be subject to an early withdrawal tax penalty by the Internal Revenue Service. After default, interest will continue to accrue on the loan.Defaulted amounts, plus interest, are deducted from the contract value when the participant is eligible for a distribution of at least that amount.Additional loans are not available while a previous loan is in default. Assignment Contract rights are personal to the contract owner and may not be assigned without Nationwide’s written consent. A Non-Qualified Contract owner may assign some or all rights under the contract.An assignment must occur before annuitization while the annuitant is alive.Once proper notice of assignment is recorded by Nationwide’s home office, the assignment will become effective as of the date the written request was signed. IRAs, SEP IRAs, Simple IRAs, Roth IRAs and Tax Sheltered Annuities may not be assigned, pledged or otherwise transferred except where allowed by law. Nationwide is not responsible for the validity or tax consequences of any assignment.Nationwide is not liable for any payment or settlement made before the assignment is recorded.Assignments will not be recorded until Nationwide receives sufficient direction from the contract owner and the assignee regarding the proper allocation of contract rights. Amounts pledged or assigned will be treated as distributions and will be included in gross income to the extent that the cash value exceeds the investment in the contract for the taxable year in which it was pledged or assigned.Amounts assigned may be subject to a tax penalty equal to 10% of the amount included in gross income. Assignment of the entire contract value may cause the portion of the contract value exceeding the total investment in the contract and previously taxed amounts to be included in gross income for federal income tax purposes each year that the assignment is in effect. Contract Owner Services Asset Rebalancing Asset rebalancing is the automatic reallocation of contract values to the sub-accounts on a predetermined percentage basis.Asset rebalancing is not available for assets held in the fixed account or the Guaranteed Term Options. Requests for Asset rebalancing must be on a Nationwide form.Once Asset Rebalancing is elected, it will only be terminated upon specific instruction from the contract owner; manual transfers will not automatically terminate the program. Asset rebalancing occurs every three months or on another frequency if permitted by Nationwide.If the last day of the three-month period falls on a Saturday, Sunday, recognized holiday, or any other day when the New York Stock Exchange is closed, Asset rebalancing will occur on the next business day. Asset rebalancing may be subject to employer limitations or restrictions for contracts issued to a Tax Sheltered Annuity plan.Contract owners should consult a financial adviser to discuss the use of Asset rebalancing. Nationwide reserves the right to stop establishing new Asset rebalancing programs.Nationwide also reserves the right to assess a processing fee for this service. Dollar Cost Averaging Dollar cost averaging is a long-term transfer program that allows you to make regular, level investments over time.It involves the automatic transfer of a specified amount from the fixed account and/or certain sub-accounts into other sub-accounts.Nationwide does not guarantee that this program will result in profit or protect contract owners from loss. Contract owners direct Nationwide to automatically transfer specified amounts from the fixed account and the Federated Insurance Series – Federated Quality Bond Fund II: Primary Shares, Fidelity Variable Insurance Products Fund – VIP High Income Portfolio: Service Class, NVIT – Federated NVIT High Income Bond Fund: Class I, NVIT – Nationwide NVIT Government Bond Fund: Class I and NVIT – Nationwide NVIT Money Market Fund: Class I to any other underlying 23 mutual fund.Dollar cost averaging transfers may not be directed to the fixed account or Guaranteed Term Options. Transfers occur monthly or on another frequency if permitted by Nationwide.Dollar cost averaging transfers do not count as transfer events.Nationwide will process transfers until either the value in the originating investment option is exhausted, or the contract owner instructs Nationwide in writing to stop the transfers. Nationwide reserves the right to stop establishing new dollar cost averaging programs.Nationwide also reserves the right to assess a processing fee for this service. Dollar Cost Averaging from the Fixed Account Transfers from the fixed account must be equal to or less than 1/30th of the fixed account value at the time the program is requested.A dollar cost averaging program, which transfers amounts from the fixed account to the variable account, is not the same as an enhanced rate dollar cost averaging program.Contract owners that wish to utilize dollar cost averaging from the fixed account should first inquire whether any enhanced rate dollar cost averaging programs are available. Nationwide is required by state law to reserve the right to postpone payment of assets in the fixed account for a period of up to six months from the date of the surrender request. Enhanced Rate Dollar Cost Averaging Nationwide may, from time to time, offer enhanced rate dollar cost averaging programs.Only new purchase payments to the contract are eligible to participate in this program.Nationwide reserves the right to require a minimum balance to establish the Enhanced Rate Dollar Cost Averaging program.Dollar cost averaging transfers for this program may only be made from the fixed account.Such enhanced rate dollar cost averaging programs allow the contract owner to earn a higher rate of interest on assets in the fixed account than would normally be credited when not participating in the program.Each enhanced interest rate is guaranteed for as long as the corresponding program is in effect.Nationwide will process transfers until either amounts in the enhanced rate fixed account are exhausted, or the contract owner instructs Nationwide in writing to stop the transfers.For this program only, when a written request to discontinue transfers is received, Nationwide will automatically transfer the remaining amount in the enhanced rate fixed account to the money market sub-account. Nationwide is required by state law to reserve the right to postpone payment of assets in the fixed account for a period of up to six months from the date of the surrender request. Systematic Withdrawals Systematic withdrawals allow contract owners to receive a specified amount (of at least $100) on a monthly, quarterly, semi-annual, or annual basis.Requests for systematic withdrawals and requests to discontinue systematic withdrawals must be in writing. The withdrawals will be taken from the sub-accounts and the fixed account proportionately unless Nationwide is instructed otherwise. Systematic withdrawals are not available from the Guaranteed Term Options. Nationwide will withhold federal income taxes from systematic withdrawals unless otherwise instructed by the contract owner.The Internal Revenue Service may impose a 10% penalty tax if the contract owner is under age 59½ unless the contract owner has made an irrevocable election of distributions of substantially equal payments. A CDSC may apply to amounts taken through systematic withdrawals. If the contract owner takes systematic withdrawals, the maximum amount that can be withdrawn annually without a CDSC is the greatest of: 1) 10% of all purchase payments made to the contract as of the withdrawal date (15% of all purchase payments as of the withdrawal date if the contract owner purchased the Additional Withdrawal Without Charge and Disability Waiver); 2) an amount withdrawn to meet minimum distribution requirements under the Internal Revenue Code; or 3) a percentage of the contract value based on the contract owner’s age, as shown in the table that follows: Contract Owner’s Age Percentage of Contract Value Under age 59½ 5% Age 59½ through age 61 7% Age 62 through age 64 8% Age 65 through age 74 10% Age 75 and over 13% Contract value and contract owner’s age are determined as of the date the request for the withdrawal program is recorded by Nationwide’s home office.For joint owners, the older joint owner’s age will be used. If total amounts withdrawn in any contract year exceed the CDSC-free amount described above, those amounts will only be eligible for the CDSC-free withdrawal privilege described in the "Contingent Deferred Sales Charge" section.The total amount of CDSC for that contract year will be determined in accordance with that provision. The CDSC-free withdrawal privilege for systematic withdrawals is non-cumulative.Free amounts not taken during any contract year cannot be taken as free amounts in a subsequent contract year. Nationwide reserves the right to stop establishing new systematic withdrawal programs.Nationwide also reserves the right to assess a processing fee for this service.Systematic withdrawals are not available before the end of the ten-day free look period (see "Right to Revoke"). 24 Annuity Commencement Date The annuity commencement date is the date on which annuity payments are scheduled to begin.The contract owner may change the annuity commencement date before annuitization.This change must be in writing and approved by Nationwide. Annuitizing the Contract Annuitization Date The annuitization date is the date that annuity payments begin.The annuitization date will be the first day of a calendar month unless otherwise agreed.The annuitization date must be at least 2 years after the contract is issued, but may not be later than either: · the age (or date) specified in your contract; or · the age (or date) specified by state law, where applicable. If the contract is issued to fund a Tax Sheltered Annuity, annuitization may occur during the first 2 years subject to Nationwide’s approval. The Internal Revenue Code may require that distributions be made prior to the annuitization dates specified above (see "Required Distributions" in Appendix C). Annuitization Annuitization is the period during which annuity payments are received.It is irrevocable once payments have begun.Upon arrival of the annuitization date, the annuitant must choose: 1) an annuity payment option; and 2) either a fixed payment annuity, variable payment annuity, or an available combination. Nationwide guarantees that each payment under a fixed payment annuity will be the same throughout annuitization.Under a variable payment annuity, the amount of each payment will vary with the performance of the underlying mutual funds chosen by the contract owner. Fixed Payment Annuity A fixed payment annuity is an annuity where the amount of the annuity payment remains level. The first payment under a fixed payment annuity is determined on the annuitization date based on the annuitant’s age (in accordance with the contract) by: 1) deducting applicable premium taxes from the total contract value; then 2) applying the contract value amount specified by the contract owner to the fixed payment annuity table for the annuity payment option elected. Subsequent payments will remain level unless the annuity payment option elected provides otherwise. Nationwide does not credit discretionary interest during annuitization. VariablePayment Annuity A variable payment annuity is an annuity where the amount of the annuity payments will vary depending on the performance of the underlying mutual funds selected. The first payment under a variable payment annuity is determined on the annuitization date based on the annuitant’s age (in accordance with the contract) by: 1) deducting applicable premium taxes from the total contract value; then 2) applying the contract value amount specified by the contract owner to the variable payment annuity table for the annuity payment option elected. The dollar amount of the first payment is converted into a set number of annuity units that will represent each monthly payment.This is done by dividing the dollar amount of the first payment by the value of an annuity unit as of the annuitization date.This number of annuity units remains fixed during annuitization. The second and subsequent payments are determined by multiplying the fixed number of annuity units by the annuity unit value for the valuation period in which the payment is due.The amount of the second and subsequent payments will vary with the performance of the selected underlying mutual funds.Nationwide guarantees that variations in mortality experience from assumptions used to calculate the first payment will not affect the dollar amount of the second and subsequent payments. Value of an Annuity Unit Annuity unit values for sub-accounts are determined by: 1) multiplying the annuity unit value for the immediately preceding valuation period by the net investment factor for the subsequent valuation period (see "Determining the Contract Value"); and then 2) multiplying the result from (1) by an interest factor to neutralize the assumed investment rate of 3.5% per year built into the purchase rate basis for variable payment annuities. Assumed Investment Rate An assumed investment rate is the percentage rate of return assumed to determine the amount of the first payment under a variable payment annuity.Nationwide uses the assumed investment rate of 3.5% to calculate the first annuity payment and to calculate the investment performance of an underlying mutual fund in order to determine subsequent payments under a variable payment annuity.An assumed investment rate is the percentage rate of return required to maintain level variable annuity payments.Subsequent variable annuity payments may be more or less than the first payment based on whether actual investment performance of the underlying mutual funds is higher or lower than the assumed investment rate of 3.5%. 25 Exchanges among Underlying Mutual Funds Exchanges among underlying mutual funds during annuitization must be requested in writing.Exchanges will occur on each anniversary of the annuitization date. Frequency and Amount of Annuity Payments Payments are made based on the annuity payment option selected, unless: · the amount to be distributed is less than $5,000, in which case Nationwide may make one lump sum payment of the contract value; or · an annuity payment would be less than $50, in which case Nationwide can change the frequency of payments to intervals that will result in payments of at least $50.Payments will be made at least annually. Annuity payments will generally be received within 7 to 10 days after each annuity payment date. Annuity Payment Options Contract owners must elect an annuity payment option before the annuitization date.The annuity payment options are: 1) Life Annuity - An annuity payable periodically, but at least annually, for the lifetime of the annuitant.Payments will end upon the annuitant’s death.For example, if the annuitant dies before the second annuity payment date, the annuitant will receive only one annuity payment.The annuitant will only receive two annuity payments if he or she dies before the third annuity payment date, and so on. 2) Joint and Survivor Annuity - An annuity payable periodically, but at least annually, during the joint lifetimes of the annuitant and a designated second individual.If one of these parties dies, payments will continue for the lifetime of the survivor.As is the case under option 1, there is no guaranteed number of payments.Payments end upon the death of the last surviving party, regardless of the number of payments received. 3) Life Annuity with 120 or 240 Monthly Payments Guaranteed - An annuity payable monthly during the lifetime of the annuitant.If the annuitant dies before all of the guaranteed payments have been made, payments will continue to the end of the guaranteed period and will be paid to a designee chosen by the annuitant at the time the annuity payment option was elected. The designee may elect to receive the present value of the remaining guaranteed payments in a lump sum.The present value will be computed as of the date Nationwide receives the notice of the annuitant’s death. If the annuitant does not elect an annuity payment option, a variable payment life annuity with a guarantee period of 240 months will be assumed as the automatic form of payment upon annuitization.Once elected or assumed, the annuity payment option may not be changed. Not all of the annuity payment options may be available in all states.Contract owners may request other options before the annuitization date.These options are subject to Nationwide’s approval. No distribution for Non-Qualified Contracts will be made until an annuity payment option has been elected.IRAs and Tax Sheltered Annuities are subject to the "minimum distribution" requirements set forth in the plan, contract, and the Internal Revenue Code. 26 Death Benefits Upon Death If death occurs before Annuitization: If the deceased is the … And … And … then the … Contract Owner The contract owner is not the annuitant There is a surviving joint owner Surviving joint owner becomes the Contract owner and no death benefit is paid. Contract Owner The contract owner is not the annuitant There is a contingent owner, but no surviving joint owner Contingent owner becomes the contract owner and no death benefit is paid. Contract Owner The contract owner is not the annuitant There is no surviving joint owner or surviving contingent owner Estate of the last surviving contract owner becomes the new contract owner, and no death benefit is paid. Contract Owner The contract owner is the annuitant There is a surviving joint owner Death benefit is paid to the surviving joint owner. Contract Owner The contract owner is the annuitant There is no surviving joint owner Death benefit is paid to the beneficiary. Contract Owner The contract owner is the annuitant There is no surviving joint owner and no surviving beneficiary Death benefit is paid to the contingent beneficiary. Contract Owner The contract owner is the annuitant There is no surviving joint owner, no surviving beneficiary and no surviving contingent beneficiary Death benefit is paid to the estate of the contract owner. Annuitant The annuitant is not the contract owner There is a surviving contingent annuitant Surviving contingent annuitant becomes the annuitant and no death benefit is paid. Annuitant The annuitant is not the contract owner There is no surviving contingent annuitant Death benefit is paid to the beneficiary. Annuitant The annuitant is not the contract owner There is no surviving contingent annuitant, no surviving beneficiary Death benefit is paid to contingent beneficiary. Annuitant The annuitant is not the contract owner There is no surviving contingent annuitant, no surviving beneficiary and no surviving contingent beneficiary Death benefit is paid to the contract owner. Annuitant The annuitant is not the contract owner There is no surviving contingent annuitant, no surviving beneficiary, no surviving contingent beneficiary and no surviving contract owner Death benefit is paid to the last surviving contract owner’s estate. 27 If the contract owner and annuitant are the same, and the contract owner/annuitant dies before the annuitization date, then the contingent owner will not have any rights in the contract unless the contingent owner is also the beneficiary. If more than one beneficiary survives the annuitant, each beneficiary will share equally unless otherwise specified in the beneficiary designation on the contract application.If more than one contingent beneficiary survives the annuitant, each contingent beneficiary will share equally unless otherwise specified in the beneficiary designation on the contract application. If the contract owner is a Charitable Remainder Trust and the annuitant dies before the annuitization date, the death benefit will be paid to the Charitable Remainder Trust.Any designation in conflict with the Charitable Remainder Trust’s right to the death benefit will be void. The beneficiary may elect to receive the death benefit: 1) in a lump sum; 2) as an annuity; or 3) in any other manner permitted by law and approvedby Nationwide. The beneficiary must notify Nationwide of this election within 60 days of the annuitant’s death.If the recipient of the death benefit does not elect the form in which to receive the death benefit payment, Nationwide will pay the death benefit in a lump sum. Distributions will be made pursuant to the “Required Distributions” provisions in Appendix C. If death occurs after the annuitization date, any benefit that may be payable will be paid according to the selected annuity payment option. Death Benefit Payment Contract owners may select one of three death benefits available under the contract at the time of application (not all death benefit options may be available in all states).If no selection is made at the time of application, the death benefit will be the Five-Year Reset Death Benefit. The death benefit value is determined as of the date Nationwide receives: 1) proper proof of the annuitant’s death; 2) an election specifying the distribution method; and 3) any state required form(s). Contract value will continue to be allocated according to the most recent allocation instructions until the death benefit is paid. Nationwide will pay (or will begin to pay) the death benefit upon receiving proof of death and the instructions as to the payment of the death benefit. If the contract has multiple beneficiaries entitled to receive a portion of the death benefit, the contract value will continue to be allocated according to the most recent allocation instructions until the first beneficiary is paid.After the first beneficiary is paid, the remaining contract value will be allocated to the available money market sub-account until instructions are received from the remaining beneficiary(ies). Five-Year Reset Death Benefit (Standard Contractual Death Benefit) If the annuitant dies before the annuitization date, the death benefit will be the greatest of: 1) the contract value; 2) the total of all purchase payments, less an adjustment for amounts surrendered; or 3) the highest contract value as of the most recent five year contract anniversary before the annuitant’s 86th birthday, less an adjustment for amounts surrendered, plus purchase payments received after that five year contract anniversary. The adjustment for amounts surrendered will reduce items (2) and (3) above in the same proportion that the contract value was reduced on the date(s) of the partial surrender(s). One-Year Step Up Death Benefit If the annuitant dies before the annuitization date, the death benefit will be the greatest of: 1) the contract value; 2) the total of all purchase payments, less an adjustment for amounts surrendered; or 3) the highest contract value on any contract anniversary before the annuitant’s 86th birthday, less an adjustment for amounts subsequently surrendered, plus purchase payments received after that contract anniversary. The adjustment for amounts surrendered will reduce items (2) and (3) above in the same proportion that the contract value was reduced on the date(s) of the partial surrender(s). 5% Enhanced Death Benefit If the annuitant dies before the annuitization date, the death benefit will be the greater of: 1) the contract value; or 2) the total of all purchase payments, less any amounts surrendered, accumulated at 5% simple interest from the date of each purchase payment or surrender to the most recent contract anniversary prior to the annuitant’s 86th birthday, less an adjustment for amounts subsequently surrendered, plus purchase payments received since that contract anniversary. The total accumulated amount will not exceed 200% of the net of purchase payments and amounts surrendered.The adjustment for amounts subsequently surrendered after the most recent contract anniversary will reduce the 5% interest anniversary value in the same proportion that the contract value was reduced on the date(s) of the partial surrender(s). Statements and Reports Nationwide will mail contract owners statements and reports.Therefore, contract owners should promptly notify Nationwide of any address change. 28 These mailings will contain: · statements showing the contract’s quarterly activity; · confirmation statements showing transactions that affect the contract's value.Confirmation statements will not be sent for recurring transactions (i.e., dollar cost averaging or salary reduction programs).Instead, confirmation of recurring transactions will appear in the contract’s quarterly statements; and · semi-annual and annual reports of allocated underlying mutual funds. Contract owners should review statements and confirmations carefully.All errors or corrections must be reported to Nationwide immediately to assure proper crediting to the contract.Unless Nationwide is notified within 30 days of receipt of the statement, Nationwide will assume statements and confirmation statements are correct. IMPORTANT NOTICE REGARDING DELIVERY OF SECURITY HOLDER DOCUMENTS When multiple copies of the same disclosure document(s), such as prospectuses, supplements, proxy statements and semi-annual and annual reports are required to be mailed to multiple contract owners in the same household, Nationwide will mail only one copy of each document, unless notified otherwise by the contract owner(s).Household delivery will continue for the life of the contracts.Please call 1-866-223-0303 to resume regular delivery.Please allow 30 days for regular delivery to resume. Legal Proceedings Nationwide is a party to litigation and arbitration proceedings in the ordinary course of its business.It is often not possible to determine the ultimate outcome of the pending investigations and legal proceedings or to provide reasonable ranges of potential losses with any degree of certainty.Some matters, including certain of those referred to below, are in very preliminary stages, and Nationwide does not have sufficient information to make an assessment of the plaintiffs’ claims for liability or damages. In some of the cases seeking to be certified as class actions, the court has not yet decided whether a class will be certified or (in the event of certification) the size of the class and class period. In many of the cases, the plaintiffs are seeking undefined amounts of damages or other relief, including punitive damages and equitable remedies, which are difficult to quantify and cannot be defined based on the information currently available. Nationwide does not believe, based on information currently known by management, that the outcomes of such pending investigations and legal proceedings are likely to have a material adverse effect on Nationwide’s consolidated financial position. However, given the large and/or indeterminate amounts sought in certain of these matters and inherent unpredictability of litigation, it is possible that an adverse outcome in certain matters could have a material adverse effect on Nationwide’s consolidated financial results in a particular quarterly or annual period. In recent years, life insurance companies have been named as defendants in lawsuits, including class action lawsuits relating to life insurance and annuity pricing and sales practices. A number of these lawsuits have resulted in substantial jury awards or settlements against life insurers other than Nationwide. The financial services industry, including mutual fund, variable annuity, life insurance and distribution companies, has also been the subject of increasing scrutiny by regulators, legislators and the media over the past few years. Numerous regulatory agencies, including the SEC, the National Association of Securities Dealers and the New York State Attorney General, have commenced industry-wide investigations regarding late trading and market timing in connection with mutual funds and variable insurance contracts, and have commenced enforcement actions against some mutual fund and life insurance companies on those issues. Nationwide has been contacted by or received subpoenas from the SEC and the New York State Attorney General, who are investigating market timing in certain mutual funds offered in insurance products sponsored by Nationwide. Nationwide has cooperated with these investigations. Information requests from the New York State Attorney General and the SEC with respect to investigations into late trading and market timing were last responded to by Nationwide and its affiliates in December 2003 and June 2005, respectively, and no further information requests have been received with respect to these matters. In addition, state and federal regulators have commenced investigations or other proceedings relating to compensation and bidding arrangements and possible anti-competitive activities between insurance producers and brokers and issuers of insurance products, and unsuitable sales and replacements by producers on behalf of the issuer. Also under investigation are compensation and revenue sharing arrangements between the issuers of variable insurance contracts and mutual funds or their affiliates, the use of side agreements and finite reinsurance agreements, funding agreements issued to back MTN programs, recordkeeping and retention compliance by broker/dealers, and supervision of former registered representatives. Related investigations and proceedings may be commenced in the future. Nationwide and/or its affiliates have been contacted by or received subpoenas from state and federal regulatory agencies, state securities law regulators and state attorneys general for information relating to certain of these investigations, including those relating to compensation, revenue sharing and bidding arrangements, anti-competitive activities, unsuitable sales or replacement practices, the use of side agreements and finite reinsurance agreements, and funding agreements backing the Nationwide’s MTN program. Nationwide is cooperating with regulators in connection with these inquiries and will cooperate with Nationwide Mutual Insurance Company (NMIC) in responding to these inquiries to the extent that any inquiries encompass NMIC’s operations. These proceedings are expected to continue in the future and could result in legal precedents and new industry-wide legislation, rules and regulations that could significantly affect the financial services industry, including life insurance and annuity companies. These proceedings also could affect the outcome of one or more of Nationwide’s litigation matters. 29 There can be no assurance that any such litigation or regulatory actions will not have a material adverse effect on Nationwide in the future. On November15, 2006, Nationwide was named in a lawsuit filed in the United States District Court for the Southern District of Ohio entitled Kevin Beary, Sheriff of Orange County, Florida, In His Official Capacity, Individually and On Behalf of All Others Similarly Situated v. Nationwide Life Insurance Co., Nationwide Retirement Solutions, Inc. and Nationwide Financial Services, Inc.The plaintiff seeks to represent a class of all sponsors of 457(b) deferred compensation plans in the United States that had variable annuity contracts with the defendants at any time during the class period, or in the alternative, all sponsors of 457(b) deferred compensation plans in Florida that had variable annuity contracts with the defendants during the class period. The Class Period is from January1, 1996 until the Class Notice is provided. The plaintiff alleges that the defendants breached their fiduciary duties by arranging for and retaining service payments from certain mutual funds. The complaint seeks an accounting, a declaratory judgment, a permanent injunction and disgorgement or restitution of the service fee payments allegedly received by the defendants, including interest. On January25, 2007, Nationwide filed a motion to dismiss.Nationwide intends to defend this lawsuit vigorously. On February 11, 2005, Nationwide was named in a class action lawsuit filed in Common Pleas Court, Franklin County, Ohio entitled Michael Carr v. Nationwide Life Insurance Company. The complaint seeks recovery for breach of contract, fraud by omission, violation of the Ohio Deceptive Trade Practices Act and unjust enrichment. The complaint also seeks unspecified compensatory damages, disgorgement of all amounts in excess of the guaranteed maximum premium and attorneys’ fees. On February2, 2006, the Court granted the plaintiff’s motion for class certification on the breach of contract and unjust enrichment claims. The Court certified a class consisting of all residents of the United States and the Virgin Islands who, during the Class Period, paid premiums on a modal basis to Nationwide for term life insurance policies issued by Nationwide during the Class Period that provide for guaranteed maximum premiums, excluding certain specified products. Excluded from the class are Nationwide; any parent, subsidiary or affiliate of Nationwide; all employees, officers and directors of Nationwide; and any justice, judge or magistrate judge of the State of Ohio who may hear the case. The Class Period is from February10, 1990 through February2, 2006, the date the class was certified. On January26, 2007, the plaintiff filed a motion for summary judgment. Nationwide continues to defend this lawsuit vigorously. On April 13, 2004, Nationwide was named in a class action lawsuit filed in Circuit Court, Third Judicial Circuit, Madison County, Illinois, entitled Woodbury v. Nationwide Life Insurance Company. Nationwide removed this case to the United States District Court for the Southern District of Illinois on June1, 2004.On December 27, 2004, the case was transferred to the United States District Court for the District of Maryland and included in the multi-district proceeding entitled In Re Mutual Funds Investment Litigation. In response, on May13, 2005, the plaintiff filed a First Amended Complaint purporting to represent, with certain exceptions, a class of all persons who held (through their ownership of a Nationwide annuity or insurance product) units of any Nationwide sub-account invested in mutual funds that included foreign securities in their portfolios and that experienced market timing or stale price trading activity. The First Amended Complaint purports to disclaim, with respect to market timing or stale price trading in Nationwide’s annuities sub-accounts, any allegation based on Nationwide’s untrue statement, failure to disclose any material fact, or usage of any manipulative or deceptive device or contrivance in connection with any class member’s purchases or sales of Nationwide annuities or units in annuities sub-accounts. The plaintiff claims, in the alternative, that if Nationwide is found with respect to market timing or stale price trading in its annuities sub-accounts, to have made any untrue statement, to have failed to disclose any material fact or to have used or employed any manipulative or deceptive device or contrivance, then the plaintiff purports to represent a class, with certain exceptions, of all persons who, prior to Nationwide’s untrue statement, omission of material fact, use or employment of any manipulative or deceptive device or contrivance, held (through their ownership of an Nationwide annuity or insurance product) units of any Nationwide sub-account invested in mutual funds that included foreign securities in their portfolios and that experienced market timing activity. The First Amended Complaint alleges common law negligence and seeks to recover damages not to exceed $75,000 per plaintiff or class member, including all compensatory damages and costs. On June 1, 2006, the District Court granted Nationwide’s motion to dismiss the plaintiff’s complaint. On November29, 2006, the plaintiff filed its appellate brief with the Fourth Circuit Court of Appeals contesting the District Court’s dismissal. Nationwide continues to defend this lawsuit vigorously. On January 21, 2004, Nationwide was named in a lawsuit filed in the United States District Court for the Northern District of Mississippi entitled United Investors Life Insurance Company v. Nationwide Life Insurance Company and/or Nationwide Life Insurance Company of America and/or Nationwide Life and Annuity Insurance Company and/or Nationwide Life and Annuity Company of America and/or Nationwide Financial Services, Inc. and/or Nationwide Financial Corporation, and John Does A-Z. In its complaint, the plaintiff alleges that Nationwide and/or its affiliated life insurance companies caused the replacement of variable insurance policies and other financial products issued by United Investors with policies issued by the Companies. The plaintiff raises claims for (1)violations of the Federal Lanham Act, and common law unfair competition and defamation; (2)tortious interference with the plaintiff’s contractual relationship with Waddell& Reed, Inc. and/or its affiliates, Waddell& Reed Financial, Inc., Waddell& Reed Financial Services, Inc. and W&R Insurance Agency, Inc., or with the plaintiff’s contractual relationships with its variable policyholders; (3)civil conspiracy; and (4)breach of fiduciary duty. The complaint seeks compensatory damages, punitive damages, pre- and post-judgment interest, a full accounting, a constructive trust and costs and disbursements, including attorneys’ fees. On December30, 2005, Nationwide filed a 30 motion for summary judgment. On June15, 2006, the District Court granted Nationwide’s motion for summary judgment on all grounds and dismissed the plaintiff’s entire case with prejudice. The plaintiff appealed the District Court’s decision to the Fifth Circuit Court of Appeals. The appeal has been fully briefed, and Nationwide is awaiting a decision. Nationwide continues to defend this lawsuit vigorously. On August 15, 2001, Nationwide was named in a lawsuit filed in the United States District Court for the District of Connecticut entitled Lou Haddock, as trustee of the Flyte Tool& Die, Incorporated Deferred Compensation Plan, et al v. Nationwide Financial Services, Inc. and Nationwide Life Insurance Company. Currently, the plaintiffs’ fifth amended complaint, filed March21, 2006, purports to represent a class of qualified retirement plans under ERISA that purchased variable annuities from Nationwide. The plaintiffs allege that they invested ERISA plan assets in their variable annuity contracts and that Nationwide breached ERISA fiduciary duties by allegedly accepting service payments from certain mutual funds. The complaint seeks disgorgement of some or all of the payments allegedly received by Nationwide, other unspecified relief for restitution, declaratory and injunctive relief, and attorneys’ fees. To date, the District Court has rejected the plaintiffs’ request for certification of the alleged class. Nationwide’s motion to dismiss the plaintiffs’ fifth amended complaint is currently pending before the court. Nationwide continues to defend this lawsuit vigorously. The general distributor, Security Distributors, Inc., is not engaged in any litigation of any material nature. Table of Contents of Statement of Additional Information Page General Information and History 1 Services 1 Purchase of Securities Being Offered 3 Underwriters 3 Advertising 3 Annuity Payments 3 Condensed Financial Information 4 Financial Statements 241 31 Appendix A: Underlying Mutual Funds The underlying mutual funds listed below are designed primarily as investments for variable annuity contracts and variable life insurance policies issued by insurance companies.There is no guarantee that the investment objectives will be met. Please refer to the prospectus for each underlying mutual fund for more detailed information. AIM Variable Insurance Funds - AIM V.I. Global Health Care Fund: Series I Shares Investment Adviser:AIM Advisors, Inc. Investment Objective:Capital growth. AIM Variable Insurance Funds - AIM V.I. Global Real Estate Fund: Series I Shares Investment Adviser:AIM Advisors, Inc. Investment Objective:High total return through growth of capital and current income. AIM Variable Insurance Funds - AIM V.I. International Growth Fund: Series I Shares Investment Adviser:AIM Advisors, Inc. Investment Objective:Long-term growth of capital. American Century Variable Portfolios, Inc. - American Century VP Income & Growth Fund: Class I Investment Adviser:American Century Investment Management, Inc. Investment Objective:Capital growth by investing in common stocks. American Century Variable Portfolios, Inc. - American Century VP International Fund: Class I Investment Adviser:American Century Global Investment Management, Inc. Investment Objective:Capital growth. American Century Variable Portfolios, Inc. - American Century VP Value Fund: Class I Investment Adviser:American Century Investment Management, Inc. Investment Objective:Long-term capital growth with income as a secondary objective. Credit Suisse Trust - Global Small Cap Portfolio This underlying mutual fund is only available in contracts for which good order applications were received effective September 27, 1999 Investment Adviser:Credit Suisse Asset Management, LLC Sub-adviser:Credit Suisse Asset Management Limited Investment Objective:Long-term growth of capital. Credit Suisse Trust - International Focus Portfolio This underlying mutual fund only available in contracts for which good order applications were received effective September 27, 1999 Investment Adviser:Credit Suisse Asset Management, LLC Sub-adviser:Credit Suisse Asset Management Limited Investment Objective:Long-term capital appreciation. Credit Suisse Trust - Large Cap Value Portfolio This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2000 Investment Adviser:Credit Suisse Asset Management, LLC Investment Objective:Long-term growth of capital and income. Dreyfus Socially Responsible Growth Fund, Inc.: Initial Shares Investment Adviser:The Dreyfus Corporation Investment Objective:Capital growth with current income as a secondary goal. Dreyfus Stock Index Fund, Inc.: Initial Shares Investment Adviser:The Dreyfus Corporation Investment Objective:To match performance of the S&P 500. Dreyfus Variable Investment Fund - Appreciation Portfolio: Initial Shares Investment Adviser:The Dreyfus Corporation Investment Objective:Long-term capital growth consistent with the preservation of capital. 32 Federated Insurance Series - Federated Quality Bond Fund II: Primary Shares Investment Adviser:Federated Investment Management Company Investment Objective:Current income. Fidelity Variable Insurance Products Fund - VIP Equity-Income Portfolio: Service Class Investment Adviser:FMR Sub-adviser:Fidelity Research & Analysis Company Investment Objective:Reasonable income. Fidelity Variable Insurance Products Fund - VIP Growth Portfolio: Service Class Investment Adviser:Fidelity Management & Research Company Sub-adviser:FMR Co., Inc. Investment Objective:Capital appreciation. Fidelity Variable Insurance Products Fund - VIP High Income Portfolio: Service Class Investment Adviser:Fidelity Management & Research Company Sub-adviser:FMR Co., Inc. Investment Objective:High level of current income. Fidelity Variable Insurance Products Fund - VIP Overseas Portfolio: Service Class Investment Adviser:FMR Sub-adviser:Fidelity Research & Analysis Company Investment Objective:Long-term capital growth. Fidelity Variable Insurance Products Fund II - VIP Contrafund® Portfolio: Service Class Investment Adviser:FMR Sub-adviser:Fidelity Research & Analysis Company Investment Objective:Long-term capital appreciation. Fidelity Variable Insurance Products Fund III - VIP Growth Opportunities Portfolio: Service Class This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2002 Investment Adviser:FMR Sub-adviser:Fidelity Research & Analysis Company Investment Objective:Capital growth. Franklin Templeton Variable Insurance Products Trust - Templeton Foreign Securities Fund: Class 1 Investment Adviser:Templeton Investment Counsel, LLC Investment Objective:Long-term capital growth. Janus Aspen Series - Forty Portfolio: Service Shares Investment Adviser:Janus Capital Management LLC Investment Objective:Long-term growth of capital. Janus Aspen Series - Global Technology Portfolio: Service Shares Investment Adviser:Janus Capital Management LLC Investment Objective:Long-term capital growth. Janus Aspen Series - International Growth Portfolio: Service Shares Investment Adviser:Janus Capital Management LLC Investment Objective:Long-term capital growth. Nationwide Variable Insurance Trust - Federated NVIT High Income Bond Fund: Class I Investment Adviser:Gartmore Mutual Fund Capital Trust Sub-adviser:Federated Investment Management Company Investment Objective:High current income. Nationwide Variable Insurance Trust - Gartmore NVIT Emerging Markets Fund: Class I Investment Adviser:Gartmore Mutual Fund Capital Trust Sub-adviser:Gartmore Global Partners Investment Objective:Long-term capital growth by investing primarily in equity securities of companies located in emerging market countries. 33 Nationwide Variable Insurance Trust - Gartmore NVIT International Growth Fund: Class I Investment Adviser:Gartmore Mutual Fund Capital Trust Sub-adviser:Gartmore Global Partners Investment Objective:Long-term capital growth by investing primarily in equity securities of companies in Europe, Australasia, the Far East and other regions, including developing countries. Nationwide Variable Insurance Trust - Gartmore NVIT Worldwide Leaders Fund: Class I Investment Adviser:Gartmore Mutual Fund Capital Trust Sub-adviser:Gartmore Global Partners Investment Objective:Long-term capital growth. Nationwide Variable Insurance Trust - J.P. Morgan NVIT Balanced Fund: Class I Investment Adviser:Gartmore Mutual Fund Capital Trust Sub-adviser:J.P. Morgan Investment Management Inc. Investment Objective:High total return from a diversified portfolio of equity and fixed income securities. Nationwide Variable Insurance Trust - Nationwide Multi-Manager NVIT Small Cap Growth Fund: Class I Investment Adviser:Gartmore Mutual Fund Capital Trust Sub-adviser:Oberweis Asset Management, Inc.; Waddell & Reed Investment Management Company Investment Objective:Capital growth. Nationwide Variable Insurance Trust - Nationwide Multi-Manager NVIT Small Cap Value Fund: Class I Investment Adviser:Gartmore Mutual Fund Capital Trust Sub-adviser:Epoch Investment Partners, Inc.; J.P. Morgan Investment Management Inc. Investment Objective:Capital appreciation. Nationwide Variable Insurance Trust - Nationwide Multi-Manager NVIT Small Company Fund: Class I Investment Adviser:Gartmore Mutual Fund Capital Trust Sub-adviser:American Century Investment Management Inc.; Franklin Portfolio Associates LLC; Gartmore Global Partners; Morgan Stanley Investment Management Inc.; Neuberger Berman, LLC; Waddell & Reed Investment Management Company Investment Objective:Long-term growth of capital. Nationwide Variable Insurance Trust - Nationwide NVIT Global Technology and Communications Fund: Class I Investment Adviser:Gartmore Mutual Fund Capital Trust Investment Objective:Long-term capital appreciation. Nationwide Variable Insurance Trust - Nationwide NVIT Government Bond Fund: Class I Investment Adviser:Gartmore Mutual Fund Capital Trust Investment Objective:To provide a high level of income as is consistent with the preservation of capital. Nationwide Variable Insurance Trust - Nationwide NVIT Growth Fund: Class I Investment Adviser:Gartmore Mutual Fund Capital Trust Investment Objective:Long-term capital appreciation. Nationwide Variable Insurance Trust - Nationwide NVIT Mid Cap Growth Fund: Class I Investment Adviser:Gartmore Mutual Fund Capital Trust Investment Objective:Long-term capital appreciation. Nationwide Variable Insurance Trust - Nationwide NVIT Money Market Fund: Class I Investment Adviser:Gartmore Mutual Fund Capital Trust Investment Objective:High level of current income as is consistent with the preservation of capital and maintenance of liquidity. 34 Nationwide Variable Insurance Trust - NVIT Mid Cap Index Fund: Class I Investment Adviser:Gartmore Mutual Fund Capital Trust Sub-adviser:Fund Asset Management, LP Investment Objective:Capital appreciation. Nationwide Variable Insurance Trust - NVIT Nationwide® Fund: Class I Investment Adviser:Gartmore Mutual Fund Capital Trust Investment Objective:Total return through a flexible combination of capital appreciation and current income. Nationwide Variable Insurance Trust - Van Kampen NVIT Comstock Value Fund: Class I Investment Adviser:Gartmore Mutual Fund Capital Trust Sub-adviser:Van Kampen Asset Management Investment Objective:Seeks capital growth and income through investments in equity securities, including common stocks and securities convertibles into common stocks. Nationwide Variable Insurance Trust - Van Kampen NVIT Multi Sector Bond Fund: Class I Investment Adviser:Gartmore Mutual Fund Capital Trust Sub-adviser:Van Kampen Asset Management Investment Objective:Above average total return over a market cycle of three to five years. Neuberger Berman Advisers Management Trust - AMT Guardian Portfolio: I Class Investment Adviser:Neuberger Berman Management Inc. Investment Objective:Long-term capital growth and, secondarily, current income. Neuberger Berman Advisers Management Trust - AMT Mid-Cap Growth Portfolio: I Class Investment Adviser:Neuberger Berman Management Inc. Sub-adviser:Neuberger Berman, LLC Investment Objective:Capital growth. Neuberger Berman Advisers Management Trust - AMT Partners Portfolio: I Class Investment Adviser:Neuberger Berman Management Inc. Sub-adviser:Neuberger Berman, LLC Investment Objective:Capital growth. Oppenheimer Variable Account Funds - Oppenheimer Capital Appreciation Fund/VA: Non-Service Shares Investment Adviser:OppenheimerFunds, Inc. Investment Objective:Capital appreciation by investing in securities of well-known, established companies. Oppenheimer Variable Account Funds - Oppenheimer Global Securities Fund/VA: Non-Service Shares Investment Adviser:OppenheimerFunds, Inc. Investment Objective:Long-term capital appreciation by investing a substantial portion of its assets in securities of foreign issuers, "growth-type" companies, cyclical industries and special situations that are considered to have appreciation. Oppenheimer Variable Account Funds - Oppenheimer Main Street Fund®/VA: Non-Service Shares Investment Adviser:OppenheimerFunds, Inc. Investment Objective:High total return which includes growth in the value of its shares as well as current income from equity and debt securities. Oppenheimer Variable Account Funds - Oppenheimer MidCap Fund/VA: Non-Service Shares Investment Adviser:OppenheimerFunds, Inc. Investment Objective:Capital appreciation by investing in "growth type" companies. PIMCO Variable Insurance Trust - Real Return Portfolio: Administrative Class Investment Adviser:Pacific Investment Management Company LLC Investment Objective:Maximum real return consistent with preservation of real capital and prudent investment management. PIMCO Variable Insurance Trust - Total Return Portfolio: Administrative Class Investment Adviser:Pacific Investment Management Company LLC Investment Objective:Maximum total return consistent with preservation of capital and prudent investment management. 35 Royce Capital Fund - Royce Micro-Cap Portfolio Investment Adviser:Royce & Associates, LLC Investment Objective:Long-term capital growth. SBL Fund - Series D (Global Series) Investment Adviser:Security Management Company, LLC Sub-adviser:OppenheimerFunds, Inc. Investment Objective:Long-term capital growth. SBL Fund - Series J (Mid Cap Growth Series) Investment Adviser:Security Management Company, LLC Investment Objective:Capital appreciation. SBL Fund - Series N (Managed Asset Allocation Series) Investment Adviser:Security Management Company, LLC Sub-adviser:T. Rowe Price Associates, Inc. Investment Objective:High level of total return. SBL Fund - Series O (Equity Income Series) Investment Adviser:Security Management Company, LLC Sub-adviser:T. Rowe Price Associates, Inc. Investment Objective:Substantial dividend income and capital appreciation. SBL Fund - Series P (High Yield Series) Investment Adviser:Security Management Company, LLC Investment Objective:High current income and capital appreciation as a secondary objective. SBL Fund - Series Q (Small Cap Value Series) Investment Adviser:Security Management Company, LLC Sub-adviser:Wells Capital Management Incorporated Investment Objective:Capital growth. SBL Fund - Series V (Mid Cap Value Series) Investment Adviser:Security Management Company, LLC Investment Objective:Long-term growth of capital. SBL Fund - Series X (Small Cap Growth Series) Investment Adviser:Security Management Company, LLC Sub-adviser:RS Investment Management, L.P. Investment Objective:Long-term growth of capital. SBL Fund - Series Y (Select 25 Series) Investment Adviser:Security Management Company, LLC Investment Objective:Long-term growth of capital. The Universal Institutional Funds, Inc. - Emerging Markets Debt Portfolio: Class I Investment Adviser:Morgan Stanley Investment Management Inc. Investment Objective:High total return by investing primarily in fixed income securities of government and government-related issuers and, to a lesser extent, of corporate issuers in emerging market countries. The Universal Institutional Funds, Inc. - International Magnum Portfolio: Class I Investment Adviser:Morgan Stanley Investment Management Inc. Investment Objective:Long-term capital appreciation by investing primarily in equity securities of non-U.S. issuers domiciled in EAFE countries. The Universal Institutional Funds, Inc. - Mid Cap Growth Portfolio: Class I This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2002 Investment Adviser:Morgan Stanley Investment Management Inc. Investment Objective:Long-term capital growth by investing primarily in common stocks and other equity securities. 36 The Universal Institutional Funds, Inc. - U.S. Real Estate Portfolio: Class I Investment Adviser:Morgan Stanley Investment Management Inc. Investment Objective:Above average current income and long-term capital appreciation by investing primarily in equity securities of companies in the U.S. real estate industry, including real estate investment trusts. Van Eck Worldwide Insurance Trust - Worldwide Emerging Markets Fund: Initial Class This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2002 Investment Adviser:Van Eck Associates Corporation Investment Objective:Long-term capital appreciation by investing primarily in equity securities in emerging markets around the world. Van Eck Worldwide Insurance Trust - Worldwide Hard Assets Fund: Initial Class This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2002 Investment Adviser:Van Eck Associates Corporation Investment Objective:Long-term capital appreciation by investing primarily in hard asset securities.Income is a secondary consideration. Wells Fargo Advantage Variable Trust - Wells Fargo Advantage VT Opportunity Fund Investment Adviser:Wells Fargo Funds Management, LLC Sub-adviser:Wells Capital Management Incorporated Investment Objective:Long-term capital appreciation. 37 Appendix B: Condensed Financial Information The following tables list the Condensed Financial Information (the accumulation unit value information for accumulation units outstanding) for contracts with no optional benefits (the minimum variable account charge of 1.10%) and contracts with all available optional benefits available on December 31, 2006 (the maximum variable account charge of 1.70%).The term "Period" is defined as a complete calendar year, unless otherwise noted.Those Periods with an asterisk (*) reflect accumulation unit value information for a partial year only.Should the variable account charges applicable to your contract fall between the maximum and minimum charges, AND you wish to see a copy of the Condensed Financial Information applicable to your contract, such information can be obtained in the Statement of Additional Information FREE OF CHARGE by: calling:1-800-NEA-VALU, TDD 1-800-238-3035 writing: NEA Valuebuilder Program One Security Benefit Place Topeka, Kansas 66636-0001 checking on-line at:www.neamb.com No Additional Contract Options Elected (Total 1.10%) (Variable account charges of 1.10% of the daily net assets of the variable account) Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period AIM Variable Insurance Funds - AIM V.I. Global Health Care Fund: Series I Shares 10.000000 10.689063 6.89% 0 2006* AIM Variable Insurance Funds - AIM V.I. Global Real Estate Fund: Series I Shares 10.000000 12.766269 27.66% 0 2006* AIM Variable Insurance Funds - AIM V.I. International Growth Fund: Series I Shares - Q/NQ 14.971718 18.988211 26.83% 0 2006 12.836417 14.971718 16.63% 0 2005 10.466614 12.836417 22.64% 0 2004 8.199880 10.466614 27.64% 0 2003 10.000000 8.199880 -18.00% 0 2002* American Century Variable Portfolios, Inc. - American Century VP Income & Growth Fund: Class I - Q/NQ 13.808600 15.990790 15.80% 177,039 2006 13.343804 13.808600 3.48% 176,379 2005 11.940757 13.343804 11.75% 153,183 2004 9.333731 11.940757 27.93% 131,778 2003 11.705008 9.333731 -20.26% 114,316 2002 12.914785 11.705008 -9.37% 100,002 2001 14.608384 12.914785 -11.59% 290,153 2000 12.515499 14.608384 16.72% 92,217 1999 10.000000 12.515499 25.15% 2,007 1998* 38 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period American Century Variable Portfolios, Inc. - American Century VP International Fund: Class I - Q/NQ 13.921341 17.214343 23.65% 36,130 2006 12.428422 13.921341 12.01% 39,581 2005 10.934729 12.428422 13.66% 42,920 2004 8.879812 10.934729 23.14% 47,575 2003 11.275782 8.879812 -21.25% 53,502 2002 16.098754 11.275782 -29.96% 58,134 2001 19.569739 16.098754 -17.74% 99,177 2000 12.062037 19.569739 62.24% 21,445 1999 10.000000 12.062037 20.62% 562 1998* American Century Variable Portfolios, Inc. - American Century VP Value Fund: Class I - Q/NQ 18.670139 21.909766 17.35% 250,221 2006 17.972501 18.670139 3.88% 230,750 2005 15.894190 17.972501 13.08% 196,553 2004 12.461991 15.894190 27.54% 152,124 2003 14.420645 12.461991 -13.58% 117,173 2002 12.924722 14.420645 11.57% 63,465 2001 11.060928 12.924722 16.85% 17,917 2000 11.279817 11.060928 -1.94% 9,493 1999 10.000000 11.279817 12.80% 4 1998* Credit Suisse Trust - Global Small Cap Portfolio - Q/NQ 14.973459 16.764679 11.96% 1,564 2006 13.035094 14.973459 14.87% 1,564 2005 11.170519 13.035094 16.69% 1,565 2004 7.649197 11.170519 46.04% 1,556 2003 11.746746 7.649197 -34.88% 2,014 2002 16.644686 11.746746 -29.43% 2,122 2001 20.760969 16.644686 -19.83% 5,260 2000 12.839012 20.760969 61.70% 1,421 1999 10.000000 12.839012 28.39% 40 1998* Credit Suisse Trust - International Focus Portfolio - Q/NQ 13.572149 15.927192 17.35% 380 2006 11.684919 13.572149 16.15% 557 2005 10.296848 11.684919 13.48% 560 2004 7.822670 10.296848 31.63% 637 2003 9.875436 7.822670 -20.79% 640 2002 12.847895 9.875436 -23.14% 719 2001 17.529681 12.847895 -26.71% 2,889 2000 11.551939 17.529681 51.75% 756 1999 10.000000 11.551939 15.52% 2 1998* 39 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Credit Suisse Trust - Large Cap Value Portfolio - Q/NQ 14.905426 17.594513 18.04% 5,032 2006 13.935865 14.905426 6.96% 4,483 2005 12.655306 13.935865 10.12% 4,479 2004 10.223346 12.655306 23.79% 4,140 2003 13.441552 10.223346 -23.94% 3,648 2002 13.464612 13.441552 -0.17% 2,797 2001 12.499772 13.464612 7.72% 4,788 2000 11.896081 12.499772 5.07% 1,706 1999 10.000000 11.896081 18.96% 142 1998* Dreyfus Socially Responsible Growth Fund, Inc.: Initial Shares - Q/NQ 10.446352 11.282351 8.00% 227,188 2006 10.193646 10.446352 2.48% 244,194 2005 9.704318 10.193646 5.04% 255,941 2004 7.787219 9.704318 24.62% 256,172 2003 11.081580 7.787219 -29.73% 251,247 2002 14.472958 11.081580 -23.43% 242,514 2001 16.447766 14.472958 -12.01% 768,604 2000 12.784895 16.447766 28.65% 132,858 1999 10.000000 12.784895 27.85% 3,291 1998* Dreyfus Stock Index Fund, Inc. - Initial Shares - Q/NQ 12.795006 14.615858 14.23% 677,765 2006 12.357170 12.795006 3.54% 687,042 2005 11.292966 12.357170 9.42% 661,939 2004 8.895399 11.292966 26.95% 596,698 2003 11.585200 8.895399 -23.22% 546,163 2002 13.339745 11.585200 -13.15% 478,009 2001 14.867150 13.339745 -10.27% 1,255,447 2000 12.464249 14.867150 19.28% 320,723 1999 10.000000 12.464249 24.64% 16,248 1998* Dreyfus Variable Investment Fund -Appreciation Portfolio: Initial Shares - Q/NQ 12.741982 14.678695 15.20% 89,987 2006 12.342942 12.741982 3.23% 94,351 2005 11.880707 12.342942 3.89% 92,257 2004 9.914002 11.880707 19.84% 84,422 2003 12.036131 9.914002 -17.63% 67,989 2002 13.420126 12.036131 -10.31% 56,393 2001 13.657521 13.420126 -1.74% 245,175 2000 12.389971 13.657521 10.23% 53,990 1999 10.000000 12.389971 23.90% 11,546 1998* 40 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Federated Insurance Series - Federated Quality Bond Fund II: Primary Shares - Q/NQ 13.132275 13.527760 3.01% 143,105 2006 13.107871 13.132275 0.19% 133,341 2005 12.790643 13.107871 2.48% 111,998 2004 12.358755 12.790643 3.49% 104,713 2003 11.432220 12.358755 8.10% 72,830 2002 10.702323 11.432220 6.82% 24,774 2001 9.796953 10.702323 9.24% 3,292 2000 10.000000 9.796953 -2.03% 6,059 1999* Fidelity Variable Insurance Products Fund - VIP Equity-Income Portfolio: Service Class - Q/NQ 15.199905 18.051815 18.76% 347,849 2006 14.531777 15.199905 4.60% 310,576 2005 13.191825 14.531777 10.16% 270,446 2004 10.243000 13.191825 28.79% 210,298 2003 12.478012 10.243000 -17.91% 162,033 2002 13.294130 12.478012 -6.14% 119,839 2001 12.410474 13.294130 7.12% 213,299 2000 11.809798 12.410474 5.09% 110,660 1999 10.000000 11.809798 18.10% 2,692 1998* Fidelity Variable Insurance Products Fund - VIP Growth Portfolio: Service Class - Q/NQ 12.142810 12.818073 5.56% 561,417 2006 11.618360 12.142810 4.51% 568,293 2005 11.376318 11.618360 2.13% 564,329 2004 8.662889 11.376318 31.32% 530,150 2003 12.549094 8.662889 -30.97% 491,100 2002 15.423665 12.549094 -18.64% 446,621 2001 17.534950 15.423665 -12.04% 698,416 2000 12.914475 17.534950 35.78% 269,474 1999 10.000000 12.914475 29.14% 12,393 1998* Fidelity Variable Insurance Products Fund - VIP High Income Portfolio: Service Class - Q/NQ 10.604160 11.660133 9.96% 94,601 2006 10.457917 10.604160 1.40% 90,408 2005 9.659661 10.457917 8.26% 81,544 2004 7.692360 9.659661 25.57% 79,484 2003 7.506322 7.692360 2.48% 54,260 2002 8.615157 7.506322 -12.87% 44,056 2001 11.255695 8.615157 -23.46% 135,220 2000 10.530579 11.255695 6.89% 38,431 1999 10.000000 10.530579 5.31% 262 1998* 41 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Fidelity Variable Insurance Products Fund - VIP Overseas Portfolio: Service Class - Q/NQ 15.753299 18.376710 16.65% 18,870 2006 13.388056 15.753299 17.67% 19,728 2005 11.928089 13.388056 12.24% 20,329 2004 8.421945 11.928089 41.63% 24,730 2003 10.690513 8.421945 -21.22% 25,879 2002 13.731142 10.690513 -22.14% 33,441 2001 17.171657 13.731142 -20.04% 52,347 2000 12.187321 17.171657 40.90% 12,327 1999 10.000000 12.187321 21.87% 0 1998* Fidelity Variable Insurance Products Fund II - VIP Contrafund® Portfolio: Service Class - Q/NQ 18.834678 20.786972 10.37% 579,650 2006 16.297747 18.834678 15.57% 468,623 2005 14.287374 16.297747 14.07% 382,283 2004 11.255043 14.287374 26.94% 310,064 2003 12.564462 11.255043 -10.42% 271,483 2002 14.497111 12.564462 -13.33% 239,522 2001 15.712599 14.497111 -7.74% 559,132 2000 12.797152 15.712599 22.78% 167,682 1999 10.000000 12.797152 27.97% 2,513 1998* Fidelity Variable Insurance Products Fund III - VIP Growth Opportunities Portfolio: Service Class - Q/NQ 9.924641 10.336124 4.15% 44,719 2006 9.217840 9.924641 7.67% 54,170 2005 8.705771 9.217840 5.88% 55,929 2004 6.788835 8.705771 28.24% 51,124 2003 8.791124 6.788835 -22.78% 46,281 2002 10.389625 8.791124 -15.39% 41,449 2001 12.683293 10.389625 -18.08% 83,616 2000 12.309512 12.683293 3.04% 47,217 1999 10.000000 12.309512 23.10% 1,093 1998* Franklin Templeton Variable Insurance Products Trust - Templeton Foreign Securities Fund: Class 1 - Q/NQ 13.258865 15.958716 20.36% 0 2006 12.134664 13.258865 9.26% 0 2005 10.321614 12.134664 17.57% 0 2004 7.873374 10.321614 31.10% 0 2003 10.000000 7.873374 -21.27% 0 2002* 42 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Janus Aspen Series - Forty Portfolio: Service Shares - Q/NQ 8.093142 8.734063 7.92% 281,262 2006 7.270035 8.093142 11.32% 288,742 2005 6.231243 7.270035 16.67% 276,525 2004 5.240220 6.231243 18.91% 263,995 2003 6.302423 5.240220 -16.85% 238,234 2002 8.152720 6.302423 -22.70% 196,861 2001 10.000000 8.152720 -18.47% 140,862 2000* Janus Aspen Series - Global Technology Portfolio: Service Shares - Q/NQ 3.750538 3.999765 6.65% 64,235 2006 3.399492 3.750538 10.33% 71,246 2005 3.417949 3.399492 -0.54% 78,038 2004 2.359397 3.417949 44.87% 91,114 2003 4.038883 2.359397 -41.58% 107,416 2002 6.515527 4.038883 -38.01% 112,873 2001 10.000000 6.515527 -34.84% 111,382 2000* Janus Aspen Series - International Growth Portfolio: Service Shares - Q/NQ 9.279830 13.489837 45.37% 72,247 2006 7.111343 9.279830 30.49% 98,166 2005 6.058322 7.111343 17.38% 105,419 2004 4.553254 6.058322 33.05% 122,199 2003 6.201296 4.553254 -26.58% 146,242 2002 8.189524 6.201296 -24.28% 156,320 2001 10.000000 8.189524 -18.10% 146,837 2000* Neuberger Berman Advisers Management Trust - AMT Guardian Portfolio: I Class - Q/NQ 16.611499 18.627004 12.13% 36,154 2006 15.495457 16.611499 7.20% 34,312 2005 13.528328 15.495457 14.54% 32,875 2004 10.381389 13.528328 30.31% 31,724 2003 14.271602 10.381389 -27.26% 26,808 2002 14.652210 14.271602 -2.60% 20,808 2001 14.648600 14.652210 0.02% 68,897 2000 12.887023 14.648600 13.67% 14,049 1999 10.000000 12.887023 28.87% 226 1998* 43 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Neuberger Berman Advisers Management Trust - AMT Mid-Cap Growth Portfolio: I Class - Q/NQ 16.738599 18.987585 13.44% 94,619 2006 14.879545 16.738599 12.49% 98,494 2005 12.935499 14.879545 15.03% 96,270 2004 10.212487 12.935499 26.66% 85,750 2003 14.613925 10.212487 -30.12% 72,479 2002 19.610857 14.613925 -25.48% 58,852 2001 21.426404 19.610857 -8.47% 129,229 2000 14.077949 21.426404 52.20% 21,706 1999 10.000000 14.077949 40.78% 183 1998* Neuberger Berman Advisers Management Trust - AMT Partners Portfolio: I Class - Q/NQ 16.595294 18.422371 11.01% 90,746 2006 14.214218 16.595294 16.75% 74,080 2005 12.080039 14.214218 17.67% 48,386 2004 9.041691 12.080039 33.60% 37,069 2003 12.052088 9.041691 -24.98% 29,727 2002 12.541566 12.052088 -3.90% 26,251 2001 12.591929 12.541566 -0.40% 40,609 2000 11.858021 12.591929 6.19% 22,959 1999 10.000000 11.858021 18.58% 1,638 1998* NVIT Federated NVIT High Income Bond Fund: Class I - Q/NQ 13.429490 14.690513 9.39% 24,185 2006 13.262747 13.429490 1.26% 33,528 2005 12.180431 13.262747 8.89% 35,668 2004 10.072515 12.180431 20.93% 33,755 2003 9.866328 10.072515 2.09% 16,927 2002 9.573036 9.866328 3.06% 11,912 2001 10.552305 9.573036 -9.28% 12,666 2000 10.339812 10.552305 2.06% 6,179 1999 10.000000 10.339812 3.40% 0 1998* NVIT Gartmore NVIT Emerging Markets Fund: Class I - Q/NQ 17.489766 23.649505 35.22% 5,433 2006 13.332348 17.489766 31.18% 9,544 2005 11.164642 13.332348 19.42% 9,909 2004 6.830658 11.164642 63.45% 10,080 2003 8.147532 6.830658 -16.16% 10,603 2002 8.689073 8.147532 -6.23% 5,018 2001 10.000000 8.689073 -13.11% 0 2000* 44 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period NVIT Gartmore NVIT International Growth Fund: Class I - Q/NQ 9.531459 12.534539 31.51% 1,163 2006 7.401248 9.531459 28.78% 1,179 2005 6.553362 7.401248 12.94% 1,222 2004 4.885747 6.553362 34.13% 1,636 2003 6.509205 4.885747 -24.94% 1,720 2002 9.225133 6.509205 -29.44% 1,969 2001 10.000000 9.225133 -7.75% 751 2000* NVIT Gartmore NVIT Worldwide Leaders Fund: Class I - Q/NQ 13.858748 17.254227 24.50% 9,519 2006 11.741802 13.858748 18.03% 11,075 2005 10.264387 11.741802 14.39% 12,310 2004 7.627885 10.264387 34.56% 16,301 2003 10.337468 7.627885 -26.21% 15,807 2002 12.874957 10.337468 -19.71% 11,282 2001 14.846771 12.874957 -13.28% 31,439 2000 12.212250 14.846771 21.57% 6,840 1999 10.000000 12.212250 22.12% 86 1998* NVIT J.P. Morgan NVIT Balanced Fund: Class I - Q/NQ 11.052559 12.270286 11.02% 88,087 2006 10.898060 11.052559 1.42% 67,443 2005 10.156816 10.898060 7.30% 47,884 2004 8.672706 10.156816 17.11% 42,236 2003 10.000553 8.672706 -13.28% 30,584 2002 10.498193 10.000553 -4.74% 22,049 2001 10.651741 10.498193 -1.44% 47,617 2000 10.677473 10.651741 -0.24% 22,586 1999 10.000000 10.677473 6.77% 737 1998* NVIT Nationwide Multi-Manager NVIT Small Cap Growth Fund: Class I - Q/NQ 15.631166 15.955463 2.07% 69,372 2006 14.621540 15.631166 6.91% 69,628 2005 13.035349 14.621540 12.17% 61,240 2004 9.816488 13.035349 32.79% 53,028 2003 14.878675 9.816488 -34.02% 42,972 2002 16.874259 14.878675 -11.83% 30,753 2001 20.352098 16.874259 -17.09% 26,669 2000 10.000000 20.352098 103.52% 352 1999* 45 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period NVIT Nationwide Multi-Manager NVIT Small Cap Value Fund: Class I - Q/NQ 30.222899 35.060668 16.01% 116,911 2006 29.647062 30.222899 1.94% 123,062 2005 25.555935 29.647062 16.01% 114,126 2004 16.473727 25.555935 55.13% 96,893 2003 22.869189 16.473727 -27.97% 85,792 2002 18.027390 22.869189 26.86% 63,374 2001 16.391038 18.027390 9.98% 75,128 2000 12.964349 16.391038 26.43% 6,078 1999 10.000000 12.964349 29.64% 2 1998* NVIT Nationwide Multi-Manager NVIT Small Company Fund: Class I - Q/NQ 25.585419 28.351029 10.81% 130,664 2006 23.032234 25.585419 11.09% 113,087 2005 19.566351 23.032234 17.71% 91,053 2004 14.029693 19.566351 39.46% 75,625 2003 17.159419 14.029693 -18.24% 66,213 2002 18.598401 17.159419 -7.74% 48,167 2001 17.267747 18.598401 7.71% 67,342 2000 12.123056 17.267747 42.44% 11,156 1999 10.000000 12.123056 21.23% 918 1998* NVIT Nationwide NVIT Global Technology and Communications Fund: Class I - Q/NQ 2.997766 3.296017 9.95% 12,798 2006 3.046771 2.997766 -1.61% 13,235 2005 2.953284 3.046771 3.17% 15,065 2004 1.923621 2.953284 53.53% 21,467 2003 3.399372 1.923621 -43.41% 25,216 2002 6.001519 3.399372 -43.36% 19,102 2001 10.000000 6.001519 -39.98% 17,439 2000* NVIT Nationwide NVIT Government Bond Fund: Class I - Q/NQ 12.975103 13.261543 2.21% 366,444 2006 12.704400 12.975103 2.13% 342,702 2005 12.439896 12.704400 2.13% 323,645 2004 12.331593 12.439896 0.88% 286,878 2003 11.234737 12.331593 9.76% 229,253 2002 10.591943 11.234737 6.07% 133,587 2001 9.515930 10.591943 11.31% 150,095 2000 9.853072 9.515930 -3.42% 90,312 1999 10.000000 9.853072 -1.47% 2,793 1998* 46 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period NVIT Nationwide NVIT Growth Fund: Class I - Q/NQ 6.907911 7.253528 5.00% 262,470 2006 6.558208 6.907911 5.33% 298,779 2005 6.131042 6.558208 6.97% 327,315 2004 4.670172 6.131042 31.28% 331,473 2003 6.624951 4.670172 -29.51% 323,027 2002 9.321861 6.624951 -28.93% 318,353 2001 12.829034 9.321861 -27.34% 393,628 2000 12.439602 12.829034 3.13% 281,903 1999 10.000000 12.439602 24.40% 8,312 1998* NVIT Nationwide NVIT Mid Cap Growth Fund: Class I - Q/NQ 14.272001 15.513950 8.70% 79,479 2006 13.149289 14.272001 8.54% 77,783 2005 11.527438 13.149289 14.07% 80,426 2004 8.317327 11.527438 38.60% 67,969 2003 13.352487 8.317327 -37.71% 58,534 2002 19.374164 13.352487 -31.08% 50,539 2001 23.148836 19.374164 -16.31% 90,671 2000 12.668723 23.148836 82.72% 19,350 1999 10.000000 12.668723 26.69% 23 1998* NVIT Nationwide NVIT Money Market Fund: Class I - Q/NQ 11.343801 11.727628 3.38% 384,519 2006 11.171561 11.343801 1.54% 361,622 2005 11.204900 11.171561 -0.30% 309,500 2004 11.259085 11.204900 -0.48% 303,968 2003 11.248046 11.259085 0.10% 286,394 2002 10.978256 11.248046 2.46% 242,535 2001 10.468792 10.978256 4.87% 209,798 2000 10.095781 10.468792 3.69% 165,880 1999 10.000000 10.095781 0.96% 2,487 1998* NVIT NVIT Mid Cap Index Fund: Class I - Q/NQ 23.071107 25.074563 8.68% 140,632 2006 20.809277 23.071107 10.87% 124,821 2005 18.180524 20.809277 14.46% 103,324 2004 13.651955 18.180524 33.17% 72,343 2003 16.298133 13.651955 -16.24% 57,912 2002 16.698444 16.298133 -2.40% 37,050 2001 14.654661 16.698444 13.95% 31,437 2000 12.253848 14.654661 19.59% 1,411 1999 10.000000 12.253848 22.54% 0 1998* 47 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period NVIT NVIT Nationwide® Fund: Class I - Q/NQ 12.732098 14.308509 12.38% 508,287 2006 11.981674 12.732098 6.26% 530,423 2005 11.038527 11.981674 8.54% 554,018 2004 8.752996 11.038527 26.11% 545,809 2003 10.708803 8.752996 -18.26% 538,915 2002 12.280107 10.708803 -12.80% 505,938 2001 12.684916 12.280107 -3.19% 701,784 2000 11.993303 12.684916 5.77% 422,892 1999 10.000000 11.993303 19.93% 17,305 1998* NVIT Van Kampen NVIT Comstock Value Fund: Class I - Q/NQ 12.292541 14.091448 14.63% 114,694 2006 11.922530 12.292541 3.10% 83,840 2005 10.259752 11.922530 16.21% 59,406 2004 7.892787 10.259752 29.99% 28,094 2003 10.661295 7.892787 -25.97% 14,363 2002 12.271980 10.661295 -13.12% 10,810 2001 13.882376 12.271980 -11.60% 10,551 2000 11.846282 13.882376 17.19% 4,561 1999 10.000000 11.846282 18.46% 0 1998* NVIT Van Kampen NVIT Multi Sector Bond Fund: Class I - Q/NQ 13.870570 14.382121 3.69% 75,687 2006 13.725193 13.870570 1.06% 68,269 2005 13.026690 13.725193 5.36% 61,062 2004 11.748112 13.026690 10.88% 45,465 2003 11.080176 11.748112 6.03% 20,677 2002 10.753649 11.080176 3.04% 9,639 2001 10.290756 10.753649 4.50% 7,527 2000 10.245831 10.290756 0.44% 3,519 1999 10.000000 10.245831 2.46% 66 1998* Oppenheimer Variable Account Funds - Oppenheimer Capital Appreciation Fund/VA: Non-Service Shares - Q/NQ 16.302811 17.405548 6.76% 291,452 2006 15.683951 16.302811 3.95% 288,328 2005 14.829748 15.683951 5.76% 276,491 2004 11.451136 14.829748 29.50% 232,020 2003 15.830623 11.451136 -27.66% 202,448 2002 18.310774 15.830623 -13.54% 164,875 2001 18.556149 18.310774 -1.32% 220,567 2000 13.244991 18.556149 40.10% 52,838 1999 10.000000 13.244991 32.45% 260 1998* 48 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Oppenheimer Variable Account Funds - Oppenheimer Global Securities Fund/VA: Non-Service Shares - Q/NQ 12.029135 14.002027 16.40% 80,485 2006 10.640161 12.029135 13.05% 85,023 2005 9.028338 10.640161 17.85% 98,233 2004 6.382747 9.028338 41.45% 108,721 2003 8.288465 6.382747 -22.99% 115,532 2002 9.528196 8.288465 -13.01% 56,276 2001 10.000000 9.528196 -4.72% 19,705 2000* Oppenheimer Variable Account Funds - Oppenheimer Main Street Fund®/VA: Non-Service Shares - Q/NQ 13.598711 15.470351 13.76% 171,963 2006 12.974169 13.598711 4.81% 149,481 2005 11.984770 12.974169 8.26% 139,089 2004 9.562870 11.984770 25.33% 113,232 2003 11.907673 9.562870 -19.69% 95,631 2002 13.402637 11.907673 -11.15% 66,562 2001 14.854438 13.402637 -9.77% 105,849 2000 12.340636 14.854438 20.37% 28,147 1999 10.000000 12.340636 23.41% 325 1998* Oppenheimer Variable Account Funds - Oppenheimer MidCap Fund/VA: Non-Service Shares - Q/NQ 16.686412 16.991136 1.83% 224,057 2006 15.019928 16.686412 11.10% 232,368 2005 12.679364 15.019928 18.46% 220,457 2004 10.207958 12.679364 24.21% 206,142 2003 14.294141 10.207958 -28.59% 180,525 2002 21.029849 14.294141 -32.03% 154,870 2001 23.954947 21.029849 -12.21% 211,195 2000 13.191805 23.954947 81.59% 28,014 1999 10.000000 13.191805 31.92% 85 1998* PIMCO Variable Insurance Trust - Real Return Portfolio: Administrative Class 10.000000 10.144307 1.44% 0 2006* PIMCO Variable Insurance Trust -Total Return Portfolio: Administrative Class 10.000000 10.391416 3.91% 0 2006* Royce Capital Fund - Royce Micro-Cap Portfolio 10.000000 11.016187 10.16% 0 2006* SBL Fund - Series D (Global Series) 10.000000 11.625035 16.25% 0 2006* 49 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period SBL Fund - Series J (Mid Cap Growth Series) 10.000000 10.335417 3.35% 0 2006* SBL Fund - Series N (Managed Asset Allocation Series) 10.000000 11.026505 10.27% 0 2006* SBL Fund - Series O (Equity Income Series) 10.000000 11.409461 14.09% 0 2006* SBL Fund - Series P (High Yield Series) 10.000000 10.592642 5.93% 0 2006* SBL Fund - Series Q (Small Cap Value Series) 10.000000 10.820360 8.20% 0 2006* SBL Fund - Series V (Mid Cap Value Series) 10.000000 10.767486 7.67% 0 2006* SBL Fund - Series X (Small Cap Growth Series) 10.000000 10.363546 3.64% 0 2006* SBL Fund - Series Y (Select 25 Series) 10.000000 10.838566 8.39% 0 2006* The Universal Institutional Funds, Inc. - Emerging Markets Debt Portfolio: Class I - Q/NQ 28.872927 31.642335 9.59% 6,482 2006 26.007067 28.872927 11.02% 8,406 2005 23.892237 26.007067 8.85% 9,433 2004 18.893275 23.892237 26.46% 12,499 2003 17.490433 18.893275 8.02% 7,810 2002 16.063592 17.490433 8.88% 4,166 2001 14.580968 16.063592 10.17% 3,465 2000 11.395495 14.580968 27.95% 606 1999 10.000000 11.395495 13.95% 0 1998* 50 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period The Universal Institutional Funds, Inc. - International Magnum Portfolio: Class I - Q/NQ 13.077056 16.184326 23.76% 0 2006 11.904429 13.077056 9.85% 0 2005 10.253849 11.904429 16.10% 0 2004 8.136858 10.253849 26.02% 0 2003 10.000000 8.136858 -18.63% 0 2002* The Universal Institutional Funds, Inc. - Mid Cap Growth Portfolio: Class I - Q/NQ 8.048885 8.698904 8.08% 41,494 2006 6.922052 8.048885 16.28% 38,102 2005 5.755939 6.922052 20.26% 32,136 2004 4.105313 5.755939 40.21% 26,874 2003 6.029777 4.105313 -31.92% 22,459 2002 8.625825 6.029777 -30.10% 11,205 2001 10.000000 8.625825 -13.74% 3,184 2000* The Universal Institutional Funds, Inc. - U.S. Real Estate Portfolio: Class I - Q/NQ 28.527219 38.948823 36.53% 141,738 2006 24.641706 28.527219 15.77% 126,202 2005 18.267262 24.641706 34.90% 89,955 2004 13.431758 18.267262 36.00% 57,704 2003 13.688917 13.431758 -1.88% 46,423 2002 12.601811 13.688917 8.63% 19,691 2001 12.117726 12.601811 3.99% 23,407 2000* Van Eck Worldwide Insurance Trust - Worldwide Emerging Markets Fund: Initial Class - Q/NQ 33.258208 45.883718 37.96% 12,335 2006 25.475580 33.258208 30.55% 17,473 2005 20.461231 25.475580 24.51% 18,450 2004 13.417673 20.461231 52.49% 18,845 2003 13.972459 13.417673 -3.97% 16,780 2002 14.389442 13.972459 -2.90% 13,598 2001 25.026598 14.389442 -42.50% 15,321 2000 12.634284 25.026598 98.08% 4,569 1999 10.000000 12.634284 26.34% 0 1998* Van Eck Worldwide Insurance Trust - Worldwide Hard Assets Fund: Initial Class - Q/NQ 29.375443 36.168999 23.13% 1,936 2006 19.582479 29.375443 50.01% 2,238 2005 15.938475 19.582479 22.86% 2,769 2004 11.130644 15.938475 43.19% 3,394 2003 11.582739 11.130644 -3.90% 3,275 2002 13.078363 11.582739 -11.44% 1,387 2001 11.869689 13.078363 10.18% 1,189 2000 9.918535 11.869689 19.67% 259 1999 10.000000 9.918535 -0.81% 62 1998* 51 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Wells Fargo Advantage Variable Trust - Wells Fargo Advantage VT Opportunity Fund - Q/NQ 11.423797 12.679023 10.99% 136,793 2006 10.706330 11.423797 6.70% 137,260 2005 9.156942 10.706330 16.92% 139,164 2004 6.757847 9.156942 35.50% 112,373 2003 9.337249 6.757847 -27.62% 93,116 2002 9.804830 9.337249 -4.77% 48,140 2001 10.000000 9.804830 -2.17% 13,602 2000* 52 Maximum Additional Contract Options Elected (Total 1.70%) (Variable account charges of 1.70% of the daily net assets of the variable account) Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period AIM Variable Insurance Funds - AIM V.I. Global Health Care Fund: Series I Shares 10.000000 10.652960 6.53% 0 2006* AIM Variable Insurance Funds - AIM V.I. Global Real Estate Fund: Series I Shares 10.000000 12.723212 27.23% 0 2006* AIM Variable Insurance Funds - AIM V.I. International Growth Fund: Series I Shares - Q/NQ 14.641528 18.457158 26.06% 0 2006 12.629688 14.641528 15.93% 0 2005 10.360852 12.629688 21.90% 0 2004 8.166527 10.360852 26.87% 0 2003 10.000000 8.166527 -18.33% 0 2002* American Century Variable Portfolios, Inc. - American Century VP Income & Growth Fund: Class I - Q/NQ 9.929177 11.428768 15.10% 0 2006 9.653346 9.929177 2.86% 0 2005 8.691036 9.653346 11.07% 0 2004 6.834929 8.691036 27.16% 0 2003 8.623786 6.834929 -20.74% 0 2002 9.573565 8.623786 -9.92% 0 2001 10.894734 9.573565 -12.13% 0 2000 American Century Variable Portfolios, Inc. - American Century VP International Fund: Class I - Q/NQ 10.503984 12.910087 22.91% 0 2006 9.434597 10.503984 11.33% 0 2005 8.351354 9.434597 12.97% 0 2004 6.823270 8.351354 22.40% 0 2003 8.717309 6.823270 -21.73% 0 2002 12.522513 8.717309 -30.39% 0 2001 15.314929 12.522513 -18.23% 0 2000 American Century Variable Portfolios, Inc. - American Century VP Value Fund: Class I - Q/NQ 14.289251 16.667321 16.64% 0 2006 13.839011 14.289251 3.25% 0 2005 12.313381 13.839011 12.39% 0 2004 9.713280 12.313381 26.77% 0 2003 11.308628 9.713280 -14.11% 0 2002 10.197744 11.308628 10.89% 0 2001 8.780117 10.197744 16.15% 0 2000 53 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Credit Suisse Trust - Global Small Cap Portfolio - Q/NQ 10.862701 12.088561 11.29% 0 2006 9.514010 10.862701 14.18% 0 2005 8.202843 9.514010 15.98% 0 2004 5.651258 8.202843 45.15% 0 2003 8.731633 5.651258 -35.28% 0 2002 12.448592 8.731633 29.86% 0 2001 15.621586 12.448592 -20.13% 0 2000 Credit Suisse Trust - International Focus Portfolio - Q/NQ 10.936012 12.755997 16.64% 0 2006 9.472623 10.936012 15.45% 0 2005 8.398286 9.472623 12.79% 0 2004 6.419202 8.398286 30.83% 0 2003 8.153235 6.419202 -21.27% 0 2002 10.672586 8.153235 -23.61% 0 2001 14.650222 10.672586 -27.15% 0 2000 Credit Suisse Trust - Large Cap Value Portfolio - Q/NQ 10.739166 12.599958 17.33% 0 2006 10.101697 10.739166 6.31% 0 2005 9.229428 10.101697 9.45% 0 2004 7.501271 9.229428 23.04% 0 2003 9.922893 7.501271 -24.40% 0 2002 10.000956 9.922893 -0.78% 0 2001 9.340613 10.000956 7.07% 0 2000 Dreyfus Socially Responsible Growth Fund, Inc.: Initial Shares - Q/NQ 7.267419 7.801519 7.35% 0 2006 7.134773 7.267419 1.86% 0 2005 6.833733 7.134773 4.41% 0 2004 5.517158 6.833733 23.86% 0 2003 7.899217 5.517158 -30.16% 0 2002 10.380157 7.899217 -23.90% 0 2001 11.868131 10.380157 -12.54% 0 2000 Dreyfus Stock Index Fund, Inc. - Initial Shares - Q/NQ 8.956764 10.169522 13.54% 0 2006 8.702901 8.956764 2.92% 0 2005 8.001922 8.702901 8.76% 0 2004 6.341490 8.001922 26.18% 0 2003 8.309551 6.341490 -23.68% 0 2002 9.626823 8.309551 -13.68% 0 2001 10.794215 9.626823 -10.81% 0 2000 54 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Dreyfus Variable Investment Fund -Appreciation Portfolio: Initial Shares - Q/NQ 9.160955 10.489561 14.50% 0 2006 8.928061 9.160955 2.61% 0 2005 8.646151 8.928061 3.26% 0 2004 7.258882 8.646151 19.11% 0 2003 8.866534 7.258882 -18.13% 0 2002 9.946799 8.866534 -10.86% 0 2001 10.184154 9.946799 -2.33% 0 2000 Federated Insurance Series - Federated Quality Bond Fund II: Primary Shares - Q/NQ 12.610701 12.911892 2.39% 0 2006 12.663894 12.610701 -0.42% 0 2005 12.432845 12.663894 1.86% 0 2004 12.086367 12.432845 2.87% 0 2003 11.248475 12.086367 7.45% 0 2002 10.594913 11.248475 6.17% 0 2001 9.757496 10.594913 8.58% 0 2000 Fidelity Variable Insurance Products Fund - VIP Equity-Income Portfolio: Service Class - Q/NQ 10.993905 12.977703 18.04% 0 2006 10.574610 10.993905 3.97% 0 2005 9.658120 10.574610 9.49% 0 2004 7.544918 9.658120 28.01% 0 2003 9.247408 7.544918 -18.41% 0 2002 9.912757 9.247408 -6.71% 0 2001 9.309967 9.912757 6.47% 0 2000 Fidelity Variable Insurance Products Fund - VIP Growth Portfolio: Service Class - Q/NQ 8.227083 8.632044 4.92% 0 2006 7.919648 8.227083 3.88% 0 2005 7.801994 7.919648 1.51% 0 2004 5.977313 7.801994 30.53% 0 2003 8.711728 5.977313 -31.39% 0 2002 10.773174 8.711728 -19.13% 0 2001 12.322268 10.773174 -12.57% 0 2000 Fidelity Variable Insurance Products Fund - VIP High Income Portfolio: Service Class - Q/NQ 8.786070 9.602576 9.29% 0 2006 8.717634 8.786070 0.79% 0 2005 8.101344 8.717634 7.61% 0 2004 6.490761 8.101344 24.81% 0 2003 6.372448 6.490761 1.86% 0 2002 7.358723 6.372448 -13.40% 0 2001 9.672582 7.358723 -23.92% 0 2000 55 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Fidelity Variable Insurance Products Fund - VIP Overseas Portfolio: Service Class - Q/NQ 11.550783 13.392845 15.95% 0 2006 9.876226 11.550783 16.96% 0 2005 8.852908 9.876226 11.56% 0 2004 6.288770 8.852908 40.77% 0 2003 8.031546 6.288770 -21.70% 0 2002 10.379362 8.031546 -22.62% 0 2001 13.058898 10.379362 -20.52% 0 2000 Fidelity Variable Insurance Products Fund II - VIP Contrafund® Portfolio: Service Class - Q/NQ 13.034847 14.298951 9.70% 0 2006 11.347721 13.034847 14.87% 0 2005 10.008646 11.347721 13.38% 0 2004 7.932488 10.008646 26.17% 0 2003 8.909469 7.932488 -10.97% 0 2002 10.343090 8.909469 -13.86% 0 2001 11.278366 10.343090 -8.29% 0 2000 Fidelity Variable Insurance Products Fund III - VIP Growth Opportunities Portfolio: Service Class - Q/NQ 7.446189 7.707977 3.52% 0 2006 6.957979 7.446189 7.02% 0 2005 6.611555 6.957979 5.24% 0 2004 5.187189 6.611555 27.46% 0 2003 6.758171 5.187189 -23.25% 0 2002 8.036133 6.758171 -15.90% 0 2001 9.868824 8.036133 -18.58% 0 2000 Franklin Templeton Variable Insurance Products Trust - Templeton Foreign Securities Fund: Class 1 - Q/NQ 12.966422 15.512350 19.63% 0 2006 11.939228 12.966422 8.60% 0 2005 10.217328 11.939228 16.85% 0 2004 7.841336 10.217328 30.30% 0 2003 10.000000 7.841336 -21.59% 0 2002* Janus Aspen Series - Forty Portfolio: Service Shares - Q/NQ 7.806451 8.373693 7.27% 0 2006 7.055157 7.806451 10.65% 0 2005 6.083963 7.055157 15.96% 0 2004 5.147573 6.083963 18.19% 0 2003 6.228852 5.147573 -17.36% 0 2002 8.107133 6.228852 -23.17% 0 2001 10.000000 8.107133 -18.93% 0 2000* 56 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Janus Aspen Series - Global Technology Portfolio: Service Shares - Q/NQ 3.617587 3.834638 6.00% 0 2006 3.298923 3.617587 9.66% 0 2005 3.337081 3.298923 -1.14% 0 2004 2.317610 3.337081 43.99% 0 2003 3.991639 2.317610 -41.94% 0 2002 6.479020 3.991639 -38.39% 0 2001 10.000000 6.479020 -35.21% 0 2000* Janus Aspen Series - International Growth Portfolio: Service Shares - Q/NQ 8.951137 12.933362 44.49% 0 2006 6.901163 8.951137 29.70% 0 2005 5.915144 6.901163 16.67% 0 2004 4.472745 5.915144 32.25% 0 2003 6.128895 4.472745 -27.02% 0 2002 8.143702 6.128895 -24.74% 0 2001 10.000000 8.143702 -18.56% 0 2000* Neuberger Berman Advisers Management Trust - AMT Guardian Portfolio: I Class - Q/NQ 10.899300 12.147803 11.45% 0 2006 10.228883 10.899300 6.55% 0 2005 8.984815 10.228883 13.85% 0 2004 6.936818 8.984815 29.52% 0 2003 9.594571 6.936818 -27.70% 0 2002 9.910972 9.594571 -3.19% 0 2001 9.968645 9.910972 -0.58% 0 2000 Neuberger Berman Advisers Management Trust - AMT Mid-Cap Growth Portfolio: I Class - Q/NQ 11.496834 12.962624 12.75% 0 2006 10.282120 11.496834 11.81% 0 2005 8.993282 10.282120 14.33% 0 2004 7.143412 8.993282 25.90% 0 2003 10.284686 7.143412 -30.54% 0 2002 13.886316 10.284686 -25.94% 0 2001 15.264119 13.886316 -9.03% 0 2000 Neuberger Berman Advisers Management Trust - AMT Partners Portfolio: I Class - Q/NQ 12.077412 13.325981 10.34% 0 2006 10.407471 12.077412 16.05% 0 2005 8.898815 10.407471 16.95% 0 2004 6.701201 8.898815 32.79% 0 2003 8.986985 6.701201 -25.43% 0 2002 9.409456 8.986985 -4.49% 0 2001 9.504551 9.409456 -1.00% 0 2000 57 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period NVIT Federated NVIT High Income Bond Fund: Class I - Q/NQ 11.873788 12.910184 8.73% 0 2006 11.797727 11.873788 0.64% 0 2005 10.901080 11.797727 8.23% 0 2004 9.069535 10.901080 20.19% 0 2003 8.938092 9.069535 1.47% 0 2002 8.725646 8.938092 2.43% 0 2001 9.676620 8.725646 -9.83% 0 2000 NVIT Gartmore NVIT Emerging Markets Fund: Class I - Q/NQ 16.940420 22.768148 34.40% 0 2006 12.992081 16.940420 30.39% 0 2005 10.946077 12.992081 18.69% 0 2004 6.737713 10.946077 62.46% 0 2003 8.085801 6.737713 -16.67% 0 2002 8.676322 8.085801 -6.81% 0 2001 10.000000 8.676322 -13.24% 0 2000* NVIT Gartmore NVIT International Growth Fund: Class I - Q/NQ 9.232054 12.067387 30.71% 0 2006 7.212356 9.232054 28.00% 0 2005 6.425076 7.212356 12.25% 0 2004 4.819298 6.425076 33.32% 0 2003 6.459936 4.819298 -25.40% 0 2002 9.211629 6.459936 -29.87% 0 2001 10.000000 9.211629 -7.88% 0 2000* NVIT Gartmore NVIT Worldwide Leaders Fund: Class I - Q/NQ 10.063836 12.453767 23.75% 0 2006 8.578434 10.063836 17.32% 0 2005 7.544804 8.578434 13.70% 0 2004 5.641033 7.544804 33.75% 0 2003 7.691601 5.641033 -26.66% 0 2002 9.638561 7.691601 -20.20% 0 2001 11.182210 9.638561 -13.80% 0 2000 NVIT J.P. Morgan NVIT Balanced Fund: Class I - Q/NQ 9.485599 10.466978 10.35% 0 2006 9.409927 9.485599 0.80% 0 2005 8.823429 9.409927 6.65% 0 2004 7.580114 8.823429 16.40% 0 2003 8.794081 7.580114 -13.80% 0 2002 9.288391 8.794081 -5.32% 0 2001 9.481422 9.288391 -2.04% 0 2000 58 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period NVIT Nationwide Multi-Manager NVIT Small Cap Growth Fund: Class I - Q/NQ 15.010175 15.228839 1.46% 0 2006 14.126052 15.010175 6.26% 0 2005 12.670461 14.126052 11.49% 0 2004 9.599855 12.670461 31.99% 0 2003 14.639366 9.599855 -34.42% 0 2002 16.705019 14.639366 -12.37% 0 2001 20.270503 16.705019 -17.59% 0 2000 NVIT Nationwide Multi-Manager NVIT Small Cap Value Fund: Class I - Q/NQ 20.795111 23.977837 15.31% 0 2006 20.523009 20.795111 1.33% 0 2005 17.798875 20.523009 15.31% 0 2004 11.543278 17.798875 54.19% 0 2003 16.122666 11.543278 -28.40% 0 2002 12.787277 16.122666 26.08% 0 2001 11.697140 12.787277 9.32% 0 2000 NVIT Nationwide Multi-Manager NVIT Small Company Fund: Class I - Q/NQ 20.178364 22.224214 10.14% 0 2006 18.275241 20.178364 10.41% 0 2005 15.619903 18.275241 17.00% 0 2004 11.268207 15.619903 38.62% 0 2003 13.866158 11.268207 -18.74% 0 2002 15.121378 13.866158 -8.30% 0 2001 14.124755 15.121378 7.06% 0 2000 NVIT Nationwide NVIT Global Technology and Communications Fund: Class I - Q/NQ 2.903481 3.173035 9.28% 0 2006 2.968897 2.903481 -2.20% 0 2005 2.895359 2.968897 2.54% 0 2004 1.897376 2.895359 52.60% 0 2003 3.373545 1.897376 -43.76% 0 2002 5.992673 3.373545 -43.71% 0 2001 10.000000 5.992673 -40.07% 0 2000* 59 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period NVIT Nationwide NVIT Government Bond Fund: Class I - Q/NQ 12.798374 13.001762 1.59% 0 2006 12.607632 12.798374 1.51% 0 2005 12.420485 12.607632 1.51% 0 2004 12.387519 12.420485 0.27% 0 2003 11.354552 12.387519 9.10% 0 2002 10.770572 11.354552 5.42% 0 2001 9.735132 10.770572 10.64% 0 2000 NVIT Nationwide NVIT Growth Fund: Class I - Q/NQ 5.039656 5.259774 4.37% 0 2006 4.813650 5.039656 4.70% 0 2005 4.527588 4.813650 6.32% 0 2004 3.469794 4.527588 30.49% 0 2003 4.952256 3.469794 -29.94% 0 2002 7.011148 4.952256 -29.37% 0 2001 9.707627 7.011148 -27.78% 0 2000 NVIT Nationwide NVIT Mid Cap Growth Fund: Class I - Q/NQ 8.713100 9.414007 8.04% 0 2006 8.076529 8.713100 7.88% 0 2005 7.123587 8.076529 13.38% 0 2004 5.171167 7.123587 37.76% 0 2003 8.352516 5.171167 -38.09% 0 2002 12.194050 8.352516 -31.50% 0 2001 14.658438 12.194050 -16.81% 0 2000 NVIT Nationwide NVIT Money Market Fund: Class I - Q/NQ 10.666317 10.960502 2.76% 0 2006 10.568302 10.666317 0.93% 0 2005 10.664538 10.568302 -0.90% 0 2004 10.781517 10.664538 -1.08% 0 2003 10.836691 10.781517 -0.51% 0 2002 10.641677 10.836691 -1.83% 0 2001 10.209430 10.641677 4.23% 0 2000 NVIT NVIT Mid Cap Index Fund: Class I - Q/NQ 17.376513 18.771190 8.03% 0 2006 15.768301 17.376513 10.20% 0 2005 13.860424 15.768301 13.76% 0 2004 10.471383 13.860424 32.36% 0 2003 12.577501 10.471383 -16.75% 0 2002 12.965645 12.577501 -2.99% 0 2001 11.447800 12.965645 13.26% 0 2000 60 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period NVIT NVIT Nationwide® Fund: Class I - Q/NQ 9.534200 10.649866 11.70% 0 2006 9.026851 9.534200 5.62% 0 2005 8.367042 9.026851 7.89% 0 2004 6.675091 8.367042 25.35% 0 2003 8.216536 6.675091 -18.76% 0 2002 9.480069 8.216536 -13.33% 0 2001 9.851989 9.480069 -3.78% 0 2000 NVIT Van Kampen NVIT Comstock Value Fund: Class I - Q/NQ 9.202382 10.485261 13.94% 0 2006 8.979694 9.202382 2.48% 0 2005 7.774478 8.979694 15.50% 0 2004 6.017346 7.774478 29.20% 0 2003 8.177730 6.017346 -26.42% 0 2002 9.471062 8.177730 -13.66% 0 2001 10.778958 9.471062 -12.13% 0 2000 NVIT Van Kampen NVIT Multi Sector Bond Fund: Class I - Q/NQ 12.862646 13.256349 3.06% 0 2006 12.805314 12.862646 0.45% 0 2005 12.227805 12.805314 4.72% 0 2004 11.094926 12.227805 10.21% 0 2003 10.527978 11.094926 5.39% 0 2002 10.280419 10.527978 2.41% 0 2001 9.897603 10.280419 3.87% 0 2000 Oppenheimer Variable Account Funds - Oppenheimer Capital Appreciation Fund/VA: Non-Service Shares - Q/NQ 10.808133 11.469371 6.12% 0 2006 10.461119 10.808133 3.32% 0 2005 9.951728 10.461119 5.12% 0 2004 7.731297 9.951728 28.72% 0 2003 10.753519 7.731297 -28.10% 0 2002 12.514763 10.753519 -14.07% 0 2001 12.759449 12.514763 -1.92% 0 2000 Oppenheimer Variable Account Funds - Oppenheimer Global Securities Fund/VA: Non-Service Shares - Q/NQ 11.621530 13.445762 15.70% 0 2006 10.342152 11.621530 12.37% 0 2005 8.829014 10.342152 17.14% 0 2004 6.279861 8.829014 40.59% 0 2003 8.204726 6.279861 -23.46% 0 2002 9.489961 8.204726 -13.54% 0 2001 10.000000 9.489961 -5.10% 0 2000* 61 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Oppenheimer Variable Account Funds - Oppenheimer Main Street Fund®/VA: Non-Service Shares - Q/NQ 9.519072 10.763720 13.08% 0 2006 9.137147 9.519072 4.18% 0 2005 8.491851 9.137147 7.60% 0 2004 6.817103 8.491851 24.57% 0 2003 8.540552 6.817103 -20.18% 0 2002 9.671852 8.540552 -11.70% 0 2001 10.784586 9.671852 -10.32% 0 2000 Oppenheimer Variable Account Funds - Oppenheimer MidCap Fund/VA: Non-Service Shares - Q/NQ 10.792970 10.923544 1.21% 0 2006 9.774156 10.792970 10.42% 0 2005 8.301377 9.774156 17.74% 0 2004 6.724059 8.301377 23.46% 0 2003 9.473229 6.724059 -29.02% 0 2002 14.023027 9.473229 -32.45% 0 2001 16.070617 14.023027 -12.74% 0 2000 PIMCO Variable Insurance Trust - Real Return Portfolio: Administrative Class 10.000000 10.108517 1.09% 0 2006* PIMCO Variable Insurance Trust -Total Return Portfolio: Administrative Class 10.000000 10.354752 3.55% 0 2006* Royce Capital Fund - Royce Micro-Cap Portfolio 10.000000 10.978996 9.79% 0 2006* SBL Fund - Series D (Global Series) 10.000000 11.585790 15.86% 0 2006* SBL Fund - Series J (Mid Cap Growth Series) 10.000000 10.300493 3.00% 0 2006* SBL Fund - Series N (Managed Asset Allocation Series) 10.000000 10.989268 9.89% 0 2006* SBL Fund - Series O (Equity Income Series) 10.000000 11.370941 13.71% 0 2006* SBL Fund - Series P (High Yield Series) 10.000000 10.556864 5.57% 0 2006* SBL Fund - Series Q (Small Cap Value Series) 10.000000 10.783799 7.84% 0 2006* 62 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period SBL Fund - Series V (Mid Cap Value Series) 10.000000 10.731108 7.31% 0 2006* SBL Fund - Series X (Small Cap Growth Series) 10.000000 10.328539 3.29% 0 2006* SBL Fund - Series Y (Select 25 Series) 10.000000 10.801955 8.02% 0 2006* The Universal Institutional Funds, Inc. - Emerging Markets Debt Portfolio: Class I - Q/NQ 21.404075 23.315194 8.93% 0 2006 19.396867 21.404075 10.35% 0 2005 17.928317 19.396867 8.19% 0 2004 14.263644 17.928317 25.69% 0 2003 13.285149 14.263644 7.37% 0 2002 12.276257 13.285149 8.22% 0 2001 11.210825 12.276257 9.50% 0 2000 The Universal Institutional Funds, Inc. - International Magnum Portfolio: Class I - Q/NQ 12.788621 15.731638 23.01% 0 2006 11.712706 12.788621 9.19% 0 2005 10.150241 11.712706 15.39% 0 2004 8.103758 10.150241 25.25% 0 2003 10.000000 8.103758 -18.96% 0 2002* The Universal Institutional Funds, Inc. - Mid Cap Growth Portfolio: Class I - Q/NQ 7.776058 8.353187 7.42% 0 2006 6.728088 7.776058 15.58% 0 2005 5.628773 6.728088 19.53% 0 2004 4.039063 5.628773 39.36% 0 2003 5.968779 4.039063 -32.33% 0 2002 8.591151 5.968779 -30.52% 0 2001 10.000000 8.591151 -14.09% 0 2000* The Universal Institutional Funds, Inc. - U.S. Real Estate Portfolio: Class I - Q/NQ 24.915071 33.811561 35.71% 0 2006 21.652466 24.915071 15.07% 0 2005 16.149186 21.652466 34.08% 0 2004 11.946728 16.149186 35.18% 0 2003 12.249784 11.946728 -2.47% 0 2002 11.346213 12.249784 7.96% 0 2001 10.928322 11.346213 3.82% 0 2000 63 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Van Eck Worldwide Insurance Trust - Worldwide Emerging Markets Fund: Initial Class - Q/NQ 19.983261 27.402650 37.13% 0 2006 15.400121 19.983261 29.76% 0 2005 12.444385 15.400121 23.75% 0 2004 8.210254 12.444385 51.57% 0 2003 8.602001 8.210254 -4.55% 0 2002 8.913211 8.602001 -3.49% 0 2001 15.596564 8.913211 -42.85% 0 2000 Van Eck Worldwide Insurance Trust - Worldwide Hard Assets Fund: Initial Class - Q/NQ 23.831127 29.164988 22.38% 0 2006 15.982999 23.831127 49.10% 0 2005 13.088136 15.982999 22.12% 0 2004 9.195824 13.088136 42.33% 0 2003 9.627768 9.195824 -4.49% 0 2002 10.937759 9.627768 -11.98% 0 2001 9.987144 10.937759 9.52% 0 2000 Wells Fargo Advantage Variable Trust - Wells Fargo Advantage VT Opportunity Fund - Q/NQ 11.036738 12.175345 10.32% 0 2006 10.406493 11.036738 6.06% 0 2005 8.954792 10.406493 16.21% 0 2004 6.648942 8.954792 34.68% 0 2003 9.242958 6.648942 -28.06% 0 2002 9.765480 9.242958 -5.35% 0 2001 10.000000 9.765480 -2.35% 0 2000* 64 Appendix C: Contract Types and Tax Information Types of Contracts The contracts described in this prospectus are classified according to the tax treatment to which they are subject under the Internal Revenue Code.Following is a general description of the various contract types.Eligibility requirements, tax benefits (if any), limitations, and other features of the contracts will differ depending on contract type. Charitable Remainder Trusts Charitable Remainder Trusts are trusts that meet the requirements of Section 664 of the Internal Revenue Code.Non-Qualified Contracts that are issued to Charitable Remainder Trusts will differ from other Non-Qualified Contracts in three respects: (1) Waiver of CDSC.In addition to the CDSC-free withdrawal privilege available to all contracts, Charitable Remainder Trusts may also withdraw the difference between: a) the contract value on the day before the withdrawal; and b) the total amount of purchase payments made to the contract (less an adjustment for amounts surrendered). (2) Contract ownership at annuitization.On the annuitization date, if the contract owner is a Charitable Remainder Trust, the Charitable Remainder Trust will continue to be the contract owner and the annuitant will NOT become the contract owner. (3) Recipient of death benefit proceeds.With respect to the death benefit proceeds, if the contract owner is a Charitable Remainder Trust, the death benefit is payable to the Charitable Remainder Trust.Any designation in conflict with the Charitable Remainder Trust’s right to the death benefit will be void. While these provisions are intended to facilitate a Charitable Remainder Trust's ownership of this contract, the rules governing Charitable Remainder Trusts are numerous and complex.A Charitable Remainder Trust that is considering purchasing this contract should seek the advice of a qualified tax and/or financial adviser prior to purchasing the contract.An annuity that has a Charitable Remainder Trust endorsement is not a charitable remainder trust; the endorsement is merely to facilitate ownership of the contract by a Charitable Remainder Trust. Investment Only (Qualified Plans) Contracts that are owned by Qualified Plans are not intended to confer tax benefits on the beneficiaries of the plan; they are used as investment vehicles for the plan.The income tax consequences to the beneficiary of a Qualified Plan are controlled by the operation of the plan, not by operation of the assets in which the plan invests. Beneficiaries of Qualified Plans should contact their employer and/or trustee of the plan to obtain and review the plan, trust, summary plan description and other documents for the tax and other consequences of being a participant in a Qualified Plan. Individual Retirement Annuities (IRAs) IRAs are contracts that satisfy the provisions of Section 408(b) of the Internal Revenue Code, including the following requirements: · the contract is not transferable by the owner; · the premiums are not fixed; · if the contract owner is younger than age 50, the annual premium cannot exceed $4,000; if the contract owner is age 50 or older, the annual premium cannot exceed $5,000 (although rollovers of greater amounts from qualified plans, Tax Sheltered Annuities and other IRAs can be received); · certain minimum distribution requirements must be satisfied after the owner attains the age of 70½; · the entire interest of the owner in the contract is nonforfeitable; and · after the death of the owner, additional distribution requirements may be imposed to ensure distribution of the entire balance in the contract within the statutory period of time. Depending on the circumstance of the owner, all or a portion of the contributions made to the account may be deducted for federal income tax purposes. Failure to make the mandatory distributions can result in an additional penalty tax of 50% of the excess of the amount required to be distributed over the amount that was actually distributed. IRAs may receive rollover contributions from other Individual Retirement Accounts, other Individual Retirement Annuities, Tax Sheltered Annuities, certain 457 governmental plans and qualified retirement plans (including 401(k) plans). When the owner of an IRA attains the age of 70½, the Internal Revenue Code requires that certain minimum distributions be made.In addition, upon the death of the owner of an IRA, mandatory distribution requirements are imposed by the Internal Revenue Code to ensure distribution of the entire contract value within the required statutory period.Due to recent changes in Treasury Regulations, the amount used to compute the mandatory distributions may exceed the contract value. For further details regarding IRAs, please refer to the disclosure statement provided when the IRA was established. Non-Qualified Contracts A Non-Qualified Contract is a contract that does not qualify for certain tax benefits under the Internal Revenue Code, and which is not an IRA, a Roth IRA, a SEP IRA, a Simple IRA, or a Tax Sheltered Annuity. Upon the death of the owner of a Non-Qualified Contract, mandatory distribution requirements are imposed to ensure distribution of the entire balance in the contract within a required period. 65 Non-Qualified contracts that are owned by natural persons allow the deferral of taxation on the income earned in the contract until it is distributed or deemed to be distributed.Non-Qualified contracts that are owned by non-natural persons, such as trusts, corporations and partnerships are generally subject to current income tax on the gain earned inside the contract, unless the non-natural person owns the contract as an “agent” of a natural person. Roth IRAs Roth IRA contracts are contracts that satisfy the provisions of Section 408A of the Internal Revenue Code, including the following requirements: · the contract is not transferable by the owner; · the premiums are not fixed; · if the contract owner is younger than age 50, the annual premium cannot exceed $4,000; if the contract owner is age 50 or older, the annual premium cannot exceed $5,000 (although rollovers of greater amounts from other Roth IRAs and IRAs can be received); · the entire interest of the owner in the contract is nonforfeitable; and · after the death of the owner, certain distribution requirements may be imposed to ensure distribution of the entire balance in the contract within the statutory period of time. A Roth IRA can receive a rollover from an IRA; however, the amount rolled over from the IRA to the Roth IRA is required to be included in the owner's federal gross income at the time of the rollover, and will be subject to federal income tax. There are income limitations on eligibility to participate in a Roth IRA and additional income limitations for eligibility to rollover amounts from an IRA to a Roth IRA. For further details regarding Roth IRAs, please refer to the disclosure statement provided when the Roth IRA was established. Simplified Employee Pension IRAs (SEP IRA) A SEP IRA is a written plan established by an employer for the benefit of employees which permits the employer to make contributions to an IRA established for the benefit of each employee. An employee may make deductible contributions to a SEP IRA subject to the same restrictions and limitations as an IRA.In addition, the employer may make contributions to the SEP IRA, subject to dollar and percentage limitations imposed by both the Internal Revenue Code and the written plan. A SEP IRA plan must satisfy: · minimum participation rules; · top-heavy contribution rules; · nondiscriminatory allocation rules; and · requirements regarding a written allocation formula. In addition, the plan cannot restrict withdrawals of non-elective contributions, and must restrict withdrawals of elective contributions before March 15th of the following year. When the owner of SEP IRA attains the age of 70½, the Internal Revenue Code requires that certain minimum distributions be made.Due to recent changes in Treasury Regulations, the amount used to compute the minimum distributions may exceed the contract value. In addition, upon the death of the owner of a SEP IRA, mandatory distribution requirements are imposed by the Internal Revenue Code to ensure distribution of the entire contract value within the required statutory period. Simple IRAs A Simple IRA is an individual retirement annuity that is funded exclusively by a qualified salary reduction arrangement and satisfies: · vesting requirements; · participation requirements; and · administrative requirements. The funds contributed to a Simple IRA cannot be commingled with funds in IRAs or SEP IRAs. A Simple IRA cannot receive rollover distributions except from another Simple IRA. When the owner of Simple IRA attains the age of 70½, the Internal Revenue Code requires that certain minimum distributions be made. Due to recent changes in Treasury Regulations, the amount used to compute the minimum distributions may exceed the contract value. In addition, upon the death of the owner of a Simple IRA, mandatory distribution requirements are imposed by the Internal Revenue Code to ensure distribution of the entire contract value within the required statutory period. Tax Sheltered Annuities Certain tax-exempt organizations (described in section 501(c)(3) of the Internal Revenue Code) and public school systems may establish a plan under which annuity contracts can be purchased for their employees.These annuity contracts are often referred to as Tax Sheltered Annuities. Purchase payments made to Tax Sheltered Annuities are excludable from the income of the employee, up to statutory maximum amounts.These amounts should be set forth in the plan adopted by the employer. Tax Sheltered Annuities may receive rollover contributions from Individual Retirement Accounts, Individual Retirement Annuities, other Tax Sheltered Annuities, certain 457 governmental plans, and qualified retirement plans (including 401(k) plans). The owner's interest in the contract is nonforfeitable (except for failure to pay premiums) and cannot be transferred. When the owner of a Tax Sheltered Annuity attains the age of 70½, the Internal Revenue Code requires that certain minimum distributions be made.Due to recent changes in Treasury Regulations, the amount used to compute the 66 minimum distributions may exceed the contract value.In addition, upon the death of the owner of a Tax Sheltered Annuity, mandatory distribution requirements are imposed by the Internal Revenue Code to ensure distribution of the entire contract value within the required statutory period. Federal Tax Considerations Federal Income Taxes The tax consequences of purchasing a contract described in this prospectus will depend on: · the type of contract purchased; · the purposes for which the contract is purchased; and · the personal circumstances of individual investors having interests in the contracts. Existing tax rules are subject to change, and may affect individuals differently depending on their situation.Nationwide does not guarantee the tax status of any contracts or any transactions involving the contracts. Representatives of the Internal Revenue Service have informally suggested, from time to time, that the number of underlying mutual funds available or the number of transfer opportunities available under a variable product may be relevant in determining whether the product qualifies for the desired tax treatment.In 2003, the Internal Revenue Service issued formal guidance, in Revenue Ruling 2003-91, that indicates that if the number of underlying mutual funds available in a variable insurance product does not exceed 20, the number of underlying mutual funds alone would not cause the contract to not qualify for the desired tax treatment.The Internal Revenue Service has also indicated that exceeding 20 investment options may be considered a factor, along with other factors including the number of transfer opportunities available under the contract, when determining whether the contract qualifies for the desired tax treatment.The revenue ruling did not indicate the actual number of underlying mutual funds that would cause the contract to not provide the desired tax treatment.Should the U.S. Secretary of the Treasury issue additional rules or regulations limiting the number of underlying mutual funds, transfers between underlying mutual funds, exchanges of underlying mutual funds or changes in investment objectives of underlying mutual funds such that the contract would no longer qualify for tax deferred treatment under Section 72 of the Internal Revenue Code, Nationwide will take whatever steps are available to remain in compliance. If the contract is purchased as an investment of certain retirement plans (such as qualified retirement plans, Individual Retirement Accounts, and custodial accounts as described in Sections 401, 408(a), and 403(b)(7) of the Internal Revenue Code), tax advantages enjoyed by the contract owner and/or annuitant may relate to participation in the plan rather than ownership of the annuity contract.Such plans are permitted to purchase investments other than annuities and retain tax-deferred status. The following is a brief summary of some of the federal income tax considerations related to the contracts.In addition to the federal income tax, distributions from annuity contracts may be subject to state and local income taxes.The tax rules across all states and localities are not uniform and therefore will not be discussed in this prospectus.Tax rules that may apply to contracts issued in U.S. territories such as Puerto Rico and Guam are also not discussed.Nothing in this prospectus should be considered to be tax advice.Contract owners and prospective contract owners should consult a financial consultant, tax adviser or legal counsel to discuss the taxation and use of the contracts. IRAs, SEP IRAs and Simple IRAs Distributions from IRAs, SEP IRAs and Simple IRAs are generally taxed as ordinary income when received.If any of the amount contributed to the Individual Retirement Annuity was nondeductible for federal income tax purposes, then a portion of each distribution is excludable from income. If distributions of income from an IRA are made prior to the date that the owner attains the age of 59½ years, the income is subject to both the regular income tax and an additional penalty tax of 10% is generally applicable.(For Simple IRAs, the 10% penalty is increased to 25% if the distribution is made during the 2-year period beginning on the date that the individual first participated in the Simple IRA.)The 10% penalty tax can be avoided if the distribution is: · made to a beneficiary on or after the death of the owner; · attributable to the owner becoming disabled (as defined in the Internal Revenue Code); · part of a series of substantially equal periodic payments made not less frequently than annually made for the life (or life expectancy) of the owner, or the joint lives (or joint life expectancies) of the owner and his or her designated beneficiary; · used for qualified higher education expenses; or · used for expenses attributable to the purchase of a home for a qualified first-time buyer. If the contract owner dies before the contract is completely distributed, the balance will be included in the contract owner’s gross estate for tax purposes. Roth IRAs Distributions of earnings from Roth IRAs are taxable or nontaxable depending upon whether they are "qualified distributions" or "non-qualified distributions."A "qualified distribution" is one that satisfies the five-year rule and meets one of the following requirements: · it is made on or after the date on which the contract owner attains age 59½; · it is made to a beneficiary (or the contract owner’s estate) on or after the death of the contract owner; · it is attributable to the contract owner’s disability; or · it is used for expenses attributable to the purchase of a home for a qualified first-time buyer. The five-year rule generally is satisfied if the distribution is not made within the five year period beginning with the first 67 taxable year in which a contribution is made to any Roth IRA established for the owner. A qualified distribution is not included in gross income for federal income tax purposes. A non-qualified distribution is not includable in gross income to the extent that the distribution, when added to all previous distributions, does not exceed the total amount of contributions made to the Roth IRA.Any non-qualified distribution in excess of total contributions is includable in the contract owner’s gross income as ordinary income in the year that it is distributed to the contract owner. Special rules apply for Roth IRAs that have proceeds received from an IRA prior to January 1, 1999 if the owner elected the special 4-year income averaging provisions that were in effect for 1998. If non-qualified distributions of income from a Roth IRA are made prior to the date that the owner attains the age of 59½ years, the income is subject to both the regular income tax and an additional penalty tax of 10%.The penalty tax can be avoided if the distribution is: · made to a beneficiary on or after the death of the owner; · attributable to the owner becoming disabled (as defined in the Internal Revenue Code); · part of a series of substantially equal periodic payments made not less frequently than annually made for the life (or life expectancy) of the owner, or the joint lives (or joint life expectancies) of the owner and his or her designated beneficiary; · for qualified higher education expenses; or · used for expenses attributable to the purchase of a home for a qualified first-time buyer. If the contract owner dies before the contract is completely distributed, the balance will be included in the contract owner’s gross estate for tax purposes. Tax Sheltered Annuities Distributions from Tax Sheltered Annuities are generally taxed when received.A portion of each distribution after the annuitization dateis excludable from income based on a formula established pursuant to the Internal Revenue Code.The formula excludes from income the amount invested in the contract divided by the number of anticipated payments until the full investment in the contract is recovered.Thereafter all distributions are fully taxable. If a distribution of income is made from a Tax Sheltered Annuity prior to the date that the owner attains the age of 59½ years, the income is subject to both the regular income tax and an additional penalty tax of 10%.The penalty tax can be avoided if the distribution is: · made to a beneficiary on or after the death of the owner; · attributable to the owner becoming disabled (as defined in the Internal Revenue Code); · part of a series of substantially equal periodic payments made not less frequently than annually made for the life (or life expectancy) of the owner, or the joint lives (or joint life expectancies) of the owner and his or her designated beneficiary; or · made to the owner after separation from service with his or her employer after age 55. A loan from a Tax Sheltered Annuity generally is not considered to be a distribution, and is therefore generally not taxable.However, if the loan is not repaid in accordance with the repayment schedule, the entire balance of the loan would be treated as being in default, and the defaulted amount would be treated as being distributed to the participant as a taxable distribution. If the contract owner dies before the contract is completely distributed, the balance will be included in the contract owner’s gross estate for tax purposes. Non-Qualified Contracts - Natural Persons as Contract Owners Generally, the income earned inside a Non-Qualified Annuity Contract that is owned by a natural person is not taxable until it is distributed from the contract. Distributions before the annuitization date are taxable to the contract owner to the extent that the cash value of the contract exceeds the contract owner’s investment in the contract at the time of the distribution.In general, the investment in the contract is equal to the purchase payment made with after-tax dollars.Distributions, for this purpose, include full and partial surrenders, any portion of the contract that is assigned or pledged, amounts borrowed from the contract, or any portion of the contract that is transferred by gift.For these purposes, a transfer by gift may occur upon annuitization if the contract owner and the annuitant are not the same individual. With respect to annuity distributions on or after the annuitization date, a portion of each annuity payment is excludable from taxable income.The amount excludable is based on the ratio between the contract owner’s investment in the contract and the expected return on the contract.Once the entire investment in the contract is recovered, all distributions are fully includable in income.The maximum amount excludable from income is the investment in the contract.If the annuitant dies before the entire investment in the contract has been excluded from income, and as a result of the annuitant's death no more payments are due under the contract, then the unrecovered investment in the contract may be deducted on his or her final tax return. In determining the taxable amount of a distribution, all annuity contracts issued after October 21, 1988 by the same company to the same contract owner during the same calendar year will be treated as one annuity contract. A special rule applies to distributions from contracts that have investments that were made prior to August 14, 1982.For those contracts, distributions that are made prior to the annuitization date are treated first as a recovery of the investment in the contract as of that date.A distribution in 68 excess of the amount of the investment in the contract as of August 14, 1982, will be treated as taxable income. The Internal Revenue Code imposes a penalty tax if a distribution is made before the contract owner reaches age 59½.The amount of the penalty is 10% of the portion of any distribution that is includable in gross income.The penalty tax does not apply if the distribution is: · the result of a contract owner’s death; · the result of a contract owner’s disability, (as defined in the Internal Revenue Code); · one of a series of substantially equal periodic payments made over the life (or life expectancy) of the contract owner or the joint lives (or joint life expectancies) of the contract owner and the beneficiary selected by the contract owner to receive payment under the annuity payment option selected by the contract owner; or · is allocable to an investment in the contract before August 14, 1982. If the contract owner dies before the contract is completely distributed, the balance will be included in the contract owner’s gross estate for tax purposes. Non-Qualified Contracts - Non-Natural Persons as Contract Owners The previous discussion related to the taxation of Non-Qualified Contracts owned by individuals.Different rules (the so-called "non-natural persons" rules) apply if the contract owner is not a natural person. Generally, contracts owned by corporations, partnerships, trusts, and similar entities are not treated as annuity contracts under the Internal Revenue Code.Therefore, income earned under a Non-Qualified Contract that is owned by a non-natural person is taxed as ordinary income during the taxable year that it is earned.Taxation is not deferred, even if the income is not distributed out of the contract.The income is taxable as ordinary income, not capital gain. The non-natural persons rules do not apply to all entity-owned contracts.For purposes of the rule that annuity contracts that are owned by non-natural persons are not treated as annuity contracts for tax purposes, a contract that is owned by a non-natural person as an agent of an individual is treated as owned by the individual.This would cause the contract to be treated as an annuity under the Internal Revenue Code, allowing tax deferral.However, this exception does not apply when the non-natural person is an employer that holds the contract under a non-qualified deferred compensation arrangement for one or more employees. The non-natural persons rules also do not apply to contracts that are: · acquired by the estate of a decedent by reason of the death of the decedent; · issued in connection with certain qualified retirement plans and individual retirement plans; · purchased by an employer upon the termination of certain qualified retirement plans; or · immediate annuities within the meaning of Section 72(u) of the Internal Revenue Code. If the annuitant dies before the contract is completely distributed, the balance may be included in the annuitant’s gross estate for tax purposes, depending on the obligations that the non-natural owner may have owed to the annuitant. Withholding Pre-death distributions from the contracts are subject to federal income tax.Nationwide will withhold the tax from the distributions unless the contract owner requests otherwise.If the distribution is from a Tax Sheltered Annuity, it will be subject to mandatory 20% withholding that cannot be waived, unless: · the distribution is made directly to another Tax Sheltered Annuity, qualified pension or profit-sharing plan described in section 401(a), an eligible deferred compensation plan described in section 457(b) which is maintained by an eligible employer described in section 457(e)(1)(A)or IRA; or · the distribution satisfies the minimum distribution requirements imposed by the Internal Revenue Code. In addition, under some circumstances, the Internal Revenue Code will not permit contract owners to waive withholding.Such circumstances include: · if the payee does not provide Nationwide with a taxpayer identification number; or · if Nationwide receives notice from the Internal Revenue Service that the taxpayer identification number furnished by the payee is incorrect. If a contract owner is prohibited from waiving withholding, as described above, the distribution will be subject to mandatory back-up withholding.The mandatory back-up withholding rate is established by Section 3406 of the Internal Revenue Code and is applied against the amount of income that is distributed. Non-Resident Aliens Generally, a pre-death distribution from a contract to a non-resident alien is subject to federal income tax at a rate of 30% of the amount of income that is distributed.Nationwide is required to withhold this amount and send it to the Internal Revenue Service.Some distributions to non-resident aliens may be subject to a lower (or no) tax if a treaty applies.In order to obtain the benefits of such a treaty, the non-resident alien must: (1) Provide Nationwide with a properly completed withholding certificate claiming the treaty benefit of a lower tax rate or exemption from tax; and (2) provide Nationwide with an individual taxpayer identification number. 69 If the non-resident alien does not meet the above conditions, Nationwide will withhold 30% of income from the distribution. Another exemption from the 30% withholding is for the non-resident alien to provide Nationwide with sufficient evidence that: (1) the distribution is connected to the non-resident alien’s conduct of business in the United States; (2) the distribution isincludable in the non-resident alien’s gross income for United States federal income tax purposes; and (3) provide Nationwide with a properly completed withholding certificate claiming the exemption. Note that these distributions would be subject to the same withholding rules that are applicable to payments to United States persons, including back-up withholding, which is currently at a rate of 28%, if a correct taxpayer identification number is not provided. Federal Estate, Gift and Generation Skipping Transfer Taxes The following transfers may be considered a gift for federal gift tax purposes: · a transfer of the contract from one contract owner to another; or · a distribution to someone other than a contract owner. Upon the contract owner’s death, the value of the contract may be subject to estate taxes, even if all or a portion of the value is also subject to federal income taxes. Section 2612 of the Internal Revenue Code may require Nationwide to determine whether a death benefit or other distribution is a "direct skip" and the amount of the resulting generation skipping transfer tax, if any.A direct skip is when property is transferred to, or a death benefit or other distribution is made to: a) an individual who is two or more generations younger than the contract owner; or b) certain trusts, as described in Section 2613 of the Internal Revenue Code (generally, trusts that have no beneficiaries who are not 2 or more generations younger than the contract owner). If the contract owner is not an individual, then for this purpose only, "contract owner" refers to any person: · who would be required to include the contract, death benefit, distribution, or other payment in his or her federal gross estate at his or her death; or · who is required to report the transfer of the contract, death benefit, distribution, or other payment for federal gift tax purposes. If a transfer is a direct skip, Nationwide will deduct the amount of the transfer tax from the death benefit, distribution or other payment, and remit it directly to the Internal Revenue Service. Charge for Tax Nationwide is not required to maintain a capital gain reserve liability on Non-Qualified Contracts.If tax laws change requiring a reserve, Nationwide may implement and adjust a tax charge. Diversification Internal Revenue Code Section 817(h) contains rules on diversification requirements for variable annuity contracts.A variable annuity contract that does not meet these diversification requirements will not be treated as an annuity, unless: · the failure to diversify was accidental; · the failure is corrected; and · a fine is paid to the Internal Revenue Service. The amount of the fine will be the amount of tax that would have been paid by the contract owner if the income, for the period the contract was not diversified, had been received by the contract owner. If the violation is not corrected, the contract owner will be considered the owner of the underlying securities and will be taxed on the earnings of his or her contract.Nationwide believes that the investments underlying this contract meet these diversification requirements. Tax Changes The foregoing tax information is based on Nationwide’s understanding of federal tax laws.It is NOT intended as tax advice.All information is subject to change without notice.You should consult with your personal tax and/or financial adviser for more information. In 2001, the Economic Growth and Tax Relief Reconciliation Act (EGTRRA) was enacted.EGTRRA made numerous changes to the Internal Revenue Code, including the following: ·generally lowering federal income tax rates; · increasing the amounts that may be contributed to various retirement plans, such as IRAs, Tax Sheltered Annuities and Qualified Plans; · increasing the portability of various retirement plans by permitting IRAs, Tax Sheltered Annuities, Qualified Plans and certain governmental 457 plans to "roll" money from one plan to another; · eliminating and/or reducing the highest federal estate tax rates; · increasing the estate tax credit; and · for persons dying after 2009, repealing the estate tax. In 2006, the Pension Protection Act of 2006 made permanent the EGTRRA provisions noted above that increase the amounts that may be contributed to various retirement plans and that increase the portability of various retirement plans. However,all of the other changes resulting from EGTRRA are scheduled to "sunset," or become ineffective, after 70 December 31, 2010 unless they are extended by additional legislation.If changes resulting from EGTRRA are not extended, beginning January 1, 2011, the Internal Revenue Code will be restored to its pre-EGTRRA form. This creates uncertainty as to future tax requirements and implications.Please consult a qualified tax or financial adviser for further information relating to EGTRRA and other tax issues. Required Distributions Any distribution paid that is NOT due to payment of the death benefit may be subject to a CDSC. The Internal Revenue Code requires that certain distributions be made from the contracts issued in conjunction with this prospectus.Following is an overview of the required distribution rules applicable to each type of contract.Please consult a qualified tax or financial adviser for more specific required distribution information. Required Distributions – General Information In general, a beneficiary is an individual or other entity that the contract owner designates to receive death proceeds upon the contract owner’s death.The distribution rules in the Internal Revenue Code make a distinction between "beneficiary" and "designated beneficiary" when determining the life expectancy that may be used for payments that are made from IRAs, SEP IRAs, Simple IRAs, Roth IRAs and Tax Sheltered Annuities after the death of the annuitant, or that are made from Non-Qualified Contracts after the death of the contract owner.A designated beneficiary is a natural person who is designated by the contract owner as the beneficiary under the contract.Non-natural beneficiaries (e.g. charities or certain trusts) are not designated beneficiaries for the purpose of required distributions and the life expectancy of such a beneficiary is zero. Life expectancies and joint life expectancies will be determined in accordance with the relevant guidance provided by the Internal Revenue Service and the Treasury Department, including but not limited to Treasury Regulation 1.72-9 and Treasury Regulation 1.401(a)(9)-9. Required distributions paid upon the death of the contract owner are paid to the beneficiary or beneficiaries stipulated by the contract owner.How quickly the distributions must be made may be determined with respect to the life expectancies of the beneficiaries.For Non-Qualified Contracts, the beneficiaries used in the determination of the distribution period are those in effect on the date of the contract owner’s death.For contracts other than Non-Qualified Contracts, the beneficiaries used in the determination of the distribution period do not have to be determined until December 31 of the year following the contract owner’s death.If there is more than one beneficiary, the life expectancy of the beneficiary with the shortest life expectancy is used to determine the distribution period.Any beneficiary that is not a designated beneficiary has a life expectancy of zero. Required Distributions for Non-Qualified Contracts Internal Revenue Code Section 72(s) requires Nationwide to make certain distributions when a contract owner dies.The following distributions will be made in accordance with the following requirements: (1) If any contract owner dies on or after the annuitization date and before the entire interest in the contract has been distributed, then the remaining interest must be distributed at least as rapidly as the distribution method in effect on the contract owner's death. (2) If any contract owner dies before the annuitization date, then the entire interest in the contract (consisting of either the death benefit or the contract value reduced by charges set forth elsewhere in the contract) will be distributed within 5 years of the contract owner’s death, provided however: (a) any interest payable to or for the benefit of a designated beneficiary may be distributed over the life of the designated beneficiary or over a period not longer than the life expectancy of the designated beneficiary.Payments must begin within one year of the contract owner's death unless otherwise permitted by federal income tax regulations; and (b) if the designated beneficiary is the surviving spouse of the deceased contract owner, the spouse can choose to become the contract owner instead of receiving a death benefit.Any distributions required under these distribution rules will be made upon that spouse’s death. In the event that the contract owner is not a natural person (e.g., a trust or corporation), for purposes of these distribution provisions: (a) the death of the annuitant will be treated as the death of a contract owner; (b) any change of annuitant will be treated as the death of a contract owner; and (c) in either case, the appropriate distribution will be made upon the death or change, as the case may be. These distribution provisions do not apply to any contract exempt from Section 72(s) of the Internal Revenue Code by reason of Section 72(s)(5) or any other law or rule. Required Distributions for Tax Sheltered Annuities, IRAs, SEP IRAs, Simple IRAs and Roth IRAs Distributions from a Tax Sheltered Annuity, IRA, SEP IRA or Simple IRA must begin no later than April 1 of the calendar year following the calendar year in which the contract owner reaches age 70½.Distributions may be paid in a lump sum or in substantially equal payments over: (a) the life of the contract owner or the joint lives of the contract owner and the contract owner’s designated beneficiary; or (b) a period not longer than the period determined under the table in Treasury Regulation 1.401(a)(9)-9, which is the deemed joint life expectancy of the contract owner and a person 10 years younger than the contract owner.If the 71 designated beneficiary is the spouse of the contract owner, the period may not exceed the longer of the period determined under such table or the joint life expectancy of the contract owner and the contract owner’s spouse, determined in accordance with Treasury Regulation 1.72-9, or such additional guidance as may be provided pursuant to Treasury Regulation 1.401(a)(9)-9. For Tax Sheltered Annuities, required distributions do not have to be withdrawn from this contract if they are being withdrawn from another Tax Sheltered Annuity of the contract owner. For IRAs, SEP IRAs and Simple IRAs, required distributions do not have to be withdrawn from this contract if they are being withdrawn from another IRA, SEP IRA or Simple IRA of the contract owner. If the contract owner’s entire interest in a Tax Sheltered Annuity, IRA, SEP IRA or Simple IRA will be distributed in equal or substantially equal payments over a period described in (a) or (b) above, the payments must begin on or before the required beginning date.The required beginning date is April 1 of the calendar year following the calendar year in which the contract owner reaches age 70½.The rules for Roth IRAs do not require distributions to begin during the contract owner’s lifetime, therefore, the required beginning date is not applicable to Roth IRAs. Due to recent changes in Treasury Regulations, the amount used to compute the minimum distribution requirement may exceed the contract value. If the contract owner dies before the required beginning date (in the case of a Tax Sheltered Annuity, IRA, SEP IRA or Simple IRA) or before the entire contract value is distributed (in the case of Roth IRAs), any remaining interest in the contract must be distributed over a period not exceeding the applicable distribution period, which is determined as follows: (a) if the designated beneficiary is the contract owner’s spouse, the applicable distribution period is the surviving spouse’s remaining life expectancy using the surviving spouse’s birthday for each distribution calendar year after the calendar year of the contract owner’s death.For calendar years after the death of the contract owner’s surviving spouse, the applicable distribution period is the spouse’s remaining life expectancy using the spouse’s age in the calendar year of the spouse’s death, reduced by one for each calendar year that elapsed since the calendar year immediately following the calendar year of the spouse’s death; (b) if the designated beneficiary is not the contract owner’s surviving spouse, the applicable distribution period is the designated beneficiary’s remaining life expectancy using the designated beneficiary’s birthday in the calendar year immediately following the calendar year of the contract owner’s death, reduced by one for each calendar year that elapsed thereafter; and (c) if there is no designated beneficiary, the entire balance of the contract must be distributed by December 31 of the fifth year following the contract owner’s death. If the contract owner dies on or after the required beginning date, the interest in the Tax Sheltered Annuity, IRA, SEP IRA or Simple IRA must be distributed over a period not exceeding the applicable distribution period, which is determined as follows: (a) if the designated beneficiary is the contract owner’s spouse, the applicable distribution period is the surviving spouse’s remaining life expectancy using the surviving spouse’s birthday for each distribution calendar year after the calendar year of the contract owner’s death.For calendar years after the death of the contract owner’s surviving spouse, the applicable distribution period is the spouse’s remaining life expectancy using the spouse’s age in the calendar year of the spouse’s death, reduced by one for each calendar year that elapsed since the calendar year immediately following the calendar year of the spouse’s death; (b) if the designated beneficiary is not the contract owner’s surviving spouse, the applicable distribution period is the designated beneficiary’s remaining life expectancy using the designated beneficiary’s birthday in the calendar year immediately following the calendar year of the contract owner’s death, reduced by one for each calendar year that elapsed thereafter; and (c) if there is no designated beneficiary, the applicable distribution period is the contract owner’s remaining life expectancy using the contract owner’s birthday in the calendar year of the contract owner’s death, reduced by one for each year thereafter. If distribution requirements are not met, a penalty tax of 50% is levied on the difference between the amount that should have been distributed for that year and the amount that actually was distributed for that year. For IRAs, SEP IRAs and Simple IRAs, all or a portion of each distribution will be included in the recipient’s gross income and taxed at ordinary income tax rates.The portion of a distribution that is taxable is based on the ratio between the amount by which non-deductible purchase payments exceed prior non-taxable distributions and total account balances at the time of the distribution.The owner of an IRA, SEP IRA or Simple IRA must annually report the amount of non-deductible purchase payments, the amount of any distribution, the amount by which non-deductible purchase payments for all years exceed non taxable distributions for all years, and the total balance of all IRAs, SEP IRAs or Simple IRAs. Distributions from Roth IRAs may be either taxable or nontaxable, depending upon whether they are "qualified distributions" or "non-qualified distributions." 72
